 



UNITED DOMINION REALTY TRUST, INC., as Issuer
SUNTRUST BANK, as Trustee
INDENTURE
Dated as of
December 19, 2005
4.00% Convertible Senior Notes due 2035

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1
       
Definitions
       
 
       
Section 1.01. Definitions
    1  
 
       
ARTICLE 2
       
Issue, Description, Execution, Registration and Exchange of Notes
       
 
       
Section 2.01. Designation Amount and Issue of Notes
    9  
Section 2.02. Form of Notes
    9  
Section 2.03. Date and Denomination of Notes; Payments of Interest
    10  
Section 2.04. Execution of Notes
    11  
Section 2.05. Exchange and Registration of Transfer of Notes; Restrictions on
Transfer
    12  
Section 2.06. Mutilated, Destroyed, Lost or Stolen Notes
    17  
Section 2.07. Temporary Notes
    18  
Section 2.08. Cancellation of Notes
    18  
Section 2.09. CUSIP Numbers
    18  
 
       
ARTICLE 3
       
Redemption and Repurchase of Notes
       
 
       
Section 3.01. Optional Redemption of Notes
    18  
Section 3.02. Notice of Optional Redemption; Selection of Notes
    19  
Section 3.03. Payment of Notes Called for Redemption by the Issuer
    20  
Section 3.04. Sinking Fund
    21  
Section 3.05. Repurchase at Option of Holders Upon a Fundamental Change
    21  
Section 3.06. Repurchase of Notes at the Option of Holders
    23  
Section 3.07. Issuer Repurchase Notice
    24  
Section 3.08. Withdrawal of Repurchase Notice
    25  
Section 3.09. Deposit of Repurchase Price
    26  
Section 3.10. Notes Repurchased in Part
    26  
Section 3.11. Repayment to the Issuer
    26  
 
       
ARTICLE 4
       
Particular Covenants of the Issuer
       
 
       
Section 4.01. Payment of Principal, Premium and Interest
    26  
Section 4.02. Maintenance of Office or Agency
    27  
Section 4.03. Appointments to Fill Vacancies in Trustee’s Office
    27  
Section 4.04. Provisions as to Paying Agent
    27  
Section 4.05. Existence
    28  
Section 4.06. [Intentionally Omitted]
    28  
Section 4.07. Rule 144A Information Requirement
    28  

i



--------------------------------------------------------------------------------



 



              Page  
Section 4.08. Stay, Extension and Usury Laws
    29  
Section 4.09. Compliance Certificate
    29  
Section 4.10. Additional Interest Notice
    29  
 
       
ARTICLE 5
       
Noteholders’ Lists and Reports by the Issuer and the Trustee
       
 
       
Section 5.01. Noteholders’ Lists
    30  
Section 5.02. Preservation and Disclosure of Lists.
    30  
Section 5.03. Reports by Trustee
    30  
Section 5.04. Reports by Issuer
    30  
 
       
ARTICLE 6
       
Remedies of the Trustee and Noteholders on an Event of Default
       
 
       
Section 6.01. Events of Default
    31  
Section 6.02. Payments of Notes on Default; Suit Therefor
    33  
Section 6.03. Application of Monies Collected by Trustee
    35  
Section 6.04. Proceedings by Noteholder
    35  
Section 6.05. Proceedings by Trustee
    36  
Section 6.06. Remedies Cumulative and Continuing
    36  
Section 6.07. Direction of Proceedings and Waiver of Defaults by Majority of
Noteholders
    37  
Section 6.08. Notice of Defaults
    37  
Section 6.09. Undertaking to Pay Costs
    37  
 
       
ARTICLE 7
       
The Trustee
       
 
       
Section 7.01. Duties and Responsibilities of Trustee
    38  
Section 7.02. Reliance on Documents, Opinions, etc
    39  
Section 7.03. No Responsibility for Recitals, etc
    40  
Section 7.04. Trustee, Paying Agents, Conversion Agents, Bid Solicitation Agent
or Note Registrar May Own Notes
    41  
Section 7.05. Monies to be Held in Trust
    41  
Section 7.06. Compensation and Expenses of Trustee
    41  
Section 7.07. Officers’ Certificate as Evidence
    41  
Section 7.08. Conflicting Interests of Trustee
    42  
Section 7.09. Eligibility of Trustee
    42  
Section 7.10. Resignation or Removal of Trustee.
    42  
Section 7.11. Acceptance by Successor Trustee
    43  
Section 7.12. Succession by Merger
    44  
Section 7.13. Preferential Collection of Claims
    44  
 
       
ARTICLE 8
       
The Noteholders
       
 
       
Section 8.01. Action by Noteholders
    44  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 8.02. Proof of Execution by Noteholders
    44  
Section 8.03. Absolute Owners
    45  
Section 8.04. Issuer-Owned Notes Disregarded
    45  
Section 8.05. Revocation of Consents; Future Holders Bound
    45  
 
       
ARTICLE 9
       
Supplemental Indentures
       
 
       
Section 9.01. Supplemental Indentures Without Consent of Noteholders
    46  
Section 9.02. Supplemental Indenture With Consent of Noteholders
    47  
Section 9.03. Effect of Supplemental Indenture
    48  
Section 9.04. Notation on Notes
    48  
Section 9.05. Evidence of Compliance of Supplemental Indenture to be Furnished
to Trustee
    48  
 
       
ARTICLE 10
       
Consolidation, Merger, Sale, Conveyance and Lease
       
 
       
Section 10.01. Issuer May Consolidate on Certain Terms
    49  
Section 10.02. Issuer Successor to be Substituted
    49  
 
       
ARTICLE 11
       
Satisfaction and Discharge of Indenture
       
 
       
Section 11.01. Discharge of Indenture
    50  
Section 11.02. Deposited Monies to be Held in Trust by Trustee
    51  
Section 11.03. Paying Agent to Repay Monies Held
    51  
Section 11.04. Return of Unclaimed Monies
    51  
Section 11.05. Reinstatement
    51  
 
       
ARTICLE 12
       
Immunity of Incorporators, Stockholders, Officers and Directors
       
 
       
Section 12.01. Indenture and Notes Solely Corporate Obligations
    51  
 
       
ARTICLE 13
       
Conversion of Notes
       
 
       
Section 13.01. Right to Convert
    52  
Section 13.02. Exercise of Conversion Right; No Adjustment for Interest or
Dividends
    55  
Section 13.03. Cash Payments in Lieu of Fractional Shares
    56  
Section 13.04. Conversion Rate
    56  
Section 13.05. Adjustment of Conversion Rate
    56  
Section 13.06. Change in Conversion Right Upon Certain Reclassifications,
Business Combinations and Asset Sales
    64  
Section 13.07. Taxes on Shares Issued
    65  
Section 13.08. Reservation of Shares, Shares to be Fully Paid; Compliance with
Governmental Requirements; Listing of Common Stock
    65  

iii



--------------------------------------------------------------------------------



 



              Page  
Section 13.09. Responsibility of Trustee
    66  
Section 13.10. Notice to Holders Prior to Certain Actions
    66  
Section 13.11. Stockholder Rights Plans
    67  
Section 13.12. Settlement Upon Conversion
    67  
Section 13.13. Conversion Rate Adjustment After Certain Fundamental Changes
    69  
Section 13.14. Conversion Right After Public Acquirer Change of Control
    70  
Section 13.15. Ownership Limit; Withholding Tax
    71  
Section 13.16. Calculation In Respect of Notes
    71  
 
       
ARTICLE 14
       
[Intentionally Omitted]
       
 
       
ARTICLE 15
       
Miscellaneous Provisions
       
 
       
Section 15.01. Provisions Binding on Issuer’s Successors
    72  
Section 15.02. Official Acts by Successor Corporation
    72  
Section 15.03. Addresses for Notices, etc
    72  
Section 15.04. Governing Law
    73  
Section 15.05. Evidence of Compliance with Conditions Precedent, Certificates to
Trustee
    73  
Section 15.06. Legal Holidays
    73  
Section 15.07. Trust Indenture Act
    73  
Section 15.08. No Security Interest Created
    73  
Section 15.09. Benefits of Indenture
    73  
Section 15.10. Table of Contents, Headings, etc
    74  
Section 15.11. Authenticating Agent
    74  
Section 15.12. Execution in Counterparts
    75  
Section 15.13. Severability
    75    
Exhibit A Form of Note
    A-1  

iv



--------------------------------------------------------------------------------



 



CROSS-REFERENCE TABLE*

          Trust Indenture Act Section   Indenture Section
310 (a)(1)
    7.09  
(a)(2)
    7.09  
(a)(3)
    N.A.  
(a)(4)
    N.A.  
(a)(5)
    N.A.  
(b)
    7.08  
(c)
    N.A.  
311 (a)
    7.13  
(b)
    7.13  
(c)
    N.A.  
312 (a)
    5.01  
(b)
    5.02  
(c)
    5.02  
313 (a)
    5.03  
(b)
    5.03  
(c)
    N.A.  
(d)
    5.03  
314 (a)
    4.09, 5.04  
(b)
    N.A.  
(c)(1)
    N.A.  
(c)(2)
    N.A.  
(c)(3)
    N.A.  
(d)
    N.A.  
(e)
    N.A.  
(f)
    N.A.  
315 (a)
    7.01  
(b)
    6.08  
(c)
    6.05  
(d)
    7.01  
(e)
    6.09  
316 (a)(1)(A)
    6.07  
(a)(1)(B)
    6.07  
(a)(2)
    N.A.  
(b)
    N.A.  
(c)
    N.A.  
317 (a)(1)
    N.A.  
(a)(2)
    N.A.  
(b)
    N.A.  
318 (a)
    N.A.  

 
     N.A. means not applicable.
     * This Cross-Reference Table is not part of the Indenture.

v



--------------------------------------------------------------------------------



 



INDENTURE
     INDENTURE, dated as of December 19, 2005, between United Dominion Realty
Trust, Inc., a Maryland corporation (hereinafter called the “Issuer”), having
its principal executive office at 1745 Shea Center Drive, Suite 200, Highlands
Ranch, Colorado 80129, and SunTrust Bank, a banking corporation organized under
the laws of the State of Georgia, as trustee hereunder (hereinafter called the
“Trustee”).
     Each party agrees as follows for the benefit of the other parties and for
the equal and ratable benefit of the holders of the Issuer’s 4.00% Convertible
Senior Notes due 2035 (hereinafter called the “Notes”) on the date hereof.
ARTICLE 1
Definitions
     Section 1.01. Definitions. The terms defined in this Section 1.01 (except
as herein otherwise expressly provided or unless the context otherwise requires)
for all purposes of this Indenture and of any indenture supplemental hereto
shall have the respective meanings specified in this Section 1.01. All other
terms used in this Indenture that are defined in the Trust Indenture Act (as
defined below) or which are by reference therein defined in the Securities Act
(except as herein otherwise expressly provided or unless the context otherwise
requires) shall have the respective meanings assigned to such terms in the Trust
Indenture Act and in the Securities Act as in force at the date of the execution
of this Indenture. The words “herein,” “hereof,” “hereunder” and words of
similar import refer to this Indenture as a whole and not to any particular
Article, Section or other Subdivision. The terms defined in this Article include
the plural as well as the singular.
     “Additional Interest” has the meaning specified for Additional Interest
Amount in Section 2(e) of the Registration Rights Agreement (as defined below).
     “Additional Interest Notice” has the meaning specified in Section 4.10.
     “Additional Notes” has the meaning specified in Section 2.01.
     “Additional Shares” has the meaning specified in Section 13.13.
     “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any specified Person means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
     “Agent Members” has the meaning specified in Section 2.05(b).
     “Averaging Period” has the meaning specified in Section 13.12(d).

 



--------------------------------------------------------------------------------



 



     “Bankruptcy Law” means Title 11, U.S. Code or any similar federal, state,
or foreign law for the relief of debtors.
     “Bid Solicitation Agent” means the bid solicitation agent appointed by the
Issuer to act as set forth in Section 13.10, which, initially, shall be the
Trustee.
     “Board of Directors” means the Board of Directors of the Issuer or a
committee of such Board duly authorized to act for it hereunder.
     “Business Day” means, with respect to any Note, each Monday, Tuesday,
Wednesday, Thursday and Friday, other than a day on which banking institutions
in The City of New York are authorized or obligated by law or executive order to
close.
     “Charter” means the Articles of Restatement of the Issuer, as amended or
supplemented from time to time in accordance with the terms thereof and
applicable law.
     “Closing Sale Price,” with respect to shares of Common Stock or other
capital stock or similar equity interests or other publicly traded securities on
any date, means the closing sale price per share (or, if no closing sale price
is reported, the average of the closing bid and ask prices or, if more than one
in either case, the average of the average closing bid and the average closing
ask prices) on such date as reported on the principal United States securities
exchange on which the shares of Common Stock or such other capital stock or
similar equity interests or other securities are traded or, if the shares of
Common Stock or such other capital stock or similar equity interests or other
securities are not listed on a United States national or regional securities
exchange, as reported by the Nasdaq National Market or by the National Quotation
Bureau Incorporated or another established over-the-counter trading market in
the United States. The Closing Sale Price shall be determined without regard to
after-hours trading or extended market making. In the absence of the foregoing,
the Issuer shall determine the Closing Sale Price on such basis as the Issuer
considers appropriate.
     “Commission” means the Securities and Exchange Commission, as from time to
time constituted, created under the Exchange Act, or, if at any time after the
execution of this Indenture such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.
     “Common Stock” means the common stock of the Issuer, par value $0.01, as it
exists on the date of this Indenture or shares of any class or classes resulting
from any reclassification or reclassifications thereof and which have no
preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the Issuer
and which are not subject to redemption by the Issuer; provided that if at any
time there shall be more than one such resulting class, the shares of each such
class then so issuable on conversion shall be substantially in the proportion
which the total number of shares of such class resulting from all such
reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.
     “Conversion Agent” means the conversion agent appointed by the Issuer to
act as set forth in Article 13, which, initially, shall be the Trustee.

2



--------------------------------------------------------------------------------



 



     “Conversion Date” has the meaning specified in Section 13.02.
     “Conversion Notice” has the meaning specified in Section 13.02.
     “Conversion Obligation” has the meaning specified in Section 13.12(a).
     “Conversion Price” on any date of determination means $1,000 divided by the
Conversion Rate as of such date.
     “Conversion Rate” has the meaning specified in Section 13.04.
     “Conversion Value” has the meaning specified in Section 13.12.
     “Corporate Trust Office” or other similar term, means the designated office
or agency of the Trustee at which at any particular time its corporate trust
business as it relates to this Indenture shall be administered, which office is,
at the date as of which this Indenture is dated, located at 919 East Main
Street, 10th Floor, Richmond, Virginia 23219, Attention: Corporate Trust
Department, or at any other time at such other address as the Trustee may
designate from time to time by notice to the Company.
     “Current Market Price” has the meaning specified in Section 13.05(g)(i).
     “CUSIP” means the Committee on Uniform Securities Identification
Procedures.
     “Custodian” means SunTrust Bank, as custodian with respect to the Notes in
global form, or any successor entity thereto.
     “default” means any event that is, or after notice or passage of time, or
both, would be, an Event of Default.
     “Defaulted Interest” has the meaning specified in Section 2.03.
     “Depositary” means the clearing agency registered under the Exchange Act
that is designated to act as the Depositary for the Global Notes. DTC shall be
the initial Depositary, until a successor shall have been appointed and become
such pursuant to the applicable provisions of this Indenture, and thereafter,
“Depositary” shall mean or include such successor.
     “DTC” means The Depository Trust Company.
     “Effective Date” has the meaning specified in Section 13.13(b).
     “Event of Default” means any event specified in Section 6.01 as an Event of
Default.
     “ex-dividend date” has the meaning specified in Section 13.01(a)(iv).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as in effect from time to
time.
     “Expiration Time” has the meaning specified in Section 13.05(f).

3



--------------------------------------------------------------------------------



 



     “Fair Market Value” has the meaning specified in Section 13.05(g)(ii).
     “Fiscal Quarter” means, with respect to the Issuer, the fiscal quarter
publicly disclosed by the Issuer. The Issuer shall confirm the ending dates of
its fiscal quarters for the current fiscal year to the Trustee upon the
Trustee’s request.
     “Fundamental Change” means the occurrence of any of the following events:
(1) consummation of any transaction or event (whether by means of a share
exchange or tender offer applicable to the Common Stock, a liquidation,
consolidation, recapitalization, reclassification, combination or merger of the
Issuer or a sale, lease or other transfer of all or substantially all of the
consolidated assets of the Issuer) or a series of related transactions or events
pursuant to which all or substantially all of the outstanding shares of Common
Stock are exchanged for, converted into or constitute solely the right to
receive cash, securities or other property; (2) any “person” or “group” (as such
terms are used for purposes of Sections 13(d) and 14(d) of the Exchange Act,
whether or not applicable), other than the Issuer or any wholly owned subsidiary
of the Issuer, is or becomes the “beneficial owner,” directly or indirectly, of
more than 50% of the total voting power in the aggregate of all classes of
capital stock of the Issuer then outstanding entitled to vote generally in
elections of directors; (3) during any period of 12 consecutive months after the
date of original issuance of the Notes, persons who at the beginning of such
12 month period constituted the Board of Directors, together with any new
persons whose election was approved by a vote of a majority of the persons then
still comprising the Board of Directors who were either members of the Board of
Directors at the beginning of such period or whose election, designation or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board of Directors; or (4) the Common Stock ceases
to be traded on a U.S. national or regional securities exchange or quoted on the
Nasdaq National Market or another established automated over-the-counter trading
market in the United States. Notwithstanding the foregoing, if any of the events
specified in the preceding clauses (1) or (2) shall have occurred, a Fundamental
Change will not be deemed to have occurred if either: (A) the Closing Sale Price
for any five Trading Days within (1) the period of ten (10) consecutive Trading
Days ending immediately after the later of the Effective Date of the Fundamental
Change and the public announcement of the Fundamental Change, in the case of a
Fundamental Change relating to an acquisition of capital stock, or (2) the
period of ten (10) consecutive Trading Days ending immediately after the
Effective Date of the Fundamental Change, in the case of a Fundamental Change
relating to a merger, consolidation or asset sale, in either case, equals or
exceeds 105% of the applicable Conversion Price on each of those Trading Days;
provided, however, that the exception to the definition of Fundamental Change
specified in this clause (A) shall not apply for purposes of Article 13 hereof,
or (B) at least 90% of the consideration (excluding cash payments for fractional
shares and cash payments made pursuant to dissenters’ appraisal rights) in a
merger, consolidation or other transaction otherwise constituting a Fundamental
Change consists of shares of common stock (or depositary receipts or other
certificates representing common equity interests) traded on a national or
regional securities exchange or quoted on the Nasdaq National Market or another
established automated over-the-counter trading market in the United States (or
will be so traded or quoted immediately following such merger, consolidation or
other transaction) and as a result of the merger, consolidation or other
transaction the Notes become convertible into such shares of common stock (or
depositary receipts or other certificates representing common equity interests).
For

4



--------------------------------------------------------------------------------



 



purposes of this definition, “person” includes any syndicate or group that would
be deemed to be a “person” under Section 13(d)(3) of the Exchange Act.
     “Fundamental Change Repurchase Date” has the meaning specified in
Section 3.05(a).
     “Global Note” has the meaning specified in Section 2.02.
     “Indenture” means this instrument as originally executed or, if amended or
supplemented as herein provided, as so amended or supplemented.
     “Initial Notes” has the meaning specified in Section 2.01.
     “Initial Purchaser” means Goldman, Sachs & Co.
     “interest” means, when used with reference to the Notes, any interest
payable under the terms of the Notes, including Additional Interest, if any,
payable under the terms of the Registration Rights Agreement.
     “Interest Payment Date” means June 15 and December 15 of each year,
beginning on June 15, 2006.
     “Issuer” means the party named as the “Issuer” in the first paragraph of
this Indenture, and, subject to the provisions of Article 10, shall include its
successors and assigns.
     “Issuer Repurchase Notice” has the meaning specified in Section 3.07(a).
     “Issuer Repurchase Notice Date” means the date on which the Issuer provides
the Issuer Repurchase Notice to holders in accordance with the provisions of
Section 3.05(b) or Section 3.06(b), as the case may be.
     “Legal Holiday” means any day other than a Business Day.
     “Maturity Date” means December 15, 2035.
     “measurement period” has the meaning specified in Section 13.01(a)(ii)
     “Net Amount” has the meaning specified in Section 13.12(b).
     “Net Cash Amount” has the meaning specified in Section 13.12(b).
     “Net Shares Amount” has the meaning specified in Section 13.12(b).
     “Note” or “Notes” means any Note or Notes, as the case may be,
authenticated and delivered under this Indenture, including the Initial Notes,
any Additional Notes and any Global Note.
     “Note Register” has the meaning specified in Section 2.05(a).
     “Note Registrar” has the meaning specified in Section 2.05(a).

5



--------------------------------------------------------------------------------



 



     “Noteholder” or “holder” as applied to any Note, or other similar terms
(but excluding the term “beneficial holder”), means any Person in whose name at
the time a particular Note is registered on the Note Registrar’s books.
     “Offering Memorandum” means the Issuer’s offering memorandum dated
December 13, 2005 relating to the Notes.
     “Officer” means any person holding any of the following positions with the
Issuer: the Chairman of the Board, the Chief Executive Officer, the President,
any Vice President (whether or not designated by a number or numbers or word or
words added before or after the title “Vice President”), the Chief Financial
Officer, the Treasurer and the Secretary.
     “Officers’ Certificate”, when used with respect to the Issuer, means a
certificate signed by any two Officers.
     “Opinion of Counsel” means an opinion in writing signed by legal counsel,
who may be an employee of or counsel to the Issuer, or other counsel reasonably
acceptable to the Trustee.
     “outstanding”, when used with reference to Notes and subject to the
provisions of Section 8.04, means, as of any particular time, all Notes
authenticated and delivered by the Trustee under this Indenture, except:
     (a) Notes theretofore canceled by the Trustee or delivered to the Trustee
for cancellation;
     (b) Notes, or portions thereof, (i) for the redemption or repurchase of
which monies in the necessary amount shall have been deposited in trust with the
Trustee or with any Paying Agent (other than the Issuer) or (ii) which shall
have been otherwise discharged in accordance with Article 11;
     (c) Notes in lieu of which, or in substitution for which, other Notes shall
have been authenticated and delivered pursuant to the terms of Section 2.06; and
     (d) Notes converted pursuant to Article 13.
     “Paying Agent” has the meaning specified in Section 2.08.
     “Person” means a corporation, an association, a partnership, a limited
liability company, an individual, a joint venture, a joint stock company, a
trust, an unincorporated organization or a government or an agency or a
political subdivision thereof.
     “PORTAL Market” means The PORTAL Market operated by the Nasdaq Stock Market
or any successor thereto.
     “Predecessor Note” of any particular Note means every previous Note
evidencing all or a portion of the same debt as that evidenced by such
particular Note, and, for the purposes of this definition, any Note
authenticated and delivered under Section 2.06 lieu of a lost, destroyed or

6



--------------------------------------------------------------------------------



 



stolen Note shall be deemed to evidence the same debt as the lost, destroyed or
stolen Note that it replaces.
     “Principal Return” has the meaning specified in Section 13.12(b).
     “Public Acquirer Change of Control” means any transaction described in
Clause (1) or (2) of the definition of Fundamental Change that would otherwise
obligate the Issuer to increase the Conversion Rate pursuant to Section 13.13
where the acquirer (or any entity that is a directly or indirectly wholly owned
subsidiary of the acquirer) has a class of common stock (or depositary receipts
or other certificates representing common equity interests) traded on a national
or regional securities exchange or quoted on the Nasdaq National Market or which
will be so traded or quoted when issued or exchanged in connection with such
Fundamental Change or other event (the “Public Acquirer Common Stock”).
     “Purchase Agreement” means the Purchase Agreement, dated December 13, 2005,
between the Issuer and the Initial Purchaser.
     “Purchased Shares” has the meaning specified in Section 13.05(f).
     “record date” has the meaning specified in Section 13.05(g)(iii).
     “Record Date” has the meaning specified in Section 2.03.
     “Redemption Date” means the date fixed by the Issuer for redemption of all
or any portion of the Notes in accordance with the provisions of Section 3.02
hereof.
     “Reference Property” has the meaning specified in Section 13.06(a).
     “Registration Rights Agreement” means the Registration Rights Agreement,
dated as of December 19, 2005, between the Issuer and the Initial Purchaser, as
amended from time to time in accordance with its terms.
     “Repurchase Date” has the meaning specified in Section 3.06(a).
     “Repurchase Notice” has the meaning specified in Section 3.05(c).
     “Responsible Officer” shall mean, when used with respect to the Trustee,
any officer within the corporate trust department of the Trustee with direct
responsibility for the administration of this Indenture and also means, with
respect to a particular corporate trust matter, any other officer to whom such
matter is referred because of such person’s knowledge of or familiarity with the
particular subject.
     “Restricted Securities” has the meaning specified in Section 2.05(c).
     “Rule 144A” means Rule 144A as promulgated under the Securities Act as it
may be amended from time to time hereafter.
     “Securities” has the meaning specified in Section 13.05(d).

7



--------------------------------------------------------------------------------



 



     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, as in effect from time to time.
     “Significant Subsidiary” means, as of any date of determination, a
Subsidiary of the Issuer that would constitute a “significant subsidiary” as
such term is defined under Rule 1-02(w) of Regulation S-X of the Commission as
in effect on the date of this Indenture.
     “Stock Price” has the meaning specified in Section 13.13(b).
     “Subsidiary” means, with respect to any Person, (i) any corporation,
association or other business entity of which more than 50% of the total voting
power of shares of capital stock or other equity interest entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other subsidiaries
of that Person (or a combination thereof) and (ii) any partnership (a) the sole
general partner or managing general partner of which is such Person or a
subsidiary of such Person or (b) the only general partners of which are such
Person or of one or more subsidiaries of such Person (or any combination
thereof).
     “Trading Day” means a day during which trading in securities generally
occurs on the New York Stock Exchange or, if the Common Stock or any applicable
security is not then listed on the New York Stock Exchange, on the principal
other United States national or regional securities exchange on which the Common
Stock or such applicable security is then listed or, if the Common Stock or such
applicable security is not then listed on a United States national or regional
securities exchange, on the Nasdaq National Market or, if the Common Stock or
such applicable security is not then quoted on the Nasdaq National Market, in
the principal other market on which the Common Stock or such applicable security
is then traded or if the Common Stock or such applicable security is not so
listed, quoted or traded, any Business Day.
     “Trading Price” has the meaning specified in Section 13.01(a)(ii).
     “transfer” has the meaning specified in Section 2.05(b).
     “Trigger Event” has the meaning specified in Section 13.05(d).
     “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, as
it was in force at the date of this Indenture; provided that if the Trust
Indenture Act of 1939 is amended after the date hereof, the term “Trust
Indenture Act” shall mean, to the extent required by such amendment, the Trust
Indenture Act of 1939 as so amended.
     “Trustee” means SunTrust Bank and its successors and any corporation
resulting from or surviving any consolidation or merger to which it or its
successors may be a party and any successor trustee at the time serving as
successor trustee hereunder.
     “Twenty Day Weighted Average Price” has the meaning specified in
Section 13.12(a).
     “Volume Weighted Average Price” has the meaning specified in
Section 13.12(a).

8



--------------------------------------------------------------------------------



 



ARTICLE 2
Issue, Description, Execution, Registration and Exchange of Notes
     Section 2.01. Designation Amount and Issue of Notes. The Notes shall be
designated as the “4.00% Convertible Senior Notes due 2035.” Upon the execution
of this Indenture, and from time to time thereafter, Notes may be executed by
the Issuer and delivered to the Trustee for authentication, and the Trustee
shall thereupon authenticate and deliver Notes upon a written order of the
Issuer, such order signed by two Officers, without any further action by the
Issuer hereunder.
     The aggregate principal amount of Notes which may be authenticated and
delivered under this Indenture is initially limited to $200,000,000 (or
$250,000,000 if the Initial Purchaser’s option set forth in the Purchase
Agreement is exercised in full). The Issuer may, without the consent of the
holders of Notes, issue additional Notes (the “Additional Notes”) from time to
time in the future with the same terms and the same CUSIP number as the Notes
originally issued under this Indenture (the “Initial Notes”) in an unlimited
principal amount, provided that such Additional Notes must be part of the same
issue as the Initial Notes for United States federal income tax purposes. The
Initial Notes and any such Additional Notes will constitute a single series of
debt securities, and in circumstances in which this Indenture provides for the
holders of Notes to vote or take any action, the holders of Initial Notes and
the holders of any such Additional Notes will vote or take that action as a
single class.
     Section 2.02. Form of Notes. The Notes and the Trustee’s certificate of
authentication to be borne by such Notes shall be substantially in the form set
forth in Exhibit A hereto. The terms and provisions contained in the form of
Note attached as Exhibit A hereto shall constitute, and are hereby expressly
made, a part of this Indenture and, to the extent applicable, the Issuer and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby.
     Any of the Notes may have such letters, numbers or other marks of
identification and such notations, legends, endorsements or changes as the
officers executing the same may approve (execution thereof to be conclusive
evidence of such approval) and as are not inconsistent with the provisions of
this Indenture, or as may be required by the Custodian, the Depositary or by the
National Association of Securities Dealers, Inc. in order for the Notes to be
tradable on The PORTAL Market or as may be required for the Notes to be tradable
on any other market developed for trading of securities pursuant to Rule 144A or
as may be required to comply with any applicable law or with any rule or
regulation made pursuant thereto or with any rule or regulation of any
securities exchange or automated quotation system on which the Notes may be
listed, or to conform to usage, or to indicate any special limitations or
restrictions to which any particular Notes are subject.
     So long as the Notes are eligible for book-entry settlement with the
Depositary, or unless otherwise required by law, or otherwise contemplated by
Section 2.05(b), all of the Notes will be represented by one or more Notes in
global form registered in the name of the Depositary or the nominee of the
Depositary (a “Global Note”). The transfer and exchange of beneficial interests
in any such Global Note shall be effected through the Depositary in accordance
with this Indenture and the applicable procedures of the Depositary. Except as
provided in Section

9



--------------------------------------------------------------------------------



 



2.05(b), beneficial owners of a Global Note shall not be entitled to have
certificates registered in their names, will not receive or be entitled to
receive physical delivery of certificates in definitive form and will not be
considered holders of such Global Note.
     Any Global Note shall represent such of the outstanding Notes as shall be
specified therein and shall provide that it shall represent the aggregate amount
of outstanding Notes from time to time endorsed thereon and that the aggregate
amount of outstanding Notes represented thereby may from time to time be
increased or reduced to reflect redemptions, repurchases, conversions, exchanges
or transfers permitted hereby. Any endorsement of a Global Note to reflect the
amount of any increase or decrease in the amount of outstanding Notes
represented thereby shall be made by the Trustee or the Custodian, at the
direction of the Trustee, in such manner and upon instructions given by the
holder of such Notes in accordance with this Indenture. Payment of principal of,
and interest on, any Global Note shall be made to the holder of such Note.
     Section 2.03. Date and Denomination of Notes; Payments of Interest. The
Notes shall be issuable in registered form without coupons in denominations of
$1,000 principal amount and integral multiples thereof. Each Note shall be dated
the date of its authentication and shall bear interest from the date specified
on the face of the form of Note attached as Exhibit A hereto. Interest on the
Notes shall be computed on the basis of a 360-day year comprised of twelve
30-day months.
     The Person in whose name any Note (or its Predecessor Note) is registered
on the Note Register at 5:00 p.m., New York City time, on any Record Date with
respect to any Interest Payment Date shall be entitled to receive the interest
payable on such Interest Payment Date; provided that interest payable on the
Maturity Date shall be payable to the Person to whom principal is payable; and
provided, further that if an Interest Payment Date falls on or prior to a
Redemption Date, a Fundamental Change Repurchase Date or a Repurchase Date, as
the case may be, the semi-annual payment of interest becoming due on such
Interest Payment Date shall be payable to the holder of such Note registered as
such on the related Record Date. Interest shall be payable at the office of the
Issuer maintained by the Issuer for such purposes in the Borough of Manhattan,
The City of New York, which shall initially be an office or agency of the
Trustee. The Issuer shall pay interest (i) on any Notes in certificated form by
check mailed to the address of the Person entitled thereto as it appears in the
Note Register; provided, however, that a holder of any Notes in certificated
form in the aggregate principal amount of more than $5.0 million may specify by
written notice to the Issuer that it pay interest by wire transfer of
immediately available funds to the account specified by the Noteholder in such
notice, or (ii) on any Global Note by wire transfer of immediately available
funds to the account of the Depositary or its nominee. If a payment date is not
a Business Day, payment shall be made on the next succeeding Business Day, and
no additional interest shall accrue thereon. The term “Record Date” with respect
to any Interest Payment Date shall mean the June 1 or the December 1 next
preceding the applicable Interest Payment Date.
     Any interest on any Note which is payable, but is not punctually paid or
duly provided for, on any Interest Payment Date (herein called “Defaulted
Interest”) shall forthwith cease to be payable to the Noteholder registered as
such on the relevant Record Date, and such Defaulted

10



--------------------------------------------------------------------------------



 



Interest shall be paid by the Issuer, at its election in each case, as provided
in clause (1) or (2) below:
     (1) The Issuer may elect to make payment of any Defaulted Interest to the
Persons in whose names the Notes (or their respective Predecessor Notes) are
registered at 5:00 p.m., New York City time, on a special record date for the
payment of such Defaulted Interest, which shall be fixed in the following
manner. The Issuer shall notify the Trustee in writing of the amount of
Defaulted Interest proposed to be paid on each Note and the date of the proposed
payment (which shall be not less than twenty-five (25) calendar days after the
receipt by the Trustee of such notice, unless the Trustee shall consent to an
earlier date), and at the same time the Issuer shall deposit with the Trustee an
amount of money equal to the aggregate amount to be paid in respect of such
Defaulted Interest or shall make arrangements satisfactory to the Trustee for
such deposit on or prior to the date of the proposed payment, such money when
deposited to be held in trust for the benefit of the Persons entitled to such
Defaulted Interest as in this clause provided. Thereupon the Trustee shall fix a
special record date for the payment of such Defaulted Interest which shall be
not more than fifteen (15) calendar days and not less than ten (10) calendar
days prior to the date of the proposed payment, and not less than ten
(10) calendar days after the receipt by the Trustee of the notice of the
proposed payment (unless, the Trustee shall consent to an earlier date). The
Trustee shall promptly notify the Issuer of such special record date and, in the
name and at the expense of the Issuer, shall cause notice of the proposed
payment of such Defaulted Interest and the special record date therefor to be
mailed, first-class postage prepaid, to each holder at its address as it appears
in the Note Register, not less than ten (10) calendar days prior to such special
record date (unless, the Trustee shall consent to an earlier date). Notice of
the proposed payment of such Defaulted Interest and the special record date
therefor having been so mailed, such Defaulted Interest shall be paid to the
Persons in whose names the Notes (or their respective Predecessor Notes) are
registered at 5:00 p.m., New York City time, on such special record date and
shall no longer be payable pursuant to the following clause (2) of this Section
2.03.
     (2) The Issuer may make payment of any Defaulted Interest in any other
lawful manner not inconsistent with the requirements of any securities exchange
or automated quotation system on which the Notes may be listed or designated for
issuance, and upon such notice as may be required by such exchange or automated
quotation system, if, after notice given by the Issuer to the Trustee of the
proposed payment pursuant to this clause, such manner of payment shall be deemed
practicable by the Trustee.
     Section 2.04. Execution of Notes. The Notes shall be signed in the name and
on behalf of the Issuer by the manual or facsimile signature of an Officer. Only
such Notes as shall bear thereon a certificate of authentication substantially
in the form set forth on the form of Note attached as Exhibit A hereto, manually
executed by the Trustee (or an authenticating agent appointed by the Trustee as
provided by Section 15.11), shall be entitled to the benefits of this Indenture
or be valid or obligatory for any purpose. Such certificate by the Trustee (or
such an authenticating agent) upon any Note executed by the Issuer shall be
conclusive evidence that the Note so authenticated has been duly authenticated
and delivered hereunder and that the holder is entitled to the benefits of this
Indenture.

11



--------------------------------------------------------------------------------



 



     In case any Officer who shall have signed any of the Notes shall cease to
be such Officer before the Notes so signed shall have been authenticated and
delivered by the Trustee, or disposed of by the Issuer, such Notes nevertheless
may be authenticated and delivered or disposed of as though the person who
signed such Notes had not ceased to be such Officer, and any Note may be signed
on behalf of the Issuer by such persons as, at the actual date of the execution
of such Note, shall be the proper Officers, although at the date of the
execution of this Indenture any such person was not such an Officer.
     Section 2.05. Exchange and Registration of Transfer of Notes; Restrictions
on Transfer. (a) The Issuer shall cause to be kept at the Corporate Trust Office
a register (the register maintained in such office and in any other office or
agency of the Issuer designated pursuant to Section 4 being herein sometimes
collectively referred to as the “Note Register”) in which, subject to such
reasonable regulations as it may prescribe, the Issuer shall provide for the
registration of Notes and of transfers of Notes. The Note Register shall be in
written form or in any form capable of being exchanged into written form within
a reasonably prompt period of time. The Trustee is hereby appointed “Note
Registrar” for the purpose of registering Notes and transfers of Notes as herein
provided. The Issuer may appoint one or more co-registrars in accordance with
Section 4.02.
     Upon surrender for registration of transfer of any Note to the Note
Registrar or any co-registrar, and satisfaction of the requirements for such
transfer set forth in this Section 2.05, the Issuer shall execute, and the
Trustee shall authenticate and deliver, in the name of the designated transferee
or transferees, one or more new Notes of any authorized denominations and of a
like aggregate principal amount and bearing such restrictive legends as may be
required by this Indenture.
     Notes may be exchanged for other Notes of any authorized denominations and
of a like aggregate principal amount, upon surrender of the Notes to be
exchanged at any such office or agency maintained by the Issuer pursuant to
Section 4.02. Whenever any Notes are so surrendered for exchange, the Issuer
shall execute, and the Trustee shall authenticate and deliver, the Notes which
the Noteholder making the exchange is entitled to receive bearing registration
numbers not contemporaneously outstanding.
     All Notes issued upon any registration of transfer or exchange of Notes
shall be the valid obligations of the Issuer, evidencing the same debt, and
entitled to the same benefits under this Indenture, as the Notes surrendered
upon such registration of transfer or exchange.
     All Notes presented or surrendered for registration of transfer or
exchange, repurchase or conversion shall (if so required by the Issuer or the
Note Registrar) be duly endorsed, or be accompanied by a written instrument or
instruments of transfer in form satisfactory to the Issuer, and the Notes shall
be duly executed by the Noteholder thereof or its attorney duly authorized in
writing.
     No service charge shall be made to any holder for any registration of
transfer or exchange of Notes, but the Issuer may require payment by the holder
of a sum sufficient to cover any tax, assessment or other governmental charge
that may be imposed in connection with any registration of transfer or exchange
of Notes.

12



--------------------------------------------------------------------------------



 



     In connection with the redemption of the Notes in part, neither the Issuer
nor the Trustee nor any Note Registrar shall be required to issue or register
the transfer or exchange of (a) any Notes for a period of fifteen (15) calendar
days next preceding any selection of Notes to be redeemed and ending at the
close of business on the earliest date on which the relevant notice of
redemption is deemed to have been given to all holders of Notes to be so
redeemed, or (b) any Notes or portions thereof called for redemption pursuant to
Section 3.02, except the unredeemed portion of any Note redeemed in part.
     (b) The following provisions shall apply only to Global Notes:
     (i) Each Global Note authenticated under this Indenture shall be registered
in the name of the Depositary or a nominee thereof and delivered to such
Depositary or a nominee thereof or Custodian therefor, and each such Global Note
shall constitute a single Note for all purposes of this Indenture.
     (ii) Notwithstanding any other provision in this Indenture, no Global Note
may be exchanged in whole or in part for Notes registered, and no transfer of a
Global Note in whole or in part may be registered, in the name of any Person
other than the Depositary or a nominee thereof unless (1) the Depositary (x) has
notified the Issuer that it is unwilling or unable to continue as Depositary for
such Global Note or (y) has ceased to be a clearing agency registered under the
Exchange Act, and a successor depositary has not been appointed by the Issuer
within ninety (90) calendar days, (2) an Event of Default has occurred and is
continuing or (3) the Issuer, in its sole discretion, notifies the Trustee in
writing that it no longer wishes to have all the Notes represented by Global
Notes. Any Global Note exchanged pursuant to clause (1) or (2) above shall be so
exchanged in whole and not in part and any Global Note exchanged pursuant to
clause (3) above may be exchanged in whole or from time to time in part as
directed by the Issuer. Any Note issued in exchange for a Global Note or any
portion thereof shall be a Global Note; provided that any such Note so issued
that is registered in the name of a Person other than the Depositary or a
nominee thereof shall not be a Global Note.
     (iii) Notes issued in exchange for a Global Note or any portion thereof
pursuant to clause (ii) above shall be issued in definitive, fully registered
form, without interest coupons, shall have an aggregate principal amount equal
to that of such Global Note or portion thereof to be so exchanged, shall be
registered in such names and be in such authorized denominations as the
Depositary shall designate and shall bear any legends required hereunder. Any
Global Note to be exchanged in whole shall be surrendered by the Depositary to
the Trustee, as Note Registrar. With regard to any Global Note to be exchanged
in part, either such Global Note shall be so surrendered for exchange or, if the
Trustee is acting as Custodian for the Depositary or its nominee with respect to
such Global Note, the principal amount thereof shall be reduced, by an amount
equal to the portion thereof to be so exchanged, by means of an appropriate
adjustment made on the records of the Trustee. Upon any such surrender or
adjustment, the Trustee shall authenticate and make available for delivery the
Note issuable on such exchange to or upon the written order of the Depositary or
an authorized representative thereof.

13



--------------------------------------------------------------------------------



 



     (iv) In the event of the occurrence of any of the events specified in
clause (ii) above, the Issuer will promptly make available to the Trustee a
reasonable supply of certificated Notes in definitive, fully registered form,
without interest coupons.
     (v) Neither any members of, or participants in, the Depositary (“Agent
Members”) nor any other Persons on whose behalf Agent Members may act shall have
any rights under this Indenture with respect to any Global Note registered in
the name of the Depositary or any nominee thereof, and the Depositary or such
nominee, as the case may be, may be treated by the Issuer, the Trustee and any
agent of the Issuer or the Trustee as the absolute owner and holder of such
Global Note for all purposes whatsoever. Notwithstanding the foregoing, nothing
herein shall prevent the Issuer, the Trustee or any agent of the Issuer or the
Trustee from giving effect to any written certification, proxy or other
authorization furnished by the Depositary or such nominee, as the case may be,
or impair, as between the Depositary, its Agent Members and any other Person on
whose behalf an Agent Member may act, the operation of customary practices of
such Persons governing the exercise of the rights of a holder of any Note.
     (vi) At such time as all interests in a Global Note have been redeemed,
repurchased, converted or exchanged for Notes in certificated form, such Global
Note shall, upon receipt thereof, be canceled by the Trustee in accordance with
standing procedures and instructions existing between the Depositary and the
Custodian. At any time prior to such cancellation, if any interest in a Global
Note is redeemed, repurchased, converted or exchanged for Notes in certificated
form, the principal amount of such Global Note shall, in accordance with the
standing procedures and instructions existing between the Depositary and the
Custodian, be appropriately reduced, and an endorsement shall be made on such
Global Note, by the Trustee or the Custodian, at the direction of the Trustee,
to reflect such reduction.
     (c) Every Note (and all securities issued in exchange therefor or in
substitution thereof) that bears or is required under this Section 2.05(c) to
bear the legend set forth in this Section 2.05(c) (together with any Common
Stock issued upon conversion of the Notes, collectively, the “Restricted
Securities”) shall be subject to the restrictions on transfer set forth in this
Section 2.05(c) (including those set forth in the legend below) unless such
restrictions on transfer shall be waived by written consent of the Issuer, and
the holder of each such Restricted Security, by such Noteholder’s acceptance
thereof, agrees to be bound by all such restrictions on transfer. As used in
this Section 2.05(c), the term “transfer” means any sale, pledge, loan, transfer
or other disposition whatsoever of any Restricted Security or any interest
therein.
     Until the expiration of the holding period applicable to sales of
Restricted Securities under Rule 144(k) under the Securities Act (or any
successor provision), any certificate evidencing a Restricted Security shall
bear a legend in substantially the following form, unless such Restricted
Security has been sold pursuant to a registration statement that has been
declared effective under the Securities Act (and which continues to be effective
at the time of such transfer) or sold pursuant to Rule 144 under the Securities
Act or any similar provision then in force, or unless otherwise agreed by the
Issuer in writing, with written notice thereof to the Trustee:

14



--------------------------------------------------------------------------------



 



THE SECURITY EVIDENCED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE
FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST
THEREIN, THE HOLDER:
     (1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT AND IS PURCHASING IN COMPLIANCE WITH RULE
144A UNDER THE SECURITIES ACT;
     (2) AGREES THAT IT WILL NOT WITHIN TWO YEARS AFTER THE ORIGINAL ISSUANCE OF
THIS SECURITY RESELL OR OTHERWISE TRANSFER THE SECURITY EVIDENCED HEREBY OR ANY
COMMON STOCK ISSUABLE UPON CONVERSION OF SUCH SECURITY EXCEPT (A) TO THE ISSUER
OR ANY SUBSIDIARY THEREOF, (B) FOR AS LONG AS THIS SECURITY IS ELIGIBLE FOR
RESALE UNDER RULE 144A UNDER THE SECURITIES ACT, TO A QUALIFIED INSTITUTIONAL
BUYER IN COMPLIANCE WITH RULE 144A THEREUNDER, (C) PURSUANT TO ANY OTHER
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, INCLUDING THE
EXEMPTION PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE), OR (D) PURSUANT TO A
REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT AND WHICH CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH TRANSFER; AND
     (3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THE SECURITY
EVIDENCED HEREBY IS TRANSFERRED (OTHER THAN A TRANSFER PURSUANT TO CLAUSE 2(D)
ABOVE) A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.
IN CONNECTION WITH ANY TRANSFER OF THE SECURITY EVIDENCED HEREBY WITHIN TWO
YEARS AFTER THE ORIGINAL ISSUANCE OF SUCH SECURITY (OTHER THAN A TRANSFER
PURSUANT TO CLAUSE 2(D) ABOVE), THE HOLDER MUST CHECK THE APPROPRIATE BOX SET
FORTH ON THE REVERSE HEREOF RELATING TO THE MANNER OF SUCH TRANSFER AND SUBMIT
THIS CERTIFICATE TO THE TRUSTEE (OR ANY SUCCESSOR TRUSTEE, AS APPLICABLE). IF
THE PROPOSED TRANSFER IS PURSUANT TO CLAUSE 2(C) ABOVE, THE HOLDER MUST, PRIOR
TO SUCH TRANSFER, FURNISH TO THE TRUSTEE (OR ANY SUCCESSOR TRUSTEE, AS
APPLICABLE), SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS THE
ISSUER OR THE TRUSTEE MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS
BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THIS LEGEND WILL BE REMOVED
UPON THE EARLIER OF THE TRANSFER OF THE SECURITY EVIDENCED HEREBY PURSUANT TO
CLAUSE 2(D) ABOVE OR THE EXPIRATION OF TWO YEARS FROM THE ORIGINAL ISSUANCE OF
THE SECURITY EVIDENCED HEREBY.

15



--------------------------------------------------------------------------------



 



     Any Notes that are Restricted Securities and as to which such restrictions
on transfer shall have expired in accordance with their terms or as to
conditions for removal of the foregoing legend set forth therein have been
satisfied may, upon surrender of such Note for exchange to the Note Registrar in
accordance with the provisions of this Section 2.05, be exchanged for a new Note
or Notes, of like tenor and aggregate principal amount, which shall not bear the
restrictive legend required by this Section 2.05(c). If such Restricted Security
surrendered for exchange is represented by a Global Note bearing the legend set
forth in this Section 2.05(c), the principal amount of the legended Global Note
shall be reduced by the appropriate principal amount and the principal amount of
a Global Note without the legend set forth in this Section 2.05(c) shall be
increased by an equal principal amount. If a Global Note without the legend set
forth in this Section 2.05(c) is not then outstanding, the Issuer shall execute
and the Trustee shall authenticate and deliver an unlegended Global Note to the
Depositary.
     In the event Rule 144(k) under the Securities Act (or any successor
provision) is amended to shorten the two-year period under Rule 144(k), then,
the references in the restrictive legends set forth above to “TWO YEARS,” and in
the corresponding transfer restrictions described above, and in the Notes and
the shares of Common Stock will be deemed to refer to such shorter period, from
and after receipt by the Trustee of an Officers’ Certificate and an Opinion of
Counsel to that effect. As soon as reasonably practicable after the Issuer knows
of the effectiveness of any such amendment to shorten the two-year period under
Rule 144(k), unless such changes would otherwise be prohibited by, or would
cause a violation of, the federal securities laws applicable at the time, the
Issuer will provide to the Trustee an Officers’ Certificate and an Opinion of
Counsel as to the effectiveness of such amendment and the effectiveness of such
change to the restrictive legends and transfer restrictions.
     (d) The Issuer or any of its affiliates may, to the extent permitted by
applicable law, at any time purchase Notes in the open market, by tender at any
price or by private agreement. Any Note purchased by the Issuer or any of its
affiliates shall be surrendered to the Trustee for cancellation. Any Notes
surrendered for cancellation may not be reissued or resold and shall be canceled
promptly.
     (e) The Trustee shall have no responsibility or obligation to any Agent
Members or any other Person with respect to the accuracy of the books or
records, or the acts or omissions, of the Depositary or its nominee or of any
participant or member thereof, with respect to any ownership interest in the
Notes or with respect to the delivery to any Agent Member or other Person (other
than the Depositary) of any notice (including any notice of redemption) or the
payment of any amount, under or with respect to such Notes. All notices and
communications to be given to the Noteholders and all payments to be made to
Noteholders under the Notes shall be given or made only to or upon the order of
the registered Noteholders (which shall be the Depositary or its nominee in the
case of a Global Note). The rights of beneficial owners in any Global Note shall
be exercised only through the Depositary subject to the customary procedures of
the Depository. The Trustee may rely and shall be fully protected in relying
upon information furnished by the Depositary with respect to its Agent Members.
     The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or

16



--------------------------------------------------------------------------------



 



among Agent Members in any Global Indenture) other than to require delivery of
such certificates and other documentation or evidence as are expressly required
by, and to do so if and when expressly required by, the terms of this Indenture,
and to examine the same to determine substantial compliance as to form with the
express requirements hereof.
     Section 2.06. Mutilated, Destroyed, Lost or Stolen Notes. In case any Note
shall become mutilated or be destroyed, lost or stolen, the Issuer in its
discretion may execute, and upon its written request the Trustee or an
authenticating agent appointed by the Trustee shall authenticate and make
available for delivery, a new Note, bearing a number not contemporaneously
outstanding, in exchange and substitution for the mutilated Note, or in lieu of
and in substitution for the Note so destroyed, lost or stolen. In every case,
the applicant for a substituted Note shall furnish to the Issuer, to the Trustee
and, if applicable, to such authenticating agent such security or indemnity as
may be required by them to save each of them harmless for any loss, liability,
cost or expense caused by or connected with such substitution, and, in every
case of destruction, loss or theft, the applicant shall also furnish to the
Issuer, to the Trustee and, if applicable, to such authenticating agent evidence
to their satisfaction of the destruction, loss or theft of such Note and of the
ownership thereof.
     Following receipt by the Trustee or such authenticating agent, as the case
may be, of satisfactory security or indemnity and evidence, as described in the
preceding paragraph, the Trustee or such authenticating agent may authenticate
any such substituted Note and make available for delivery such Note. Upon the
issuance of any substituted Note, the Issuer may require the payment by the
holder of a sum sufficient to cover any tax, assessment or other governmental
charge that may be imposed in relation thereto and any other expenses connected
therewith. In case any Note which has matured or is about to mature or has been
called for redemption or has been properly tendered for repurchase on a
Repurchase Date or a Fundamental Change Repurchase Date (and not withdrawn), as
the case may be, or is to be converted pursuant to this Indenture, shall become
mutilated or be destroyed, lost or stolen, the Issuer may, instead of issuing a
substitute Note, pay or authorize the payment of or authorize the conversion of
the same (without surrender thereof except in the case of a mutilated Note), as
the case may be, if the applicant for such payment or conversion shall furnish
to the Issuer, to the Trustee and, if applicable, to such authenticating agent
such security or indemnity as may be required by them to save each of them
harmless for any loss, liability, cost or expense caused by or in connection
with such substitution, and, in every case of destruction, loss or theft, the
applicant shall also furnish to the Issuer, the Trustee and, if applicable, any
Paying Agent or Conversion Agent evidence to their satisfaction of the
destruction, loss or theft of such Note and of the ownership thereof.
     Every substitute Note issued pursuant to the provisions of this
Section 2.06 by virtue of the fact that any Note is destroyed, lost or stolen
shall constitute an additional contractual obligation of the Issuer, whether or
not the destroyed, lost or stolen Note shall be found at any time, and shall be
entitled to all the benefits of (but shall be subject to all the limitations set
forth in) this Indenture equally and proportionately with any and all other
Notes duly issued hereunder. To the extent permitted by law, all Notes shall be
held and owned upon the express condition that the foregoing provisions are
exclusive with respect to the replacement or payment or exchange or redemption
or repurchase of mutilated, destroyed, lost or stolen Notes and shall preclude
any and all other rights or remedies notwithstanding any law or statute existing
or

17



--------------------------------------------------------------------------------



 



hereafter enacted to the contrary with respect to the replacement or payment or
exchange or redemption or repurchase of negotiable instruments or other
securities without their surrender.
     Section 2.07. Temporary Notes. Pending the preparation of Notes in
certificated form, the Issuer may execute and the Trustee or an authenticating
agent appointed by the Trustee shall, upon the written request of the Issuer,
authenticate and deliver temporary Notes (printed or lithographed). Temporary
Notes shall be issuable in any authorized denomination, and substantially in the
form of the Notes in certificated form, but with such omissions, insertions and
variations as may be appropriate for temporary Notes, all as may be determined
by the Issuer. Every such temporary Note shall be executed by the Issuer and
authenticated by the Trustee or such authenticating agent upon the same
conditions and in substantially the same manner, and with the same effect, as
the Notes in certificated form. Without unreasonable delay, the Issuer will
execute and deliver to the Trustee or such authenticating agent Notes in
certificated form and thereupon any or all temporary Notes may be surrendered in
exchange therefor, at each office or agency maintained by the Issuer pursuant to
Section 4.02 and the Trustee or such authenticating agent shall authenticate and
make available for delivery in exchange for such temporary Notes an equal
aggregate principal amount of Notes in certificated form. Such exchange shall be
made by the Issuer at its own expense and without any charge therefor. Until so
exchanged, the temporary Notes shall in all respects be entitled to the same
benefits and subject to the same limitations under this Indenture as Notes in
certificated form authenticated and delivered hereunder.
     Section 2.08. Cancellation of Notes. All Notes surrendered for the purpose
of payment, redemption, repurchase, conversion, exchange or registration of
transfer shall, if surrendered to the Issuer or any paying agent to whom Notes
may be presented for payment (the “Paying Agent”) or Conversion Agent, which
shall initially be the Trustee, or any Note Registrar, be surrendered to the
Trustee and promptly canceled by it or, if surrendered to the Trustee, shall be
promptly canceled by it and no Notes shall be issued in lieu thereof except as
expressly permitted by any of the provisions of this Indenture. The Trustee
shall dispose of such canceled Notes in accordance with its customary
procedures. If the Issuer shall acquire any of the Notes, such acquisition shall
not operate as a redemption, repurchase or satisfaction of the indebtedness
represented by such Notes unless and until the same are delivered to the Trustee
for cancellation.
     Section 2.09. CUSIP Numbers. The Issuer in issuing the Notes may use
“CUSIP” numbers (if then generally in use), and, if so, the Trustee shall use
“CUSIP” numbers in notices of redemption as a convenience to Noteholders;
provided that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Notes or as contained in
any notice of a redemption and that reliance may be placed only on the other
identification numbers printed on the Notes, and any such redemption shall not
be affected by any defect in or omission of such numbers. The Issuer will
promptly notify the Trustee of any change in the “CUSIP” numbers.
ARTICLE 3
Redemption and Repurchase of Notes
     Section 3.01. Optional Redemption of Notes. The Issuer shall not have the
right to redeem any Notes prior to January 15, 2011, except to preserve its
status as a real estate

18



--------------------------------------------------------------------------------



 



investment trust. If the Issuer determines it is necessary to redeem the Notes
in order to preserve its status as a real estate investment trust, the Issuer
may, upon the notice set forth in Section 3.02, redeem the Notes for cash, in
whole or in part, at a redemption price equal to 100% of the principal amount of
the Notes to be redeemed plus unpaid interest, if any, accrued thereon to, but
excluding, the Redemption Date; provided that, in connection with any such
redemption, the Issuer shall provide the Trustee with an Officers’ Certificate
evidencing that the Board of Directors has, in good faith, made the
determination that it is necessary to redeem the Notes in order to preserve the
Issuer’s status as a real estate investment trust.
     The Issuer shall have the right to redeem the Notes for cash, in whole or
in part at any time or from time to time, on or after January 15, 2011 upon the
notice set forth in Section 3.02, at a redemption price equal to 100% of the
principal amount of the Notes to be redeemed plus unpaid interest, if any,
accrued thereon to, but excluding, the Redemption Date.
     In connection with any redemption in accordance with the provisions of this
Section 3.01, if an Interest Payment Date falls on or prior to the Redemption
Date, then the interest payable on such Interest Payment Date shall be paid to
the holders of record of the Notes on the applicable Record Date instead of the
holders surrendering the Notes for redemption.
     Section 3.02. Notice of Optional Redemption; Selection of Notes. In case
the Issuer shall desire to exercise the right to redeem all or, as the case may
be, any part of the Notes pursuant to Section 3.01, it shall fix a date for
redemption and it or, at its written request received by the Trustee not fewer
than five (5) Business Days prior (or such shorter period of time as may be
acceptable to the Trustee) to the date the notice of redemption is to be mailed,
the Trustee in the name of and at the expense of the Issuer, shall mail or cause
to be mailed a notice of such redemption not fewer than thirty (30) calendar
days nor more than sixty (60) calendar days prior to the Redemption Date to each
holder of Notes so to be redeemed in whole or in part at its last address as the
same appears on the Note Register; provided that if the Issuer makes such
request of the Trustee, the text of the notice shall be prepared by the Issuer.
Such mailing shall be by first class mail. The notice, if mailed in the manner
herein provided, shall be conclusively presumed to have been duly given, whether
or not the holder receives such notice. In any case, failure to give such notice
by mail or any defect in the notice to the holder of any Note designated for
redemption as a whole or in part shall not affect the validity of the
proceedings for the redemption of any other Note. Concurrently with the mailing
of any such notice of redemption, the Issuer shall issue a press release
announcing such redemption, the form and content of which press release shall be
determined by the Issuer in its sole discretion. The failure to issue any such
press release or any defect therein shall not affect the validity of the
redemption notice or any of the proceedings for the redemption of any Note
called for redemption.
     Each such notice of redemption shall specify: (i) the aggregate principal
amount of Notes to be redeemed, (ii) the CUSIP number or numbers of the Notes
being redeemed, (iii) the date fixed for redemption (which shall be a Business
Day), (iv) the redemption price at which Notes are to be redeemed, (v) the place
or places of payment and that payment will be made upon presentation and
surrender of such Notes, (iv) that interest accrued and unpaid to, but
excluding, the date fixed for redemption will be paid as specified in said
notice, and that on and after said date interest thereon or on the portion
thereof to be redeemed will cease to accrue, (vii) that the holder has a right
to convert the Notes called for redemption, (viii) the Conversion Rate on the

19



--------------------------------------------------------------------------------



 



date of such notice and (ix) the time and date on which the right to convert
such Notes or portions thereof pursuant to this Indenture will expire. If fewer
than all the Notes are to be redeemed, the notice of redemption shall identify
the Notes to be redeemed (including CUSIP numbers, if any). In case any Note is
to be redeemed in part only, the notice of redemption shall state the portion of
the principal amount thereof to be redeemed and shall state that, on and after
the Redemption Date, upon surrender of such Note, a new Note or Notes in
principal amount equal to the unredeemed portion thereof will be issued.
     Whenever any Notes are to be redeemed, the Issuer shall give the Trustee
written notice of the Redemption Date, together with an Officers’ Certificate as
to the aggregate principal amount of Notes to be redeemed, not fewer than thirty
(30) calendar days (or such shorter period of time as may be acceptable to the
Trustee) prior to the Redemption Date.
     On or prior to the Redemption Date specified in the notice of redemption
given as provided in this Section 3.02, the Issuer shall deposit with the Paying
Agent (or, if the Issuer is acting as its own Paying Agent, set aside, segregate
and hold in trust as provided in Section 4.04) an amount of money in immediately
available funds sufficient to redeem on the Redemption Date all the Notes (or
portions thereof) so called for redemption (other than those theretofore
surrendered for exchange) at the appropriate redemption price, together with
accrued interest to, but excluding, the Redemption Date; provided that if such
payment is made on the Redemption Date, it must be received by the Paying Agent,
by 11:00 a.m., New York City time, on such date. The Issuer shall be entitled to
retain any interest, yield or gain on amounts deposited with the Paying Agent
pursuant to this Section 3.02 in excess of amounts required hereunder to pay the
redemption price and accrued interest to, but excluding, the Redemption Date. If
any Note called for redemption is converted pursuant hereto prior to such
Redemption Date, any money deposited with the Paying Agent or so segregated and
held in trust for the redemption of such Note shall be paid to the Issuer or, if
then held by the Issuer, shall be discharged from such trust.
     If less than all of the outstanding Notes are to be redeemed, the Trustee
shall select the Notes or portions thereof of the Global Note or the Notes in
certificated form to be redeemed (in principal amounts of $1,000 or multiples
thereof) by lot, on a pro rata basis or by another method the Trustee deems fair
and appropriate. If any Note selected for redemption in part is submitted for
conversion in part after such selection, the portion of such Note submitted for
conversion shall be deemed (so far as may be possible) to be the portion to be
selected for redemption. The Notes (or portions thereof) so selected for
redemption shall be deemed duly selected for redemption for all purposes hereof,
notwithstanding that any such Note is submitted for conversion in part before
the mailing of the notice of redemption.
     Upon any redemption of less than all of the outstanding Notes, the Issuer
and the Trustee may (but need not), solely for purposes of determining the pro
rata allocation among such Notes that are outstanding at the time of redemption,
treat as outstanding any Notes surrendered for conversion during the period in
which Notes are selected for redemption.
     Section 3.03. Payment of Notes Called for Redemption by the Issuer. If
notice of redemption has been given as provided in Section 3.02, the Notes or
portion of Notes with respect to which such notice has been given shall, unless
converted pursuant to the terms hereof, become due and payable on the date fixed
for redemption at the place or places stated in such

20



--------------------------------------------------------------------------------



 



notice at the redemption price, plus interest accrued to, but excluding, the
Redemption Date, and unless the Issuer shall default in the payment of the
amounts owing on the Notes upon such redemption, interest on the Notes or
portion of Notes so called for redemption shall cease to accrue on and after
such date and, except as provided in Section 7.05 and Section 11.02, the Notes
shall cease to be entitled to any benefit or security under this Indenture, and
the holders thereof shall have no right in respect of such Notes except the
right to receive the redemption price thereof plus accrued and unpaid interest
to, but excluding, the Redemption Date. On presentation and surrender of such
Notes at a place of payment in said notice specified, the said Notes or the
specified portions thereof shall be paid and redeemed by the Issuer at the
redemption price, together with interest accrued thereon to, but excluding, the
Redemption Date.
     Upon presentation of any Note redeemed in part only, the Issuer shall
execute and the Trustee shall authenticate and make available for delivery to
the holder thereof, at the expense of the Issuer, a new Note or Notes, of
authorized denominations, in principal amount equal to the unredeemed portion of
the Notes so presented.
     Notes and portions of Notes that are to be redeemed pursuant to this
Article 3 shall be convertible by the Holder thereof until 5:00 p.m., New York
City time, on the second Business Day immediately preceding the Redemption Date,
unless the Issuer shall fail to pay the redemption price.
     Section 3.04. Sinking Fund. There shall be no sinking fund provided for the
Notes.
     Section 3.05. Repurchase at Option of Holders Upon a Fundamental Change.
     (a) If there shall occur a Fundamental Change at any time prior to the
Maturity Date, then each Noteholder shall have the right to require the Issuer
to repurchase its Notes for cash, in whole or in part (in principal amounts of
$1,000 and integral multiples thereof), on a date (the “Fundamental Change
Repurchase Date”) specified by the Issuer (which date shall be not more than
thirty (30) Business Days after the Issuer Repurchase Notice Date related to
such Fundamental Change) at a repurchase price equal to 100% of the principal
amount of the Notes being repurchased, plus accrued and unpaid interest to, but
excluding, the Fundamental Change Repurchase Date; provided that if an Interest
Payment Date falls on or prior to the Fundamental Change Repurchase Date, then,
with respect to any Note in respect of which the holder thereof shall have
submitted a Repurchase Notice, the interest payable on such Interest Payment
Date shall be paid to the holder of record of such Note on the applicable Record
Date instead of the holder surrendering such Note for repurchase on such
Fundamental Change Repurchase Date.
     (b) Within 10 days after the occurrence of a Fundamental Change, the Issuer
shall mail or cause to be mailed to all holders of record on the date of the
Fundamental Change (and to beneficial owners as required by applicable law) an
Issuer Repurchase Notice as set forth in Section 3.07 with respect to such
Fundamental Change. The Issuer shall also deliver a copy of the Issuer
Repurchase Notice to the Trustee and the Paying Agent at such time as it is
mailed to Noteholders. In addition to the mailing of such Issuer Repurchase
Notice, the Issuer shall disseminate a press release through Dow Jones &
Company, Inc., Bloomberg Business News or a substantially similar news
organization announcing the occurrence of such Fundamental Change and publish
such information in a newspaper of general circulation in The City of New

21



--------------------------------------------------------------------------------



 



York or on the Issuer’s web site, or through such other public medium as the
Issuer shall deem appropriate at such time. The failure to issue any such press
release or any defect therein shall not affect the validity of the Issuer
Repurchase Notice or any proceedings for the repurchase of any Note which any
Noteholder may elect to have the Issuer redeem as provided in this Section 3.05.
     No failure of the Issuer to give the foregoing notices and no defect
therein shall limit the Noteholders’ repurchase rights or affect the validity of
the proceedings for the repurchase of the Notes pursuant to this Section 3.05.
     (c) In order to exercise its repurchase right, the holder must deliver to
the Paying Agent, prior to the close of business on the Fundamental Change
Repurchase Date, a written notice of repurchase (the “Repurchase Notice”). Such
Repurchase Notice shall state: (A) the certificate number (if the Note is in
certificated form) of the Note which the holder will deliver to be repurchased,
(B) the portion of the principal amount of the Note which the holder will
deliver to be repurchased, in multiples of $1,000, provided that the remaining
principal amount of Notes is in an authorized denomination and (C) that such
Note shall be repurchased pursuant to the terms and conditions specified in the
Note and in this Indenture. Any Repurchase Notice provided in respect of a
beneficial interest in a Global Note shall be required to comply with the
applicable procedures of the Depositary.
     (d) The Issuer, if so requested, shall repurchase from the holder thereof,
pursuant to this Section 3.05, a portion of a Note, if the principal amount of
such portion is $1,000 or a whole multiple of $1,000. Provisions of this
Indenture that apply to the repurchase of all of a Note also apply to the
repurchase of such portion of such Note.
     (e) Notwithstanding the foregoing, no Notes may be repurchased by the
Issuer pursuant to this Section 3.05 if there has occurred and is continuing an
Event of Default with respect to the Notes (other than a default in the payment
of the repurchase price for the Notes to be repurchased).
     (f) The Paying Agent shall promptly notify the Issuer of the receipt by it
of any Repurchase Notice or written notice of withdrawal thereof. All questions
as to the validity, eligibility (including time of receipt) and acceptance of
any Note for repurchase shall be determined by the Issuer, whose determination
shall be final and binding absent manifest error.
     (g) Payment of the repurchase price for a Note for which a Repurchase
Notice has been delivered and not withdrawn is conditioned upon book-entry
transfer or delivery of the Notes, together with necessary endorsements, to the
Paying Agent. Such repurchase price shall be paid to such holder, subject to
receipt of funds and/or Notes by the Paying Agent, within two (2) Business Days
following the later of (x) the Fundamental Change Repurchase Date with respect
to such Note (provided the holder has satisfied the conditions in this
Section 3.05) and (y) the time of book-entry transfer or delivery of such Note
or beneficial interest therein to the Paying Agent by the holder thereof.

22



--------------------------------------------------------------------------------



 



     Section 3.06. Repurchase of Notes at the Option of Holders.
     (a) Noteholders shall have the right to require the Issuer to repurchase
their Notes for cash, in whole or in part (in principal amounts of $1,000 and
integral multiples thereof) on January 15, 2011, December 15, 2015, December 15,
2020, December 15, 2025 and December 15, 2030 (each, a “Repurchase Date”), at a
repurchase price equal to 100% of the principal amount of the Notes being
repurchased, plus accrued and unpaid interest to, but excluding, the Repurchase
Date; provided that if an Interest Payment Date falls on or prior to the
Repurchase Date, then, with respect to any Note in respect of which the holder
thereof shall have submitted a Repurchase Notice, the interest payable on such
Interest Payment Date shall be paid to the holder of record of such Note on the
applicable Record Date instead of the holder surrendering such Note for
repurchase on such Repurchase Date.
     (b) On or before the twentieth (20th) Business Day immediately preceding
each Repurchase Date, the Issuer shall mail or cause to be mailed to all holders
of record on such date (and to beneficial owners as required by applicable law)
an Issuer Repurchase Notice as set forth in Section 3.07. The Issuer shall also
deliver a copy of the Issuer Repurchase Notice to the Trustee and the Paying
Agent at such time as it is mailed to Noteholders. In addition to the mailing of
such Issuer Repurchase Notice, the Issuer shall disseminate a press release
through Dow Jones & Company, Inc., Bloomberg Business News or a substantially
similar news organization containing the information specified in such notice
and publish such information in a newspaper of general circulation in The City
of New York, on the Issuer’s web site, or through such other public medium as
the Issuer shall deem appropriate at such time.
     No failure of the Issuer to give the foregoing notices and no defect
therein shall limit the Noteholders’ repurchase rights or affect the validity of
the proceedings for the repurchase of the Notes pursuant to this Section 3.06.
     (c) In order to exercise the repurchase right, the holder must deliver a
Repurchase Notice to the Paying Agent, during the period beginning at the
opening of business on the date that is twenty (20) Business Days prior to the
applicable Repurchase Date and ending at the close of business on the applicable
Repurchase Date. Such Repurchase Notice shall state: (A) the certificate number
(if the Note is in certificated form) of the Note which the holder will deliver
to be repurchased, (B) the portion of the principal amount of the Note which the
holder will deliver to be repurchased, in multiples of $1,000; provided that the
remaining principal amount of Notes is in an authorized denomination and
(C) that such Note shall be repurchased as of the Repurchase Date pursuant to
the terms and conditions specified in the Note and in this Indenture. Any
Repurchase Notice provided in respect of a beneficial interest in a Global Note
shall be required to comply with the applicable procedures of the Depositary.
     (d) The Issuer, if so requested, shall repurchase from the holder thereof,
pursuant to this Section 3.06, a portion of a Note, if the principal amount of
such portion is $1,000 or a whole multiple of $1,000. Provisions of this
Indenture that apply to the repurchase of all of a Note also apply to the
repurchase of such portion of such Note.
     (e) Notwithstanding the foregoing, no Notes may be repurchased by the
Issuer pursuant to this Section 3.06 if there has occurred and is continuing an
Event of Default with

23



--------------------------------------------------------------------------------



 



respect to the Notes (other than a default in the payment of the repurchase
price for the Notes to be repurchased).
     (f) The Paying Agent shall promptly notify the Issuer of the receipt by it
of any Repurchase Notice or written notice of withdrawal thereof. All questions
as to the validity, eligibility (including time of receipt) and acceptance of
any Note for repurchase shall be determined by the Issuer, whose determination
shall be final and binding absent manifest error.
     (g) Payment of the repurchase price for a Note for which a Repurchase
Notice has been delivered and not withdrawn is conditioned upon book-entry
transfer or delivery of the Notes, together with necessary endorsements, to the
Paying Agent. Such repurchase price shall be paid to such holder, subject to
receipt of funds and/or Notes by the Paying Agent, within two (2) Business Days
following the later of (x) the Repurchase Date with respect to such Note
(provided the holder has satisfied the conditions in this Section 3.06) and
(y) the time of book-entry transfer or delivery of such Note or beneficial
interest therein to the Paying Agent by the holder thereof.
     Section 3.07. Issuer Repurchase Notice.
     (a) In connection with any repurchase of Notes, the Issuer shall, on the
applicable Issuer Repurchase Notice Date, give written notice to holders (with a
copy to the Trustee) setting forth the information specified in this Section (in
either case, the “Issuer Repurchase Notice”).
     Each Issuer Repurchase Notice shall:
     (1) state the repurchase price and the amount of interest accrued and
unpaid per $1,000 principal amount of Notes to, but excluding, the Fundamental
Change Repurchase Date or the Repurchase Date, as the case may be;
     (2) the Fundamental Change Repurchase Date or the Repurchase Date, as the
case may be;
     (3) state, if applicable, the circumstances constituting the Fundamental
Change;
     (4) state that holders must exercise their right to elect to repurchase
prior to the close of business on the Repurchase Date or Fundamental Change
Repurchase Date, as the case may be;
     (5) include a form of Repurchase Notice;
     (6) state the name and address of the Trustee and the Paying Agent and, if
the Notes are then convertible (including in connection with a Fundamental
Change), state the name and address of the Conversion Agent;
     (7) state that Notes must be surrendered to the Paying Agent to collect the
repurchase price and accrued and unpaid interest;

24



--------------------------------------------------------------------------------



 



     (8) state that a holder may withdraw its Repurchase Notice at any time
prior to the close of business on the Repurchase Date or Fundamental Change
Repurchase Date, as the case may be, by delivering a valid written notice of
withdrawal in accordance with Section 3.08;
     (9) if the Notes are then convertible (including at, or in connection with,
a Fundamental Change Repurchase Date), state that Notes as to which a Repurchase
Notice has been given may be converted until the close of business on the
applicable Repurchase Date or Fundamental Change Repurchase Date (unless the
Issuer defaults in the payment of the applicable repurchase price) provided the
Repurchase Notice is withdrawn by the holder in accordance with the terms of
this Indenture;
     (10) state that, unless the Issuer defaults in making payment of the
repurchase price, interest on Notes in respect of which a Repurchase Notice
shall have been submitted and not withdrawn will cease to accrue on and after
the Fundamental Change Repurchase Date or the Repurchase Date, as the case may
be; and
     (11) state the CUSIP number of the Notes, if CUSIP numbers are then in use.
An Issuer Repurchase Notice may be given by the Issuer or, at the Issuer’s
request, the Trustee shall give such Issuer Repurchase Notice in the Issuer’s
name and at the Issuer’s expense; provided that the text of the Issuer
Repurchase Notice shall be prepared by the Issuer.
     If any of the Notes is represented by a Global Note, then the Issuer will
modify such notice to the extent necessary to accord with the applicable
procedures of the Depositary that apply to the repurchase of Global Notes.
     (b) The Issuer will, to the extent applicable, comply with the provisions
of Rule 13e-4 and Rule 14e-1 (or any successor provision) under the Exchange Act
that may be applicable at the time of the repurchase of the Notes, file the
related Schedule TO (or any successor schedule, form or report) under the
Exchange Act and comply with all other applicable federal and state securities
laws in connection with the repurchase of the Notes.
     Section 3.08. Withdrawal of Repurchase Notice. A Repurchase Notice may be
withdrawn, in whole or in part, by means of a written notice of withdrawal
delivered to the office of the Paying Agent at any time prior to the close of
business on a Repurchase Date or a Fundamental Change Repurchase Date, as the
case may be. Such notice of withdrawal must specify:
     (a) the name of the holder;
     (b) the certificate number(s) of all withdrawn Notes in certificated form;
     (c) the principal amount of Notes with respect to which such notice of
withdrawal is being submitted, which must be an integral multiple of $1,000; and
     (d) the principal amount of Notes, if any, which remains subject to the
original Repurchase Notice, which must be an integral multiple of $1,000.

25



--------------------------------------------------------------------------------



 



     Any withdrawal notice provided in respect of a beneficial interest in a
Global Note shall be required to comply with the applicable procedures of the
Depositary.
     Section 3.09. Deposit of Repurchase Price. (a) Prior to 11:00 a.m., New
York City time, on the Fundamental Change Repurchase Date or the Repurchase
Date, as the case may be, the Issuer shall deposit with the Paying Agent or, if
the Issuer is acting as the Paying Agent, shall segregate and hold in trust as
provided in Section 4.04 an amount of cash (in immediately available funds if
deposited on the Fundamental Change Repurchase Date or the Repurchase Date, as
the case may be), sufficient to pay the aggregate repurchase price of all the
Notes or portions thereof that are to be repurchased as of the Fundamental
Change Repurchase Date or the Repurchase Date, as the case may be.
     (b) If on the Fundamental Change Repurchase Date or the Repurchase Date the
Paying Agent holds money sufficient to pay the repurchase price of the Notes
that holders have elected to require the Issuer to repurchase in accordance with
Section 3.05 or 3.06, as the case may be, then, on the Fundamental Change
Repurchase Date or the Repurchase Date, as the case may be, such Notes will
cease to be outstanding, interest will cease to accrue and all other rights of
the holders of such Notes will terminate, other than the right to receive the
repurchase price. Such will be the case whether or not book-entry transfer of
the Note to the Paying Agent is made or whether or not Notes in certificated
form, together with necessary endorsements, are delivered to the Paying Agent.
     Section 3.10. Notes Repurchased in Part. Upon presentation of any Note
repurchased only in part, the Issuer shall execute and the Trustee shall
authenticate and make available for delivery to the holder thereof, at the
expense of the Issuer, a new Note or Notes, of any authorized denomination, in
aggregate principal amount equal to the unrepurchased portion of the Notes
presented.
     Section 3.11. Repayment to the Issuer. Subject to Section 11.04, the Paying
Agent shall return to the Issuer any cash that remains unclaimed, together with
interest, if any, thereon, held by them for the payment of the repurchase price;
provided that to the extent that the aggregate amount of cash deposited by the
Issuer pursuant to Section 3.09 exceeds the aggregate repurchase price of the
Notes or portions thereof which the Issuer is obligated to repurchase as of the
Fundamental Change Repurchase Date or the Repurchase Date, as the case may be,
then, unless otherwise agreed in writing with the Issuer, promptly after the
second Business Day following the Fundamental Change Repurchase Date or the
Repurchase Date, as the case may be, the Paying Agent shall return any such
excess to the Issuer, together with interest, if any, thereon.
ARTICLE 4
Particular Covenants of the Issuer
     Section 4.01. Payment of Principal, Premium and Interest. The Issuer
covenants and agrees that it will duly and punctually pay or cause to be paid
when due the principal of (including the redemption price upon redemption or the
repurchase price upon repurchase, in each case pursuant to Article 3), and
interest on, each of the Notes at the places, at the respective times and in the
manner provided herein and in the Notes.

26



--------------------------------------------------------------------------------



 



     Section 4.02. Maintenance of Office or Agency. The Issuer will maintain an
office or agency in the Borough of Manhattan, The City of New York, where the
Notes may be surrendered for registration of transfer or exchange or for
presentation for payment or for conversion, redemption or repurchase and where
notices and demands to or upon the Issuer in respect of the Notes and this
Indenture may be served. As of the date of this Indenture, such office shall be
the Corporate Trust Office and, at any other time, at such other address as the
Trustee may designate from time to time by notice to the Issuer. The Issuer will
give prompt written notice to the Trustee of the location, and any change in the
location, of such office or agency not designated or appointed by the Trustee.
If at any time the Issuer shall fail to maintain any such required office or
agency or shall fail to furnish the Trustee with the address thereof, such
presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office.
     The Issuer may also from time to time designate co-registrars and one or
more offices or agencies where the Notes may be presented or surrendered for any
or all such purposes and may from time to time rescind such designations. The
Issuer will give prompt written notice to the Trustee of any such designation or
rescission and of any change in the location of any such other office or agency.
     The Issuer hereby initially designates the Trustee as Paying Agent, Note
Registrar, Custodian, Conversion Agent and Bid Solicitation Agent and the
Corporate Trust Office shall be considered as one such office or agency of the
Issuer for each of the aforesaid purposes.
     So long as the Trustee is the Note Registrar, the Trustee agrees to mail,
or cause to be mailed, the notices set forth in Section 7.10(a) and the third
paragraph of Section 7.11. If co-registrars have been appointed in accordance
with this Section, the Trustee shall mail such notices only to the Issuer and
the holders of Notes it can identify from its records.
     Section 4.03. Appointments to Fill Vacancies in Trustee’s Office. The
Issuer, whenever necessary to avoid or fill a vacancy in the office of Trustee,
will appoint, upon the terms and conditions and otherwise as provided in
Section 7.10, a Trustee, so that there shall at all times be a Trustee
hereunder.
     Section 4.04. Provisions as to Paying Agent.
     (a) If the Issuer shall appoint a Paying Agent other than the Trustee, or
if the Trustee shall appoint such a Paying Agent, the Issuer will cause such
Paying Agent to execute and deliver to the Trustee an instrument in which such
agent shall agree with the Trustee, subject to the provisions of this
Section 4.04:
     (1) that it will hold all sums held by it as such agent for the payment of
the principal of, or interest on, the Notes (whether such sums have been paid to
it by the Issuer or by any other obligor on the Notes) in trust for the benefit
of the holders of the Notes;
     (2) that it will give the Trustee notice of any failure by the Issuer (or
by any other obligor on the Notes) to make any payment of the principal of, or
interest on, the Notes when the same shall be due and payable; and

27



--------------------------------------------------------------------------------



 



     (3) that at any time during the continuance of an Event of Default, upon
request of the Trustee, it will forthwith pay to the Trustee all sums so held in
trust.
     The Issuer shall, on or before each due date of the principal of, or
interest on, the Notes, deposit with the Paying Agent a sum (in funds which are
immediately available on the due date for such payment) sufficient to pay such
principal, or interest and (unless such Paying Agent is the Trustee) the Issuer
will promptly notify the Trustee of any failure to take such action; provided
that if such deposit is made on the due date, such deposit shall be received by
the Paying Agent by 11:00 a.m. New York City time, on such date.
     (b) If the Issuer shall act as its own Paying Agent, it will, on or before
each due date of the principal of, or interest on, the Notes, set aside,
segregate and hold in trust for the benefit of the holders of the Notes a sum
sufficient to pay such principal and interest so becoming due and will promptly
notify the Trustee of any failure to take such action and of any failure by the
Issuer (or any other obligor under the Notes) to make any payment of the
principal of, or interest on, the Notes when the same shall become due and
payable.
     (c) Anything in this Section 4.04 to the contrary notwithstanding, the
Issuer may, at any time, for the purpose of obtaining a satisfaction and
discharge of this Indenture, or for any other reason, pay or cause to be paid to
the Trustee all sums held in trust by the Issuer or any Paying Agent hereunder
as required by this Section 4.04, such sums to be held by the Trustee upon the
trusts herein contained and upon such payment by the Issuer or any Paying Agent
to the Trustee, the Issuer or such Paying Agent shall be released from all
further liability with respect to such sums.
     (d) Anything in this Section 4.04 to the contrary notwithstanding, the
agreement to hold sums in trust as provided in this Section 4.04 is subject to
Section 11.02 and Section 11.03.
     The Trustee shall not be responsible for the actions of any other Paying
Agents (including the Issuer if acting as its own Paying Agent) and shall have
no control of any funds held by such other Paying Agents.
     Section 4.05. Existence. Subject to Article 10, the Issuer will do or cause
to be done all things necessary to preserve and keep in full force and effect
its existence and rights (charter and statutory); provided that the Issuer shall
not be required to preserve any such right if the Issuer shall determine that
the preservation thereof is no longer desirable in the conduct of its business
and that the loss thereof is not disadvantageous in any material respect to the
Noteholders.
     Section 4.06. [Intentionally Omitted]
     Section 4.07. Rule 144A Information Requirement. Within the period prior to
the expiration of the holding period applicable to sales thereof under Rule
144(k) under the Securities Act (or any successor provision), the Issuer
covenants and agrees that it shall, during any period in which it is not subject
to Section 13 or 15(d) under the Exchange Act, make available to any holder or
beneficial holder of Notes or any shares of Common Stock issued upon conversion
thereof which continue to be Restricted Securities in connection with any sale
thereof and any prospective purchaser of Notes or such shares of Common Stock
designated by such holder or beneficial holder, the information required
pursuant to Rule 144A(d)(4) under the

28



--------------------------------------------------------------------------------



 



Securities Act upon the request of any holder or beneficial holder of the Notes
or such shares of Common Stock, all to the extent required to enable such holder
or beneficial holder to sell its Notes or shares of Common Stock without
registration under the Securities Act within the limitation of the exemption
provided by Rule 144A.
     Section 4.08. Stay, Extension and Usury Laws. The Issuer covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law which would prohibit or forgive
the Issuer from paying all or any portion of the principal, premium, if any, or
interest on the Notes as contemplated herein, wherever enacted, now or at any
time hereafter in force, or which may affect the covenants or the performance of
this Indenture and the Issuer (to the extent it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not, by resort to any such law, hinder, delay or impede the execution of
any power herein granted to the Trustee, but will suffer and permit the
execution of every such power as though no such law had been enacted.
     Section 4.09. Compliance Certificate. The Issuer shall deliver to the
Trustee, within one hundred twenty (120) calendar days after the end of each
fiscal year of the Issuer, a certificate signed by any of the principal
executive officer, principal financial officer or principal accounting officer
of the Issuer, stating whether or not to the knowledge of the signer thereof the
Issuer is in default in the performance and observance of any of the terms,
provisions and conditions of this Indenture (without regard to any period of
grace or requirement of notice provided hereunder) and, if the Issuer shall be
in default, specifying all such defaults and the nature and the status thereof
of which the signer may have knowledge.
     The Issuer will deliver to the Trustee, promptly upon becoming aware of
(i) any default in the performance or observance of any covenant, agreement or
condition contained in this Indenture, or (ii) any Event of Default, an
Officers’ Certificate specifying with particularity such default or Event of
Default and further stating what action the Issuer has taken, is taking or
proposes to take with respect thereto.
     Any notice required to be given under this Section 4.09 shall be delivered
to a Responsible Officer of the Trustee at its Corporate Trust Office.
     Section 4.10. Additional Interest Notice. In the event that the Issuer is
required to pay Additional Interest to holders of Notes pursuant to the
Registration Rights Agreement, the Issuer will provide written notice
(“Additional Interest Notice”) to the Trustee of its obligation to pay
Additional Interest no later than fifteen (15) calendar days prior to the
proposed payment date for Additional Interest, and the Additional Interest
Notice shall set forth the amount of Additional Interest to be paid by the
Issuer on such payment date. The Trustee shall not at any time be under any duty
or responsibility to any holder of Notes to determine the Additional Interest,
or with respect to the nature, extent or calculation of the amount of Additional
Interest when made, or with respect to the method employed in such calculation
of the Additional Interest.

29



--------------------------------------------------------------------------------



 



ARTICLE 5
Noteholders’ Lists and Reports by the Issuer and the Trustee
     Section 5.01. Noteholders’ Lists. The Issuer covenants and agrees that it
will furnish or cause to be furnished to the Trustee, semi-annually, not more
than fifteen (15) calendar days after each January 1 and July 1 in each year
beginning with January 1, 2006, and at such other times as the Trustee may
reasonably request in writing, within thirty (30) calendar days after receipt by
the Issuer of any such request (or such lesser time as the Trustee may
reasonably request in order to enable it to timely provide any notice to be
provided by it hereunder), a list in such form as the Trustee may reasonably
require of the names and addresses of the holders of Notes as of a date not more
than fifteen (15) calendar days (or such other date as the Trustee may
reasonably request in order to so provide any such notices) prior to the time
such information is furnished, except that no such list need be furnished by the
Issuer to the Trustee so long as the Trustee is acting as the sole Note
Registrar.
     Section 5.02. Preservation and Disclosure of Lists.
     (a) The Trustee shall preserve, in as current a form as is reasonably
practicable, all information as to the names and addresses of the holders of
Notes contained in the most recent list furnished to it as provided in
Section 5.01 or maintained by the Trustee in its capacity as Note Registrar or
co-registrar in respect of the Notes, if so acting. The Trustee may destroy any
list furnished to it as provided in Section 5.01 upon receipt of a new list so
furnished.
     (b) The rights of Noteholders to communicate with other holders of Notes
with respect to their rights under this Indenture or under the Notes, and the
corresponding rights and duties of the Trustee, shall be as provided by the
Trust Indenture Act.
     (c) Every Noteholder agrees with the Issuer and the Trustee that neither
the Issuer nor the Trustee nor any agent of either of them shall be held
accountable by reason of any disclosure of information as to names and addresses
of holders of Notes made pursuant to the Trust Indenture Act.
     Section 5.03. Reports by Trustee. (a) Within sixty (60) calendar days after
May 15 of each year commencing with the year 2006, the Trustee shall transmit to
holders of Notes such reports dated as of May 15 of the year in which such
reports are made concerning the Trustee and its actions under this Indenture as
may be required pursuant to Section 313(a) of the Trust Indenture Act at the
times and in the manner provided pursuant thereto. In the event that no events
have occurred under the applicable sections of the Trust Indenture Act the
Trustee shall be under no duty or obligation to provide such reports.
     (b) A copy of such report shall, at the time of such transmission to
holders of Notes, be filed by the Trustee with each stock exchange and automated
quotation system, if any, upon which the Notes are listed and with the Issuer.
The Issuer will promptly notify the Trustee in writing if the Notes are listed
on any stock exchange or automated quotation system or delisted therefrom.
     Section 5.04. Reports by Issuer. Whether or not the Issuer is subject to
Section 13 or 15(d) of the Exchange Act and for so long as any Notes are
outstanding, within the time periods

30



--------------------------------------------------------------------------------



 



required by the applicable rules and regulations of the Commission, the Issuer
will furnish to the holders of the Notes, or furnish to the Trustee and cause
the Trustee to furnish to the holders of the Notes, (1) all quarterly and annual
reports that would be required to be filed with the Commission on Forms 10-Q and
10-K if the Issuer were required to file such reports; and (2) all current
reports that would be required to be filed with the Commission on Form 8-K if
the Issuer were required to file such reports. Delivery of such reports,
information and documents to the Trustee is for informational purposes only and
the Trustee’s receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Issuer’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely exclusively on an Officers’
Certificate).
ARTICLE 6
Remedies of the Trustee and Noteholders on an Event of Default
     Section 6.01. Events of Default. “Event of Default,” wherever used herein,
means any one of the following events (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):
     (a) default in the payment of any principal amount or any redemption price
or repurchase price due with respect to the Notes when the same shall be due and
payable, whether at maturity, upon redemption or repurchase, by acceleration or
otherwise; or
     (b) default in the payment of interest (including Additional Interest, if
any) under the Notes as and when the same shall be due and payable, and
continuance of such default for a period of thirty (30) calendar days; or
     (c) default in the delivery when due of the Conversion Value, whether due
in cash or cash and shares of Common Stock upon exercise of a holder’s
conversion right in accordance with Article 13; or
     (d) failure by the Issuer to provide an Issuer Repurchase Notice after the
occurrence of a Fundamental Change within the time period required by
Section 3.05(b); or
     (e) failure on the part of the Issuer to comply with any other term,
covenant or agreement in the Notes or in this Indenture (other than a covenant
or agreement a default in whose performance or whose breach is elsewhere in this
Section 6.01 specifically dealt with) and such failure continues for a period of
thirty (30) calendar days after the date on which written notice of such
failure, requiring the Issuer to remedy the same, shall have been given to the
Issuer by the Trustee, or to the Issuer and a Responsible Officer of the Trustee
by the holders of not less than twenty-five percent (25%) in aggregate principal
amount of the Notes at the time outstanding; or
     (f) default in the payment of principal when due, or resulting in
acceleration of, other indebtedness of the Issuer or any Significant Subsidiary
of the Issuer for borrowed money where the aggregate principal amount with
respect to which the default or acceleration has occurred exceeds $50.0 million
and such indebtedness has not been discharged, or such default in payment

31



--------------------------------------------------------------------------------



 



or acceleration has not been cured or rescinded, prior to written notice of such
failure to the Issuer by the Trustee or to the Issuer and the Trustee by holders
of not less than ten percent (10%) in aggregate principal amount of the Notes
outstanding; or
     (g) failure by the Issuer or any of its Subsidiaries to pay final judgments
entered by a court or courts of competent jurisdiction aggregating in excess of
$50.0 million, which judgments are not paid, discharged or stayed for a period
of thirty (30) calendar days after such judgments become final and
non-appealable; or
     (h) the Issuer or any Significant Subsidiary of the Issuer pursuant to or
under or within meaning of any Bankruptcy Law:
     (i) commences a voluntary case or proceeding seeking liquidation,
reorganization or other relief with respect to it or its debts or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property; or
     (ii) consents to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it; or
     (iii) consents to the appointment of a custodian of it or for all or
substantially of its property; or
     (iv) makes a general assignment for the benefit of creditors; or
     (i) an involuntary case or other proceeding shall be commenced against the
Issuer or any Significant Subsidiary of the Issuer seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of sixty (60) calendar days; or
     (j) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
     (i) is for relief against the Issuer or any Significant Subsidiary of the
Issuer in an involuntary case or proceeding; or
     (ii) appoints a trustee, receiver, liquidator, custodian or other similar
official of the Issuer or any Significant Subsidiary of the Issuer or any
substantial part of their respective properties; or
     (iii) orders the liquidation of the Issuer or any Significant Subsidiary of
the Issuer;
and, in each case in this clause (j), the order or decree remains unstayed and
in effect for sixty (60) calendar days.

32



--------------------------------------------------------------------------------



 



     If an Event of Default (other than an Event of Default specified in
Section 6.01(h), 6.01(i) and 6.01(j)) with respect to the Issuer) shall occur
and be continuing, unless the principal of all of the Notes shall have already
become due and payable, either the Trustee or the holders of at least
twenty-five percent (25%) in aggregate principal amount of the Notes then
outstanding, by notice in writing to the Issuer (and to the Trustee if given by
Noteholders), may declare the principal of, and interest (including Additional
Interest, if any) accrued and unpaid on, all the Notes to be immediately due and
payable, and upon any such declaration the same shall be immediately due and
payable.
     If an Event of Default specified in Section 6.01(h), 6.01(i) or 6.01(j)
occurs with respect to the Issuer, the principal of, and interest (including
Additional Interest, if any) accrued and unpaid on, all the Notes shall be
immediately and automatically due and payable without necessity of further
action.
     If, at any time after the principal of and interest on the Notes shall have
been so declared due and payable, and before any judgment or decree for the
payment of the monies due shall have been obtained or entered as hereinafter
provided, holders of a majority in aggregate principal amount of the Notes then
outstanding on behalf of the holders of all of the Notes then outstanding, by
written notice to the Issuer and to the Trustee, may waive all defaults or
Events of Default and rescind and annul such declaration and its consequences
subject to Section 6.07 if: (a) such rescission would not conflict with any
judgment or decree of a court of competent jurisdiction; (b) interest on overdue
installments of interest (including Additional Interest) (to the extent that
payment of such interest is lawful) and on overdue principal, which has become
due otherwise than by such declaration of acceleration, has been paid; (c) the
Issuer has paid the Trustee its reasonable compensation and reimbursed the
Trustee for its expenses, disbursements and advances pursuant to Section 7.06;
and (d) all Events of Default, other than the nonpayment of the principal amount
and any accrued and unpaid interest that has become due solely because of such
acceleration, have been cured or waived. No such rescission and annulment shall
extend to or shall affect any subsequent default or Event of Default, or shall
impair any right consequent thereon. The Issuer shall notify in writing a
Responsible Officer of the Trustee, promptly upon becoming aware thereof, of any
Event of Default, as provided in Section 4.09.
     In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of such waiver or rescission and annulment or for any other reason or shall have
been determined adversely to the Trustee, then and in every such case the
Issuer, the holders of Notes, and the Trustee shall be restored respectively to
their several positions and rights hereunder, and all rights, remedies and
powers of the Issuer, the holders of Notes, and the Trustee shall continue as
though no such proceeding had been taken.
     Section 6.02. Payments of Notes on Default; Suit Therefor. The Issuer
covenants that in the case of an Event of Default pursuant to Section 6.01(a) or
6.01(b), upon demand of the Trustee, the Issuer will pay to the Trustee, for the
benefit of the holders of the Notes, (i) the whole amount that then shall be due
and payable on all such Notes for principal or interest, as the case may be,
with interest upon the overdue principal and premium, if any, and (to the extent
that payment of such interest is enforceable under applicable law) upon the
overdue installments of accrued and unpaid interest at the rate borne by the
Notes, plus 1%, from the required payment

33



--------------------------------------------------------------------------------



 



date and, (ii) in addition thereto, any amounts due the Trustee under
Section 7.06. Until such demand by the Trustee, the Issuer may pay the principal
of and interest on the Notes to the registered holders, whether or not the Notes
are overdue.
     In case the Issuer shall fail forthwith to pay such amounts upon such
demand, the Trustee, in its own name and as trustee of an express trust, shall
be entitled and empowered to institute any actions or proceedings at law or in
equity for the collection of the sums so due and unpaid, and may prosecute any
such action or proceeding to judgment or final decree, and may enforce any such
judgment or final decree against the Issuer or any other obligor on the Notes
and collect in the manner provided by law out of the property of the Issuer or
any other obligor on the Notes wherever situated the monies adjudged or decreed
to be payable.
     In case there shall be pending proceedings for the bankruptcy or for the
reorganization of the Issuer or any other obligor on the Notes under any
Bankruptcy Law, or any other applicable law, or in case a receiver, assignee or
trustee in bankruptcy or reorganization, liquidator, sequestrator or similar
official shall have been appointed for or taken possession of the Issuer or such
other obligor, the property of the Issuer or such other obligor, or in the case
of any other judicial proceedings relative to the Issuer or such other obligor
upon the Notes, or to the creditors or property of the Issuer or such other
obligor, the Trustee, irrespective of whether the principal of the Notes shall
then be due and payable as therein expressed or by declaration or otherwise and
irrespective of whether the Trustee shall have made any demand pursuant to the
provisions of this Section 6.02, shall be entitled and empowered, by
intervention in such proceedings or otherwise, to file and prove a claim or
claims for the whole amount of principal and accrued and unpaid interest in
respect of the Notes, and, in case of any judicial proceedings, to file such
proofs of claim and other papers or documents as may be necessary or advisable
in order to have the claims of the Trustee and of the Noteholders allowed in
such judicial proceedings relative to the Issuer or any other obligor on the
Notes, its or their creditors, or its or their property, and to collect and
receive any monies or other property payable or deliverable on any such claims,
and to distribute the same after the deduction of any amounts due the Trustee
under Section 7.06, and to take any other action with respect to such claims,
including participating as a member of any official committee of creditors, as
it reasonably deems necessary or advisable, unless prohibited by law or
applicable regulations, and any receiver, assignee or trustee in bankruptcy or
reorganization, liquidator, custodian or similar official is hereby authorized
by each of the Noteholders to make such payments to the Trustee, and, in the
event that the Trustee shall consent to the making of such payments directly to
the Noteholders, to pay to the Trustee any amount due it for reasonable
compensation, expenses, advances and disbursements, including counsel fees and
expenses incurred by it up to the date of such distribution. To the extent that
such payment of reasonable compensation, expenses, advances and disbursements
out of the estate in any such proceedings shall be denied for any reason,
payment of the same shall be secured by a lien on, and shall be paid out of, any
and all distributions, dividends, monies, securities and other property which
the holders of the Notes may be entitled to receive in such proceedings, whether
in liquidation or under any plan of reorganization or arrangement or otherwise.
     All rights of action and of asserting claims under this Indenture, or under
any of the Notes, may be enforced by the Trustee without the possession of any
of the Notes, or the production thereof at any trial or other proceeding
relative thereto, and any such suit or

34



--------------------------------------------------------------------------------



 



proceeding instituted by the Trustee shall be brought in its own name as trustee
of an express trust, and any recovery of judgment shall, after provision for the
payment of the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel, be for the ratable benefit of the holders
of the Notes.
     In any proceedings brought by the Trustee (and in any proceedings involving
the interpretation of any provision of this Indenture to which the Trustee shall
be a party), the Trustee shall be held to represent all the holders of the
Notes, and it shall not be necessary to make any holders of the Notes parties to
any such proceedings.
     Section 6.03. Application of Monies Collected by Trustee. Any monies
collected by the Trustee pursuant to this Article 6, shall be applied, in the
following order, at the date or dates fixed by the Trustee for the distribution
of such monies, upon presentation of the several Notes, and stamping thereon the
payment, if only partially paid, and upon surrender thereof, if fully paid:
     FIRST: To the payment of all amounts due the Trustee under Section 7.06;
     SECOND: In case the principal of the outstanding Notes shall not have
become due and be unpaid, to the payment of accrued and unpaid interest, if any,
on the Notes in default in the order of the maturity of the installments of such
interest, with interest (to the extent that such interest has been collected by
the Trustee) as provided in Section 6.02 upon the overdue installments of
interest at the annual rate borne by the Notes plus 1%, such payments to be made
ratably to the Persons entitled thereto;
     THIRD: In case the principal of the outstanding Notes shall have become
due, by declaration or otherwise, and be unpaid to the payment of the whole
amount then owing and unpaid upon the Notes for principal and interest, with
interest on the overdue principal and (to the extent that such interest has been
collected by the Trustee) upon overdue installments of accrued and unpaid
interest, as provided in Section 6.02, and in case such monies shall be
insufficient to pay in full the whole amounts so due and unpaid upon the Notes,
then to the payment of such principal and interest without preference or
priority of principal over interest, or of interest over principal, or of any
installment of interest over any other installment of interest, or of any Note
over any other Note, ratably to the aggregate of such principal and accrued and
unpaid interest; and
     FOURTH: To the payment of the remainder, if any, to the Issuer or any other
Person lawfully entitled thereto.
     Section 6.04. Proceedings by Noteholder. No holder of any Note shall have
any right by virtue of or by reference to any provision of this Indenture to
institute any suit, action or proceeding in equity or at law upon or under or
with respect to this Indenture, or for the appointment of a receiver, trustee,
liquidator, custodian or other similar official, or for any other remedy
hereunder, except in the case of a default in the payment of principal of, or
interest on, the Notes, unless (a) such holder previously shall have given to
the Trustee written notice of an Event of Default and of the continuance
thereof, as hereinbefore provided, (b) the holders of at least twenty-five
percent (25%) in aggregate principal amount of the Notes then outstanding

35



--------------------------------------------------------------------------------



 



shall have made written request upon the Trustee to institute such action, suit
or proceeding in its own name as Trustee hereunder and shall have offered to the
Trustee such reasonable security or indemnity as it may require against the
costs, liabilities or expenses to be incurred therein or thereby, (c) the
Trustee for sixty (60) calendar days after its receipt of such notice, request
and offer of indemnity, shall have neglected or refused to institute any such
action, suit or proceeding and (d) no direction inconsistent with such written
request shall have been given to the Trustee pursuant to Section 6.07; it being
understood and intended, and being expressly covenanted by the taker and holder
of every Note with every other taker and holder and the Trustee, that no one or
more holders of Notes shall have any right in any manner whatever by virtue of
or by reference to any provision of this Indenture to affect, disturb or
prejudice the rights of any other holder of Notes, or to obtain or seek to
obtain priority over or preference to any other such holder, or to enforce any
right under this Indenture, except in the manner herein provided and for the
equal, ratable and common benefit of all holders of Notes (except as otherwise
provided herein). For the protection and enforcement of this Section 6.04, each
and every Noteholder and the Trustee shall be entitled to such relief as can be
given either at law or in equity.
     Notwithstanding any other provision of this Indenture and any provision of
any Note, the right of any holder of any Note to receive payment of the
principal of (including the redemption price or repurchase price upon redemption
or repurchase pursuant to Article 3) and accrued interest on such Note, on or
after the respective due dates expressed in such Note or in the event of
redemption or repurchase, or to institute suit for the enforcement of any such
payment on or after such respective dates against the Issuer shall not be
impaired or affected without the consent of such holder.
     Anything contained in this Indenture or the Notes to the contrary
notwithstanding, the holder of any Note, without the consent of either the
Trustee or the holder of any other Note, in its own behalf and for its own
benefit, may enforce, and may institute and maintain any proceeding suitable to
enforce, its rights of conversion as provided herein.
     Section 6.05. Proceedings by Trustee. In case of an Event of Default, the
Trustee may, in its discretion, proceed to protect and enforce the rights vested
in it by this Indenture by such appropriate judicial proceedings as are
necessary to protect and enforce any of such rights, either by suit in equity or
by action at law or by proceeding in bankruptcy or otherwise, whether for the
specific enforcement of any covenant or agreement contained in this Indenture or
in aid of the exercise of any power granted in this Indenture, or to enforce any
other legal or equitable right vested in the Trustee by this Indenture or by
law.
     Section 6.06. Remedies Cumulative and Continuing. All powers and remedies
given by this Article 6 to the Trustee or to the Noteholders shall, to the
extent permitted by law, be deemed cumulative and not exclusive of any thereof
or of any other powers and remedies available to the Trustee or the holders of
the Notes, by judicial proceedings or otherwise, to enforce the performance or
observance of the covenants and agreements contained in this Indenture, and no
delay or omission of the Trustee or of any holder of any of the Notes to
exercise any right or power accruing upon any default or Event of Default
occurring and continuing as aforesaid shall impair any such right or power, or
shall be construed to be a waiver of any such default or any acquiescence
therein, and, subject to the provisions of Section 6.04, every power and remedy
given by this Article 6 or by law to the Trustee or to the Noteholders

36



--------------------------------------------------------------------------------



 



may be exercised from time to time, and as often as shall be deemed expedient,
by the Trustee or by the Noteholders.
     Section 6.07. Direction of Proceedings and Waiver of Defaults by Majority
of Noteholders. The holders of not less than a majority in aggregate principal
amount of the Notes at the time outstanding shall have the right to direct the
time, method and place of conducting any proceeding for any remedy available to
the Trustee or exercising any trust or power conferred on the Trustee; provided
that (a) such direction shall not be in conflict with any rule of law or with
this Indenture, (b) the Trustee may take any other action which is not
inconsistent with such direction, (c) the Trustee may decline to take any action
that would benefit some Noteholder to the detriment of other Noteholders and
(d) the Trustee may decline to take any action that would involve the Trustee in
personal liability.
     The holders of a majority in aggregate principal amount of the Notes at the
time outstanding may, on behalf of the holders of all of the Notes, waive any
past default or Event of Default hereunder and its consequences except (i) a
default in the payment of the principal of, or interest (including Additional
Interest, if any) on, the Notes, (ii) a failure by the Issuer to convert any
Notes as required by this Indenture, (iii) a default in the payment of the
redemption price on the Redemption Date pursuant to Article 3, (iv) a default in
the payment of the repurchase price on the Fundamental Change Repurchase Date or
the Repurchase Date pursuant to Article 3 or (v) a default in respect of a
covenant or provisions hereof which under Article 9 cannot be modified or
amended without the consent of the holders of all Notes then outstanding or each
Note affected thereby.
     Upon any such waiver, the Issuer, the Trustee and the holders of the Notes
shall be restored to their former positions and rights hereunder; but no such
waiver shall extend to any subsequent or other default or Event of Default or
impair any right consequent thereon. Whenever any default or Event of Default
hereunder shall have been waived as permitted by this Section 6.07, said default
or Event of Default shall for all purposes of the Notes and this Indenture be
deemed to have been cured and to be not continuing; but no such waiver shall
extend to any subsequent or other default or Event of Default or impair any
right consequent thereon.
     Section 6.08. Notice of Defaults. The Trustee shall, within ninety
(90) calendar days after a Responsible Officer of the Trustee has knowledge of
the occurrence of a default, mail to all Noteholders, as the names and addresses
of such holders appear upon the Note Register, notice of all defaults known to a
Responsible Officer, unless such defaults shall have been cured or waived before
the giving of such notice; provided that except in the case of default in the
payment of the principal of, or interest (including Additional Interest, if any)
on, any of the Notes, the Trustee shall be protected in withholding such notice
if and so long as a trust committee of directors and/or Responsible Officers of
the Trustee in good faith determines that the withholding of such notice is in
the interest of the Noteholders.
     Section 6.09. Undertaking to Pay Costs. All parties to this Indenture
agree, and each holder of any Note by its acceptance thereof shall be deemed to
have agreed, that any court may, in its discretion, require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken or omitted by it as Trustee, the

37



--------------------------------------------------------------------------------



 



filing by any party litigant in such suit of an undertaking to pay the costs of
such suit and that such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees and expenses, against any party litigant in
such suit, having due regard to the merits and good faith of the claims or
defenses made by such party litigant; provided that the provisions of this
Section 6.09 (to the extent permitted by law) shall not apply to any suit
instituted by the Trustee, to any suit instituted by any Noteholder, or group of
Noteholders, holding in the aggregate more than ten percent in principal amount
of the Notes at the time outstanding determined in accordance with Section 8.04,
or to any suit instituted by any Noteholder for the enforcement of the payment
of the principal of, or interest on, any Note on or after the due date expressed
in such Note or to any suit for the enforcement of the right to convert any Note
in accordance with the provisions of Article 13.
ARTICLE 7
The Trustee
     Section 7.01. Duties and Responsibilities of Trustee. The Trustee, prior to
the occurrence of an Event of Default and after the curing or waiver of all
Events of Default which may have occurred, undertakes to perform such duties and
only such duties as are specifically set forth in this Indenture. In case an
Event of Default has occurred (which has not been cured or waived), the Trustee
shall exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in their exercise, as a prudent person
would exercise or use under the circumstances in the conduct of its own affairs.
     No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act or
its own willful misconduct, except that:
     (a) prior to the occurrence of an Event of Default and after the curing or
waiving of all Events of Default which may have occurred:
     (i) the duties and obligations of the Trustee shall be determined solely by
the express provisions of this Indenture and the Trust Indenture Act, and the
Trustee shall not be liable except for the performance of such duties and
obligations as are specifically set forth in this Indenture and no implied
covenants or obligations shall be read into this Indenture and the Trust
Indenture Act against the Trustee; and
     (ii) in the absence of bad faith and willful misconduct on the part of the
Trustee, the Trustee may conclusively rely as to the truth of the statements and
the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Trustee and conforming to the requirements of this
Indenture; but, in the case of any such certificates or opinions which by any
provisions hereof are specifically required to be furnished to the Trustee, the
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this Indenture;
     (b) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer or Officers of the Trustee, unless the Trustee
was negligent in ascertaining the pertinent facts;

38



--------------------------------------------------------------------------------



 



     (c) the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the written direction
of the holders of not less than a majority in principal amount of the Notes at
the time outstanding determined as provided in Section 8.04 relating to the
time, method and place of conducting any proceeding for any remedy available to
the Trustee, or exercising any trust or power conferred upon the Trustee, under
this Indenture;
     (d) whether or not therein provided, every provision of this Indenture
relating to the conduct or affecting the liability of, or affording protection
to, the Trustee shall be subject to the provisions of this Section;
     (e) the Trustee shall not be liable in respect of any payment (as to the
correctness of amount, entitlement to receive or any other matters relating to
payment) or notice effected by the Issuer or any Paying Agent (other than the
Trustee) or any records maintained by any co-registrar (other than the Trustee)
with respect to the Notes;
     (f) if any party fails to deliver a notice relating to an event the fact of
which, pursuant to this Indenture, requires notice to be sent to the Trustee,
the Trustee may conclusively rely on its failure to receive such notice as
reason to act as if no such event occurred unless a Responsible Officer of the
Trustee has actual knowledge thereof or unless the Trustee has otherwise
received written notice thereof; and
     (g) the Trustee shall not be deemed to have knowledge of any Event of
Default hereunder unless a Responsible Officer of the Trustee has actual
knowledge thereof or unless the Trustee shall have been notified in writing of
such Event of Default by the Issuer or a holder of Notes.
     None of the provisions contained in this Indenture shall require the
Trustee to expend or risk its own funds or otherwise incur personal financial
liability in the performance of any of its duties or in the exercise of any of
its rights or powers, if there is reasonable ground for believing that the
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.
     Section 7.02. Reliance on Documents, Opinions, etc. Except as otherwise
provided in Section 7.01:
     (a) the Trustee may conclusively rely and shall be protected in acting upon
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, bond, debenture, note, coupon or other paper or
document (whether in its original or facsimile form) believed by it in good
faith to be genuine and to have been signed or presented by the proper party or
parties;
     (b) any request, direction, order or demand of the Issuer mentioned herein
shall be sufficiently evidenced by an Officers’ Certificate (unless other
evidence in respect thereof be herein specifically prescribed); and any
resolution of the Board of Directors may be evidenced to the Trustee by a copy
thereof certified by the Secretary or an Assistant Secretary of the Issuer;

39



--------------------------------------------------------------------------------



 



     (c) the Trustee may consult with counsel of its own selection and any
advice or Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken or omitted by it hereunder in good
faith and in reliance on and in accordance with such advice or Opinion of
Counsel;
     (d) the Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture at the request, order or direction of
any of the Noteholders pursuant to the provisions of this Indenture, unless such
Noteholders shall have offered to the Trustee reasonable security or indemnity
reasonably satisfactory to it against the costs, expenses and liabilities which
may be incurred therein or thereby;
     (e) the Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture or
other paper or document, but the Trustee may make such further inquiry or
investigation into such facts or matters as it may see fit, and, if the Trustee
shall determine to make such further inquiry or investigation, it shall be
entitled to examine the books, records and premises of the Issuer, personally or
by agent or attorney;
     (f) the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed by it with due care
hereunder;
     (g) the Trustee shall not be liable for any action taken, suffered or
omitted to be taken by it in good faith and reasonably believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Indenture;
     (h) the rights, privileges, protections, immunities and benefits given to
the Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder;
     (i) the Trustee may request that the Issuer deliver an Officers’
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture,
which Officers’ Certificate may be signed by any person authorized to sign an
Officers’ Certificate, including any person specified as so authorized in any
such certificate previously delivered and not superseded; and
     (j) any permissive right or authority granted to the Trustee shall not be
construed as a mandatory duty.
     Section 7.03. No Responsibility for Recitals, etc. The recitals contained
herein and in the Notes (except in the Trustee’s certificate of authentication)
shall be taken as the statements of the Issuer, and the Trustee assumes no
responsibility for the correctness of the same. The Trustee makes no
representations as to the validity or sufficiency of this Indenture or of the
Notes. The Trustee shall not be accountable for the use or application by the
Issuer of any Notes or the proceeds of any Notes authenticated and delivered by
the Trustee in conformity with the provisions of this Indenture.

40



--------------------------------------------------------------------------------



 



     Section 7.04. Trustee, Paying Agents, Conversion Agents, Bid Solicitation
Agent or Note Registrar May Own Notes. The Trustee, any Paying Agent, the
Conversion Agent, the Bid Solicitation Agent, or Note Registrar, in its
individual or any other capacity, may become the owner or pledgee of Notes with
the same rights it would have if it were not Trustee, Paying Agent, Conversion
Agent, Bid Solicitation Agent or Note Registrar.
     Section 7.05. Monies to be Held in Trust. Subject to the provisions of
Section 11.02, all monies received by the Trustee shall, until used or applied
as herein provided, be held in trust for the purposes for which they were
received. Money held by the Trustee in trust hereunder need not be segregated
from other funds except to the extent required by law. Except as otherwise
provided herein, the Trustee shall be under no liability for interest on any
money received by it hereunder except as may be agreed in writing from time to
time by the Issuer and the Trustee.
     Section 7.06. Compensation and Expenses of Trustee. The Issuer covenants
and agrees to pay to the Trustee from time to time, and the Trustee shall be
entitled to, such compensation for all services rendered by it hereunder in any
capacity (which shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust) as mutually agreed to from time
to time in writing between the Issuer and the Trustee, and the Issuer will pay
or reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances reasonably incurred or made by the Trustee in
accordance with any of the provisions of this Indenture (including the
reasonable compensation and the reasonable expenses and disbursements of its
counsel and of all Persons not regularly in its employ) except any such expense,
disbursement or advance as may arise from its negligence, willful misconduct,
recklessness or bad faith. The Issuer also covenants to indemnify the Trustee
and any predecessor Trustee (or any officer, director or employee of the
Trustee), in any capacity under this Indenture and any authenticating agent for,
and to hold them harmless against, any and all loss, liability, damage, claim or
reasonable expense including taxes (other than taxes based on the income of the
Trustee) incurred without negligence, willful misconduct, recklessness or bad
faith on the part of the Trustee or such officers, directors, employees or
authenticating agent, as the case may be, and arising out of or in connection
with the acceptance or administration of this trust or in any other capacity
hereunder, including the reasonable costs and expenses of defending themselves
against any claim (whether asserted by the Issuer, any holder or any other
Person) of liability in the premises. The obligations of the Issuer under this
Section 7.06 to compensate or indemnify the Trustee and to pay or reimburse the
Trustee for reasonable expenses, disbursements and advances shall be secured by
a lien prior to that of the Notes upon all property and funds held or collected
by the Trustee as such, except funds held in trust for the benefit of the
holders of particular Notes. The obligation of the Issuer under this Section
shall survive the satisfaction and discharge of this Indenture.
     When the Trustee and its agents and any authenticating agent incur expenses
or render services after an Event of Default specified in Section 6.01(h),
6.01(i) or 6.01(j) with respect to the Issuer occurs, the expenses and the
compensation for the services are intended to constitute reasonable expenses of
administration under any bankruptcy, insolvency or similar laws.
     Section 7.07. Officers’ Certificate as Evidence. Except as otherwise
provided in Section 7.01, whenever in the administration of the provisions of
this Indenture the Trustee shall deem it necessary or desirable that a matter be
proved or established prior to taking or omitting any

41



--------------------------------------------------------------------------------



 



action hereunder, such matter (unless other evidence in respect thereof be
herein specifically prescribed) may, in the absence of gross negligence, bad
faith, recklessness or willful misconduct on the part of the Trustee, be deemed
to be conclusively proved and established by an Officers’ Certificate delivered
to the Trustee.
     Section 7.08. Conflicting Interests of Trustee. If the Trustee has or shall
acquire a conflicting interest within the meaning of the Trust Indenture Act,
the Trustee shall either eliminate such interest or resign, to the extent and in
the manner provided by, and subject to the provisions of, the Trust Indenture
Act and this Indenture.
     Section 7.09. Eligibility of Trustee. There shall at all times be a Trustee
hereunder which shall be a Person that is eligible pursuant to the Trust
Indenture Act to act as such and has a combined capital and surplus of at least
$50.0 million (or if such Person is a member of a bank holding company system,
its bank holding company shall have a combined capital and surplus of at least
$50.0 million). If such Person publishes reports of condition at least annually,
pursuant to law or to the requirements of any supervising or examining
authority, then for the purposes of this Section the combined capital and
surplus of such Person shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. If at any time
the Trustee shall cease to be eligible in accordance with the provisions of this
Section 7.09, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article.
Section 7.10. Resignation or Removal of Trustee.
     (a) Subject to Section 7.10(c), the Trustee may at any time resign by
giving written notice of such resignation to the Issuer and to the holders of
Notes. Upon receiving such notice of resignation, the Issuer shall promptly
appoint a successor trustee by written instrument, in duplicate, executed by
order of the Board of Directors, one copy of which instrument shall be delivered
to the resigning Trustee and one copy to the successor trustee. If no successor
trustee shall have been so appointed and have accepted appointment sixty
(60) calendar days after the mailing of such notice of resignation to the
Noteholders, the resigning Trustee may, upon ten Business Days’ notice to the
Issuer and the Noteholders, petition, at the expense of the Issuer, any court of
competent jurisdiction for the appointment of a successor trustee. Such court
may thereupon, after such notice, if any, as it may deem proper and prescribe,
appoint a successor trustee.
     (b) In case at any time any of the following shall occur:
     (i) the Trustee shall fail to comply with Section 7.08 after written
request therefor by the Issuer or by any Noteholder who has been a bona fide
holder of a Note or Notes for at least six months; or
     (ii) the Trustee shall cease to be eligible in accordance with the
provisions of Section 7.09 and shall fail to resign after written request
therefor by the Issuer or by any such Noteholder; or
     (iii) the Trustee shall become incapable of acting, or shall be adjudged a
bankrupt or insolvent, or a receiver of the Trustee or of its property shall be
appointed, or

42



--------------------------------------------------------------------------------



 



any public officer shall take charge or control of the Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation;
then, in any such case, the Issuer may remove the Trustee and appoint a
successor trustee by written instrument, in duplicate, executed by order of the
Board of Directors, one copy of which instrument shall be delivered to the
Trustee so removed and one copy to the successor trustee, or, subject to the
provisions of Section 6.09, any Noteholder who has been a bona fide holder of a
Note or Notes for at least six months may, on behalf of itself and all others
similarly situated, petition any court of competent jurisdiction for the removal
of the Trustee and the appointment of a successor trustee. Such court may
thereupon, after such notice, if any, as it may deem proper and prescribe,
remove the Trustee and appoint a successor trustee.
     (c) Any resignation or removal of the Trustee and appointment of a
successor trustee pursuant to any of the provisions of this Section 7.10 shall
become effective upon acceptance of appointment by the successor trustee as
provided in Section 7.11.
     (d) Notwithstanding the replacement of the Trustee pursuant to this
Section, the Issuer’s obligations under Section 7.06 shall continue for the
benefit of the retiring Trustee.
     Section 7.11. Acceptance by Successor Trustee. Any successor trustee
appointed as provided in Section 7.10 shall execute, acknowledge and deliver to
the Issuer and to its predecessor trustee an instrument accepting such
appointment hereunder, and thereupon the resignation or removal of the
predecessor trustee shall become effective and such successor trustee, without
any further act, deed or conveyance, shall become vested with all the rights,
powers, duties and obligations of its predecessor hereunder, with like effect as
if originally named as trustee herein; but, nevertheless, on the written request
of the Issuer or of the successor trustee, the trustee ceasing to act shall,
upon payment of any amount then due it pursuant to the provisions of
Section 7.06, execute and deliver an instrument transferring to such successor
trustee all the rights and powers of the trustee so ceasing to act. Upon request
of any such successor trustee, the Issuer shall execute any and all instruments
in writing for more fully and certainly vesting in and confirming to such
successor trustee all such rights and powers. Any trustee ceasing to act shall,
nevertheless, retain a lien upon all property and funds held or collected by
such trustee as such, except for funds held in trust for the benefit of holders
of particular Notes, to secure any amounts then due it pursuant to the
provisions of Section 7.06.
     No successor trustee shall accept appointment as provided in this
Section 7.11 unless, at the time of such acceptance, such successor trustee
shall be qualified under the provisions of Section 7.08 and be eligible under
the provisions of Section 7.09.
     Upon acceptance of appointment by a successor trustee as provided in this
Section 7.11, the Issuer (or the former trustee, at the written direction of the
Issuer) shall mail or cause to be mailed notice of the succession of such
trustee hereunder to the holders of Notes at their addresses as they shall
appear on the Note Register. If the Issuer fails to mail such notice within ten
(10) calendar days after acceptance of appointment by the successor trustee, the
successor trustee shall cause such notice to be mailed at the expense of the
Issuer.

43



--------------------------------------------------------------------------------



 



     Section 7.12. Succession by Merger. Any corporation into which the Trustee
may be merged or exchanged or with which it may be consolidated, or any
corporation resulting from any merger, exchange or consolidation to which the
Trustee shall be a party, or any corporation succeeding to all or substantially
all of the corporate trust business of the Trustee (including any trust created
by this Indenture), shall be the successor to the Trustee hereunder without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, provided that in the case of any corporation succeeding to all
or substantially all of the corporate trust business of the Trustee, such
corporation shall be qualified under the provisions of Section 7.08 and eligible
under the provisions of Section 7.09.
     In case at the time such successor to the Trustee shall succeed to the
trusts created by this Indenture, any of the Notes shall have been authenticated
but not delivered, any such successor to the Trustee may adopt the certificate
of authentication of any predecessor trustee or authenticating agent appointed
by such predecessor trustee, and deliver such Notes so authenticated; and in
case at that time any of the Notes shall not have been authenticated, any
successor to the Trustee or any authenticating agent appointed by such successor
trustee may authenticate such Notes in the name of the successor trustee; and in
all such cases such certificates shall have the full force that is provided in
the Notes or in this Indenture; provided that the right to adopt the certificate
of authentication of any predecessor Trustee or authenticate Notes in the name
of any predecessor Trustee shall apply only to its successor or successors by
merger, exchange or consolidation.
     Section 7.13. Preferential Collection of Claims. If and when the Trustee
shall be or become a creditor of the Issuer (or any other obligor upon the
Notes), the Trustee shall be subject to the provisions of the Trust Indenture
Act regarding the collection of the claims against the Issuer (or any such other
obligor).
ARTICLE 8
The Noteholders
     Section 8.01. Action by Noteholders. Whenever in this Indenture it is
provided that the holders of a specified percentage in aggregate principal
amount of the Notes may take any action (including the making of any demand or
request, the giving of any notice, consent or waiver or the taking of any other
action), the fact that at the time of taking any such action, the holders of
such specified percentage have joined therein may be evidenced (a) by any
instrument or any number of instruments of similar tenor executed by Noteholders
in person or by agent or proxy appointed in writing, or (b) by the record of the
holders of Notes voting in favor thereof at any meeting of Noteholders, or
(c) by a combination of such instrument or instruments and any such record of
such a meeting of Noteholders. Whenever the Issuer or the Trustee solicits the
taking of any action by the holders of the Notes, the Issuer or the Trustee may
fix in advance of such solicitation a date as the record date for determining
holders entitled to take such action. The record date, if any, shall be not more
than fifteen (15) calendar days prior to the date of commencement of
solicitation of such action.
     Section 8.02. Proof of Execution by Noteholders. Subject to the provisions
of Sections 7.01 and 7.02, proof of the execution of any instrument by a
Noteholder or its agent or proxy shall be sufficient if made in accordance with
such reasonable rules and regulations as may be

44



--------------------------------------------------------------------------------



 



prescribed by the Trustee or in such manner as shall be satisfactory to the
Trustee. The holding of Notes shall be proved by the registry of such Notes or
by a certificate of the Note Registrar.
     Section 8.03. Absolute Owners. The Issuer, the Trustee, any Paying Agent,
any Conversion Agent and any Note Registrar may deem the Person in whose name
such Note shall be registered upon the Note Register to be, and may treat it as,
the absolute owner of such Note (whether or not such Note shall be overdue and
notwithstanding any notation of ownership or other writing thereon made by any
Person other than the Issuer or any Note Registrar) for the purpose of receiving
payment of or on account of the principal of, and interest on, such Note, for
conversion of such Note and for all other purposes; and neither the Issuer nor
the Trustee nor any Paying Agent nor any Conversion Agent nor any Note Registrar
shall be affected by any notice to the contrary. All such payments so made to
any holder for the time being, or upon its order, shall be valid, and, to the
extent of the sum or sums so paid, effectual to satisfy and discharge the
liability for monies payable upon any such Note.
     Section 8.04. Issuer-Owned Notes Disregarded. In determining whether the
holders of the requisite aggregate principal amount of Notes have concurred in
any direction, consent, waiver or other action under this Indenture, Notes which
are owned by the Issuer or any other obligor on the Notes or any Affiliate of
the Issuer or any other obligor on the Notes shall be disregarded and deemed not
to be outstanding for the purpose of any such determination; provided that for
the purposes of determining whether the Trustee shall be protected in relying on
any such direction, consent, waiver or other action, only Notes which a
Responsible Officer knows are so owned shall be so disregarded. Notes so owned
which have been pledged in good faith may be regarded as outstanding for the
purposes of this Section 8.04 if the pledgee shall establish to the satisfaction
of the Trustee the pledgee’s right to vote such Notes and that the pledgee is
not the Issuer, any other obligor on the Notes or any Affiliate of the Issuer or
any such other obligor. In the case of a dispute as to such right, any decision
by the Trustee taken upon the advice of counsel shall be full protection to the
Trustee. Upon request of the Trustee, the Issuer shall furnish to the Trustee
promptly an Officers’ Certificate listing and identifying all Notes, if any,
known by the Issuer to be owned or held by or for the account of any of the
above described Persons, and, subject to Section 7.01, the Trustee shall be
entitled to accept such Officers’ Certificate as conclusive evidence of the
facts therein set forth and of the fact that all Notes not listed therein are
outstanding for the purpose of any such determination.
     Section 8.05. Revocation of Consents; Future Holders Bound. At any time
prior to (but not after) the evidencing to the Trustee, as provided in
Section 8.01, of the taking of any action by the holders of the percentage in
aggregate principal amount of the Notes specified in this Indenture in
connection with such action, any holder of a Note which is shown by the evidence
to be included in the Notes the holders of which have consented to such action
may, by filing written notice with the Trustee at its Corporate Trust Office and
upon proof of holding as provided in Section 8.02, revoke such action so far as
concerns such Note. Except as aforesaid, any such action taken by the holder of
any Note shall be conclusive and binding upon such holder and upon all future
holders and owners of such Note and of any Notes issued in exchange or
substitution therefor, irrespective of whether any notation in regard thereto is
made upon such Note or any Note issued in exchange or substitution therefor.

45



--------------------------------------------------------------------------------



 



ARTICLE 9
Supplemental Indentures
     Section 9.01. Supplemental Indentures Without Consent of Noteholders. The
Issuer, when authorized by the resolutions of the Board of Directors, and the
Trustee may, from time to time, and at any time enter into an indenture or
indentures supplemental without the consent of the holders of the Notes hereto
for one or more of the following purposes:
     (a) to evidence a successor to the Issuer and the assumption by that
successor of the obligations of the Issuer under this Indenture and the Notes;
     (b) to provide for conversion right of holders of the Notes if any
reclassification or change of shares of Common Stock or any consolidation,
merger or sale of all or substantially all of the property or assets of the
Issuer;
     (c) to add to the covenants of the Issuer for the benefit of the holders of
the Notes or to surrender any right or power conferred upon the Issuer;
     (d) to secure the obligations of the Issuer in respect of the Notes;
     (e) to add guarantees;
     (f) to evidence and provide the acceptance of the appointment of a
successor Trustee under this Indenture;
     (g) to comply with the requirements of the Commission in order to effect or
maintain qualification of this Indenture under the Trust Indenture Act, as
contemplated by this Indenture or otherwise;
     (h) to cure any ambiguity, omission, defect or inconsistency in this
Indenture or make any other provision with respect to matters or questions
arising under this Indenture which the Issuer may deem necessary or desirable
and which shall not be inconsistent with provisions of this Indenture; provided
that such modification or amendment does not, in the good faith opinion of the
Board of Directors, adversely affect the interests of the holders of the Notes
in any material respect;
     (i) to add or modify any provision with respect to matters or questions
arising under this Indenture which the Issuer and the Trustee may deem necessary
or desirable and which will not adversely affect the interests of the holders of
the Notes in any material respect; or
     (j) to modify any provision of this Indenture to conform that provision to
the description thereof set forth in the Offering Memorandum.
     Upon the written request of the Issuer, accompanied by a copy of the
resolutions of the Board of Directors certified by the Issuer’s Secretary or
Assistant Secretary authorizing the execution of any supplemental indenture, the
Trustee is hereby authorized to join with the Issuer in the execution of any
such supplemental indenture, to make any further appropriate agreements and
stipulations that may be therein contained and to accept the conveyance,
transfer and

46



--------------------------------------------------------------------------------



 



assignment of any property thereunder, but the Trustee shall not be obligated
to, but may in its discretion, enter into any supplemental indenture that
affects the Trustee’s own rights, duties or immunities under this Indenture or
otherwise.
     Any supplemental indenture authorized by the provisions of this
Section 9.01 may be executed by the Issuer and the Trustee without the consent
of the holders of any of the Notes at the time outstanding, notwithstanding any
of the provisions of Section 9.02.
     Section 9.02. Supplemental Indenture With Consent of Noteholders. With the
consent (evidenced as provided in Article 8) of the holders of not less than a
majority in aggregate principal amount of the Notes at the time outstanding, the
Issuer, when authorized by the resolutions of the Board of Directors, and the
Trustee may, from time to time and at any time, enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Indenture or
any supplemental indenture or modifying in any manner the rights of the holders
of the Notes; provided that no such supplemental indenture shall, without the
consent of the holder of each Note so affected:
     (a) impair or adversely affect the manner of calculation or rate of accrual
of interest on the Notes or change the time of payment thereof;
     (b) make the Note payable in money or securities other than that stated in
the note;
     (c) change the Maturity Date;
     (d) reduce the principal amount of, or the redemption price or repurchase
price specified in Article 3 hereof with respect to, the Notes;
     (e) make any change that impairs or adversely affects the conversion rights
of the holders of the Notes;
     (f) make any change that impairs or adversely affects the right to require
the Issuer to repurchase the Notes;
     (g) impair the right to institute suit for the enforcement of any payment
with respect to the Notes or with respect to conversion of the Notes;
     (h) change the obligation of the Issuer to redeem any Notes called for
redemption on a Redemption Date in a manner adverse to the holders;
     (i) change the obligation of the Issuer to maintain an office or agency in
New York City pursuant to Section 4.02;
     (j) make the Notes subordinate in right of payment to any other
indebtedness;
     (k) reduce the percentage in aggregate principal amount of outstanding
Notes required to modify or amend this Indenture or to waive compliance by the
Issuer with the provisions of the Indenture; or

47



--------------------------------------------------------------------------------



 



     (l) modify Section 6.07 or this Section 9.02.
     Upon the written request of the Issuer, accompanied by a copy of the
resolutions of the Board of Directors certified by the Issuer’s Secretary or
Assistant Secretary authorizing the execution of any such supplemental
indenture, and upon the filing with the Trustee of evidence of the consent of
Noteholders as aforesaid, the Trustee shall join with the Issuer in the
execution of such supplemental indenture unless such supplemental indenture
affects the Trustee’s own rights, duties or immunities under this Indenture or
otherwise, in which case the Trustee may in its discretion, but shall not be
obligated to, enter into such supplemental indenture.
     It shall not be necessary for the consent of the Noteholders under this
Section 9.02 to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient if such consent shall approve the
substance thereof.
     Section 9.03. Effect of Supplemental Indenture. Any supplemental indenture
executed pursuant to the provisions of this Article 9 shall comply with the
Trust Indenture Act, as then in effect, provided that this Section 9.03 shall
not require such supplemental indenture or the Trustee to be qualified under the
Trust Indenture Act prior to the time, if ever, such qualification is in fact
required under the terms of the Trust Indenture Act or the Indenture has been
qualified under the Trust Indenture Act, nor shall it constitute any admission
or acknowledgment by any party to such supplemental indenture that any such
qualification is required prior to the time, if ever, such qualification is in
fact required under the terms of the Trust Indenture Act or the Indenture has
been qualified under the Trust Indenture Act. Upon the execution of any
supplemental indenture pursuant to the provisions of this Article 9, this
Indenture shall be and be deemed to be modified and amended in accordance
therewith and the respective rights, limitation of rights, obligations, duties
and immunities under this Indenture of the Trustee, the Issuer and the holders
of Notes shall thereafter be determined, exercised and enforced hereunder,
subject in all respects to such modifications and amendments and all the terms
and conditions of any such supplemental indenture shall be and be deemed to be
part of the terms and conditions of this Indenture for any and all purposes.
     Section 9.04. Notation on Notes. Notes authenticated and delivered after
the execution of any supplemental indenture pursuant to the provisions of this
Article 9 may bear a notation in form approved by the Trustee as to any matter
provided for in such supplemental indenture. If the Issuer or the Trustee shall
so determine, new Notes so modified as to conform, in the opinion of the Trustee
and the Board of Directors, to any modification of this Indenture contained in
any such supplemental indenture may, at the Issuer’s expense, be prepared and
executed by the Issuer, authenticated by the Trustee (or an authenticating agent
duly appointed by the Trustee pursuant to Section 15.11) and delivered in
exchange for the Notes then outstanding, upon surrender of such Notes then
outstanding.
     Section 9.05. Evidence of Compliance of Supplemental Indenture to be
Furnished to Trustee. Prior to entering into any supplemental indenture pursuant
to this Article 9, the Trustee shall be provided with an Officers’ Certificate
and an Opinion of Counsel as conclusive evidence that any supplemental indenture
executed pursuant hereto complies with the requirements of this Article 9 and is
otherwise authorized or permitted by this Indenture.

48



--------------------------------------------------------------------------------



 



ARTICLE 10
Consolidation, Merger, Sale, Conveyance and Lease
     Section 10.01. Issuer May Consolidate on Certain Terms. Subject to the
provisions of Section 10.02, the Issuer shall not, in a single transaction or a
series of related transactions, consolidate with, or sell, lease or convey all
or substantially all of its property and assets to, or merge with or into, any
other Person (whether or not affiliated with the Issuer), unless: (i) the Issuer
is the continuing entity, or the successor (if other than the Issuer) formed by
or resulting from any consolidation or merger or which shall have received the
transfer of assets shall be an entity organized and existing under the laws of
the United States of America, any state thereof or the District of Columbia and
shall expressly assume (x) the due and punctual payment of the principal of, and
interest on, all of the Notes, and the due and punctual performance and
observance of all of the covenants and conditions in the Notes and this
Indenture to be performed or satisfied by the Issuer (including, without
limitations, the obligation to convert Notes in accordance with the provisions
of Article 13 hereof) by a supplemental indenture reasonably satisfactory in
form to the Trustee and (y) all of the obligations of the Issuer under the
Registration Rights Agreement by a supplemental agreement, in each case,
executed and delivered to the Trustee by such successor; (ii) if as a result of
any such consolidation, sale, lease, conveyance or merger, the Notes become
convertible into common stock or other securities issued by a Person that is
other than the Issuer or such successor Person, such Person shall fully and
unconditionally guarantee all obligations under the Notes and this Indenture;
(iii) immediately after giving effect to the transaction described above, no
Event of Default or event which, after notice or lapse of time, or both, would
become an Event of Default, has occurred and is continuing; and (iv) the Issuer
has delivered to the Trustee the Officers’ Certificate and Opinion of Counsel,
if any, requested pursuant to Section 15.03.
     Section 10.02. Issuer Successor to be Substituted. In case of any such
consolidation, sale, lease, conveyance or merger in which the Issuer is not the
continuing entity and upon the assumption by the successor Person, by
supplemental indenture, executed and delivered to the Trustee and reasonably
satisfactory in form to the Trustee, of the due and punctual payment of the
principal of, and interest on, all of the Notes, and the due and punctual
performance and observance of all of the covenants and conditions of this
Indenture to be performed or satisfied by the Issuer, and by supplemental
agreement, executed and delivered to the Trustee and reasonably satisfactory in
form to the Trustee, of all of the obligations of the Issuer under the
Registration Rights Agreement, such successor Person shall succeed to and be
substituted for the Issuer, with the same effect as if it had been named herein
as the party of this first part, and the Issuer shall be discharged from its
obligations under the Notes, this Indenture and the Registration Rights
Agreement. Such successor Person thereupon may cause to be signed, and may issue
either in its own name or in the name of the Issuer any or all of the Notes,
issuable hereunder that theretofore shall not have been signed by the Issuer and
delivered to the Trustee; and, upon the order of such successor Person instead
of the Issuer and subject to all the terms, conditions and limitations in this
Indenture prescribed, the Trustee shall authenticate and shall deliver, or cause
to be authenticated and delivered, any Notes that previously shall have been
signed and delivered by the officers of the Issuer to the Trustee for
authentication, and any Notes that such successor Person thereafter shall cause
to be signed and delivered to the Trustee for that purpose. All the Notes so
issued shall in all respects have the same legal rank and benefit under this
Indenture as the Notes theretofore or thereafter issued in accordance with the
terms of this

49



--------------------------------------------------------------------------------



 



Indenture as though all of such Notes had been issued at the date of the
execution hereof. In the event of any such consolidation, merger, sale,
conveyance, transfer or lease, upon compliance with this Article 10 the Person
named as the “Issuer” in the first paragraph of this Indenture or any successor
that shall thereafter have become such in the manner prescribed in this
Article 10 may be dissolved, wound up and liquidated at any time thereafter and
such Person shall be discharged from its liabilities as obligor and maker of the
Notes and from its obligations under this Indenture and under the Registration
Rights Agreement.
     In case of any such consolidation, sale, lease, conveyance or merger, such
changes in phraseology and form (but not in substance) may be made in the Notes
thereafter to be issued as may be appropriate.
ARTICLE 11
Satisfaction and Discharge of Indenture
     Section 11.01. Discharge of Indenture. This Indenture shall cease to be of
further effect (except as to any surviving rights of conversion, registration of
transfer or exchange of Notes herein expressly provided for and except as
further provided below), and the Trustee, on demand of and at the expense of the
Issuer, shall execute proper instruments acknowledging satisfaction and
discharge of this Indenture, when (a) either: (1) all Notes theretofore
authenticated and delivered (other than (i) Notes which have been destroyed,
lost or stolen and which have been replaced or paid as provided in Section 11.04
and (ii) Notes for whose payment money has theretofore been deposited in trust
and thereafter repaid to the Issuer as provided in Section 11.04) have been
delivered to the Trustee for cancellation; or (2) all such Notes not theretofore
delivered to the Trustee for cancellation have become due and payable, whether
upon the Maturity Date, a Redemption Date, a Repurchase Date or a Fundamental
Change Repurchase Date or otherwise, or have all been converted in accordance
with the provisions of Article 13 hereof, and the Issuer has irrevocably
deposited or caused to be irrevocably deposited with the Trustee a Paying Agent
or the Conversion Agent (other than the Issuer or any of its Affiliates), as
applicable, as trust funds in trust cash and, if applicable, shares of Common
Stock in an amount sufficient to pay and discharge the entire indebtedness on
such Notes not theretofore delivered to the Trustee for cancellation, for
principal and interest to the date of such deposit (in the case of Notes which
have become due and payable) or for amounts owing upon conversion; provided,
however, that there shall not exist, on the date of such deposit, a default or
Event of Default; provided, further, that such deposit shall not result in a
breach or violation of, or constitute a default under, this Indenture or any
other agreement or instrument to which the Issuer is a party or to which the
Issuer is bound; (b) the Issuer has paid or caused to be paid all other sums
payable hereunder by the Issuer; and (c) the Issuer has delivered to the Trustee
an Officers’ Certificate and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with.
     Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Issuer to the Trustee under Section 7.06 shall survive and,
if money shall have been deposited with the Trustee pursuant to subclause (2) of
clause (a) of this Section, the provisions of Sections 2.05, 2.06, 2.07, 3.05,
3.06, 5.01, Article 13 and this Article 11, shall survive until the Notes have
been paid in full.

50



--------------------------------------------------------------------------------



 



     Section 11.02. Deposited Monies to be Held in Trust by Trustee. Subject to
Section 11.04, all monies deposited with the Trustee pursuant to Section 7.05,
shall be held in trust for the sole benefit of the Noteholders, and such monies
shall be applied by the Trustee to the payment, either directly or through any
Paying Agent (including the Issuer if acting as its own Paying Agent), to the
holders of the particular Notes for the payment or redemption of which such
monies have been deposited with the Trustee, of all sums due and to become due
thereon for principal, premium, if any, and interest. All moneys deposited with
the Trustee pursuant to Section 7.05 (and held by it or any Paying Agent) for
the payment of Notes subsequently converted shall be returned to the Issuer upon
request. The Trustee is not responsible to anyone for interest on any deposited
funds except as agreed in writing.
     Section 11.03. Paying Agent to Repay Monies Held. Subject to the provisions
of Section 11.04, the Trustee or a Paying Agent shall hold in trust, for the
benefit of the Noteholders, all money deposited with it pursuant to
Section 11.01 and shall apply the deposited money in accordance with this
Indenture and the Notes to the payment of the principal of and interest on the
Notes.
     Section 11.04. Return of Unclaimed Monies. The Trustee and each Paying
Agent shall pay to the Issuer upon request any money held by them for the
payment of principal or interest that remains unclaimed for two years after a
right to such money has matured; provided, however, that the Trustee or such
Paying Agent, before being required to make any such payment, may, at the
expense of the Issuer, either publish in a newspaper of general circulation in
The City of New York, or cause to be mailed to each Holder entitled to such
money, notice that such money remains unclaimed and that after a date specified
therein, which shall be at least thirty (30) calendar days from the date of such
mailing or publication, any unclaimed balance of such money then remaining will
be repaid to the Issuer. After payment to the Issuer, Holders entitled to money
must look to the Issuer for payment as general creditors unless an applicable
abandoned property law designates another person, and the Trustee and each
Paying Agent shall be relieved of all liability with respect to such money.
     Section 11.05. Reinstatement. If the Trustee or the Paying Agent is unable
to apply any money in accordance with Section 11.02 by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, the Issuer’s obligations under this
Indenture and the Notes shall be revived and reinstated as though no deposit had
occurred pursuant to Section 11.01 until such time as the Trustee or the Paying
Agent is permitted to apply all such money in accordance with Section 11.02;
provided that if the Issuer makes any payment of principal of or premium, if
any, or interest on any Note following the reinstatement of its obligations, the
Issuer shall be subrogated to the rights of the holders of such Notes to receive
such payment from the money held by the Trustee or Paying Agent.
ARTICLE 12
Immunity of Incorporators, Stockholders, Officers and Directors
     Section 12.01. Indenture and Notes Solely Corporate Obligations. No
recourse for the payment of the principal of, or interest on, any Note, or for
any claim based thereon or otherwise in respect thereof, and no recourse under
or upon any obligation, covenant or agreement of the Issuer in this Indenture or
in any supplemental indenture or in any Note, or because of the

51



--------------------------------------------------------------------------------



 



creation of any indebtedness represented thereby, shall be had against any
incorporator, stockholder, partner, member, manager, employee, agent, officer,
director or subsidiary, as such, past, present or future, of the Issuer or any
of the Issuer’s Subsidiaries or of any successor thereto, either directly or
through the Issuer or any of the Issuer’s Subsidiaries or any successor thereto,
whether by virtue of any constitution, statute or rule of law, or by the
enforcement of any assessment or penalty or otherwise; it being expressly
understood that all such liability is hereby expressly waived and released as a
condition of, and as a consideration for, the execution of this Indenture and
the issue of the Notes.
ARTICLE 13
Conversion of Notes
     Section 13.01. Right to Convert.
     (a) Subject to the restrictions on ownership of shares of Common Stock as
set forth in Section 13.15 and upon compliance with the provisions of this
Indenture, the holder of any Notes may convert its Notes, or any portion thereof
which is a multiple of $1,000, into cash or, as provided herein, cash and Common
Stock, with an aggregate value equal to the Conversion Value, by surrender of
such Notes so to be converted in whole or in part, together with any required
funds, under the circumstances and in the manner described in this Article 13.
Holders may surrender any Notes for conversion not previously redeemed or
repurchased (1) prior to the close of business on the second Business Day
immediately preceding the Maturity Date at any time on or after December 15,
2030 and (2) prior to December 15, 2030, only upon occurrence of one of the
events set forth in clauses (i) through (v) below.
     (i) Conversion Upon Satisfaction of Market Price Condition. A holder may
surrender any of its Notes for conversion during any calendar quarter beginning
after March 31, 2006 if the Closing Sale Price of the Common Stock for at least
twenty (20) Trading Days (whether or not consecutive) in the period of thirty
(30) consecutive Trading Days ending on the last Trading Day of the preceding
calendar quarter is more than 130% of the Conversion Price per share of Common
Stock in effect on the applicable Trading Day. The Board of Directors will make
appropriate adjustments, in its good faith determination, to account for any
adjustment to the Conversion Rate that becomes effective, or any event requiring
an adjustment to the Conversion Rate where the ex-dividend date of the event
occurs, during that thirty (30) consecutive Trading Day period.
     The Conversion Agent shall, on behalf of the Issuer, determine on a daily
basis during the time period specified in this Section 13.01(a)(i) whether the
Notes shall be convertible as a result of the occurrence of an event specified
in this clause (i) and, if the Notes shall be so convertible, the Conversion
Agent shall promptly deliver to the Issuer and the Trustee (if the Trustee is
not the Conversion Agent) written notice thereof.
     (ii) Conversion Upon Satisfaction of Trading Price Condition. A holder may
surrender any of its Notes for conversion during the five (5) consecutive
Trading Day period following any twenty (20) consecutive Trading Day period (the
“measurement period”) in which the Trading Price per $1,000 principal amount of
Notes (as determined

52



--------------------------------------------------------------------------------



 



following a reasonable request by a holder of the Notes) on each Trading Day of
such measurement period was less than 95% of the product of the Closing Sale
Price of the Common Stock multiplied by the Conversion Rate in effect on the
applicable Trading Day.
     ”Trading Price” means, with respect to a Note on any date of determination,
the average of the secondary market bid quotations per $1,000 principal amount
of Notes obtained by the Bid Solicitation Agent for $5.0 million principal
amount of Notes at approximately 3:30 p.m., New York City time, on such
determination date from two independent nationally recognized securities dealers
selected by the Issuer, which may include the Initial Purchasers; provided that
if at least two such bids cannot reasonably be obtained by the Bid Solicitation
Agent, but one such bid can reasonably be obtained by the Bid Solicitation
Agent, then one bid shall be used; provided, further, that if the Bid
Solicitation Agent cannot reasonably obtain at least one bid for $5.0 million
principal amount of Notes from a nationally recognized securities dealer or, in
the reasonable judgment of the Issuer, the bid quotations are not indicative of
the secondary market value of the Notes, then the Trading Price per $1,000
principal amount of Notes will be deemed to be less than 95% of the product of
the Closing Sale Price and the Conversion Rate on such determination date.
     The Bid Solicitation Agent shall have no obligation to determine the
Trading Price of the Notes unless the Issuer shall have requested such
determination, and the Issuer shall have no obligation to make such request
unless a holder provides the Issuer with reasonable evidence that the Trading
Price per $1,000 principal amount of Notes would be less than 95% of the product
of the Closing Sale Price and the applicable Conversion Rate, whereupon the
Issuer shall instruct the Bid Solicitation Agent to determine the Trading Price
of the Notes beginning on the next Trading Day and on each successive Trading
Day until the Trading Price is greater than or equal to 95% of the product of
the Closing Sale Price and the applicable Conversion Rate.
     (iii) Conversion Upon Notice of Redemption. A holder may surrender for
conversion any of the Notes called for redemption at any time prior to 5:00
p.m., New York City time, on the second Trading Day immediately preceding the
Redemption Date. The right to convert Notes pursuant to this clause (iii) shall
expire after 5:00 p.m., New York City time, on the second Trading Day
immediately preceding the Redemption Date unless the Issuer defaults in making
the payment due upon redemption.
     (iv) Conversion Upon Specified Corporate Transactions. If the Issuer elects
to: (1) distribute to all holders of Common Stock rights entitling them to
purchase, for a period expiring within sixty (60) calendar days after the date
fixed for determination of stockholders entitled to receive such rights, shares
of Common Stock at less than the Closing Sale Price per share of Common Stock on
the Trading Day immediately preceding the declaration date of such distribution;
or (2) distribute to all holders of Common Stock assets, debt securities or
rights to purchase securities of the Issuer, which distribution has a per share
value exceeding 10% of the Closing Sale Price per share of Common Stock on the
Trading Day immediately preceding the declaration date of such distribution, the
Issuer must notify holders of Notes at least twenty (20) calendar days

53



--------------------------------------------------------------------------------



 



prior to the ex-dividend date for such distribution. Following the issuance of
such notice, holders may surrender their Notes for conversion at any time until
the earlier of the close of business on the Business Day prior to the
ex-dividend date and an announcement by the Issuer that such distribution will
not take place; provided, however, that a holder may not convert its Notes
pursuant to this Section 13.01(a)(iv) if such holder may participate, on an
as-converted basis (assuming for this purpose that the Notes were convertible
solely into Common Stock at the applicable Conversion Rate), in the distribution
without any conversion of Notes. The “ex-dividend date” means, with respect to
any distribution on shares of Common Stock, the first date upon which a sale of
shares of Common Stock does not automatically transfer the right to receive the
relevant distribution from the seller of shares of Common Stock.
     In addition, if the Issuer is a party to a consolidation, merger, binding
share exchange or sale or conveyance of all or substantially all of its
properties and assets, in each case pursuant to which all of the shares of
Common Stock would be exchanged for cash, securities and/or other property that
does not also constitute a Fundamental Change, a holder may surrender its Notes
for conversion at any time from and including the date that is fifteen
(15) Business Days prior to the anticipated effective time of the transaction up
to and including five (5) Business Days after the actual date of such
transaction. In such case, then, at the effective time of the transaction, the
right to convert a Note into cash and, if applicable, shares of Common Stock
will be changed in the manner provided in Section 13.06. The Issuer shall notify
holders of Notes as promptly as practicable following the date such transaction
is publicly announced (but in no event less than fifteen (15) Business Days
prior to the effective time of such transaction).
     (v) Conversion Upon a Fundamental Change. If a Fundamental Change occurs, a
holder of Notes may convert its Notes at any time beginning fifteen
(15) Business Days prior to the date announced by the Issuer as the anticipated
Effective Date of the Fundamental Change up to and including the fifth Business
Day following the Effective Date of the Fundamental Change. The Issuer shall
notify holders of the Notes of the anticipated Effective Date of the Fundamental
Change as promptly as practicable following the date on which it publicly
announces a Fundamental Change (but in no event less than twenty (20) Business
Days prior to the anticipated Effective Date of the Fundamental Change).
     (b) Whenever the Notes shall become convertible pursuant to this
Section 13.01, the Issuer or, at the Issuer’s request, the Trustee in the name
and at the expense of the Issuer, shall notify the holders of the event
triggering such convertibility in the manner provided in Section 15.03, and the
Issuer shall also publicly announce such information and publish it on its web
site. Any notice so given shall be conclusively presumed to have been duly
given, whether or not the holder receives such notice.
     (c) A Note in respect of which a holder has delivered a Repurchase Notice
exercising such holder’s right to require the Issuer to repurchase such Note
pursuant to Section 3.05 or 3.06 may be converted only if such Repurchase Notice
is withdrawn in accordance with Section 3.07 prior to the close of business on
the Repurchase Date or the Fundamental Change Repurchase Date, as applicable.

54



--------------------------------------------------------------------------------



 



     (d) A holder of Notes is not entitled to any rights of a holder of Common
Stock until such holder has converted its Notes and received upon conversion
thereof shares of Common Stock. The person in whose name any certificate or
certificates for shares of Common Stock shall be issuable upon such conversion,
if any, shall become on the date any such certificate or certificates are
delivered to such holder in accordance with the provisions of this Article 13,
the holder of record of the shares represented thereby.
     Section 13.02. Exercise of Conversion Right; No Adjustment for Interest or
Dividends. In order to exercise the conversion right with respect to any Note in
certificated form, the Issuer must receive at the office or agency of the Issuer
maintained for that purpose in The City of New York or, at the option of such
holder, the Corporate Trust Office, such Note with the original or facsimile of
the form entitled “Conversion Notice” on the reverse thereof, duly completed and
manually signed, together with such Notes duly endorsed for transfer,
accompanied by the funds, if any, required by this Section 13.02. Such notice
shall also state the name or names (with address or addresses) in which the
certificate or certificates for shares of Common Stock, if any, which shall be
issuable on such conversion shall be issued (if other than in the name of the
holder tendering such Note for conversion), and shall be accompanied by transfer
or similar taxes, if required pursuant to Section 13.07.
     In order to exercise the conversion right with respect to any interest in a
Global Note, the beneficial holder must complete, or cause to be completed, the
appropriate instruction form for conversion pursuant to the Depositary’s
book-entry conversion program; deliver, or cause to be delivered, by book-entry
delivery such interest in such Global Note; furnish appropriate endorsements and
transfer documents if required by the Issuer or the Trustee or the Conversion
Agent; and pay the funds, if any, required by this Section 13.02 and any
transfer taxes if required pursuant to Section 13.07.
     Each conversion shall be deemed to have been effected as to any such Note
(or portion thereof) on the date on which the requirements set forth above in
this Section 13.02 have been satisfied as to such Note (or portion thereof) (the
“Conversion Date”).
     Except as set forth in the next succeeding paragraph, upon conversion of a
Note, a holder shall not be entitled to receive any cash payment in respect of
interest, and the Issuer shall not be required to adjust the Conversion Rate to
account for any accrued and unpaid interest (including Additional Interest, if
any). The delivery by the Issuer to the holder of cash and Common Stock, if any,
upon conversion shall be deemed to satisfy the Issuer’s obligation with respect
to Notes tendered for conversion. Accordingly, upon conversion of Notes, any
accrued but unpaid interest shall be deemed to be paid in full, rather than
cancelled, extinguished or forfeited.
     Holders of Notes at the close of business on a Record Date for an interest
payment shall receive payment of the interest payable on the corresponding
Interest Payment Date notwithstanding the conversion of such Notes at any time
after the close of business on the applicable Record Date and prior to the
corresponding Interest Payment Date. Accordingly, any Note or portion thereof
surrendered for conversion after the close of business on the Record Date for
any Interest Payment Date and prior to the corresponding Interest Payment Date
shall be accompanied by payment, in immediately available funds or other funds
acceptable to the Issuer, of an amount equal to the interest otherwise payable
on such Interest Payment Date on the

55



--------------------------------------------------------------------------------



 



principal amount being converted; provided that no such payment need be made
(1) if a holder converts its Notes in connection with a redemption and the
Issuer has specified a Redemption Date that is after a Record Date and on or
prior to the corresponding Interest Payment Date, (2) if a holder converts its
Notes in connection with a Fundamental Change and the Issuer has specified a
Fundamental Change Repurchase Date that is after a Record Date and on or prior
to the corresponding Interest Payment Date or (3) to the extent of any overdue
interest and Additional Interest, if any overdue interest and Additional
Interest, as applicable, exists at the time of conversion with respect to such
Notes. Except as otherwise provided above in this Article 13, no payment or
other adjustment shall be made for interest accrued on any Note converted or for
dividends on any shares issued upon the conversion of such Note as provided in
this Article 13.
     In case any Note of a denomination greater than $1,000 shall be surrendered
for partial conversion, and subject to Section 2.04, the Issuer shall execute
and the Trustee shall authenticate and deliver to the holder of the Note so
surrendered, without charge to the holder, a new Note or Notes in authorized
denominations in an aggregate principal amount equal to the unconverted portion
of the surrendered Note.
     Upon the conversion of an interest in a Global Note, the Trustee (or other
Conversion Agent appointed by the Issuer), or the Custodian at the direction of
the Trustee (or other Conversion Agent appointed by the Issuer), shall make a
notation on such Global Note as to the reduction in the principal amount
represented thereby. The Issuer shall notify the Trustee in writing of any
conversion of Notes effected through any Conversion Agent other than the
Trustee.
     Section 13.03. Cash Payments in Lieu of Fractional Shares. No fractional
shares of Common Stock or scrip certificates representing fractional shares
shall be issued upon conversion of Notes. If more than one Note shall be
surrendered for conversion at one time by the same holder, the number of full
shares that shall be issuable upon conversion shall be computed on the basis of
the aggregate principal amount of the Notes (or specified portions thereof to
the extent permitted hereby) so surrendered. If any fractional share of stock
would be issuable upon the conversion of any Note or Notes, the Issuer shall
make an adjustment and payment therefor in cash to the holder of Notes at a
price equal to the Twenty Day Weighted Average Price applicable to such
conversion.
     Section 13.04. Conversion Rate. The Conversion Rate for the Notes is
35.2988 shares of Common Stock per each $1,000 principal amount of the Notes
(herein called the “Conversion Rate”), subject to adjustment as provided in
Sections 13.05 and 13.13.
     Section 13.05. Adjustment of Conversion Rate. The Conversion Rate shall be
adjusted from time to time by the Issuer as follows:
     (a) In case the Issuer shall hereafter pay a dividend or make a
distribution to all or substantially all holders of the outstanding Common Stock
in shares of Common Stock, the Conversion Rate shall be increased so that the
same shall equal the rate determined by multiplying the Conversion Rate in
effect at the opening of business on the date following the

56



--------------------------------------------------------------------------------



 



date fixed for the determination of stockholders entitled to receive such
dividend or other distribution by a fraction,
     (i) the numerator of which shall be the sum of the number of shares of
Common Stock outstanding at the close of business on the date fixed for the
determination of stockholders entitled to receive such dividend or other
distribution plus the total number of shares of Common Stock constituting such
dividend or other distribution; and
     (ii) the denominator of which shall be the number of shares of Common Stock
outstanding at the close of business on the date fixed for such determination,
such increase to become effective immediately after the opening of business on
the day following the date fixed for such determination. For the purpose of this
paragraph (a), the number of shares of Common Stock at any time outstanding
shall not include shares held in the treasury of the Issuer. The Issuer will not
pay any dividend or make any distribution on shares of Common Stock held in the
treasury of the Issuer. If any dividend or distribution of the type described in
this Section 13.05(a) is declared but not so paid or made, the Conversion Rate
shall again be adjusted to the Conversion Rate that would then be in effect if
such dividend or distribution had not been declared.
     (b) In case outstanding shares of Common Stock shall be subdivided or split
into a greater number of shares of Common Stock, the Conversion Rate in effect
at the opening of business on the day following the day upon which such
subdivision becomes effective shall be proportionately increased, and
conversely, in case outstanding shares of Common Stock shall be combined into a
smaller number of shares of Common Stock, the Conversion Rate in effect at the
opening of business on the day following the day upon which such combination
becomes effective shall be proportionately reduced, such increase or reduction,
as the case may be, to become effective immediately after the opening of
business on the day following the day upon which such subdivision or combination
becomes effective.
     (c) In case the Issuer shall issue rights or warrants to all or
substantially all holders of its outstanding shares of Common Stock entitling
them (for a period expiring within sixty (60) calendar days after the date fixed
for determination of stockholders entitled to receive such rights or warrants)
to subscribe for or purchase shares of Common Stock or securities convertible
into or exchangeable or exercisable for Common Stock at a price per share (or
having an exercise, conversion or exchange price) less than the Closing Sale
Price of the Common Stock on the Business Day immediately preceding the date of
announcement of such issuance of such rights or warrants, the Conversion Rate
shall be increased so that the same shall equal the rate determined by
multiplying the Conversion Rate in effect immediately prior to the date fixed
for determination of stockholders entitled to receive such rights or warrants by
a fraction,
     (i) the numerator of which shall be the number of shares of Common Stock
outstanding on the date fixed for determination of stockholders entitled to
receive such rights or warrants plus the total number of additional shares of
Common Stock offered (or underlying such convertible, exchangeable or
exercisable securities offered) for subscription or purchase, and

57



--------------------------------------------------------------------------------



 



     (ii) the denominator of which shall be the sum of the number of shares of
Common Stock outstanding at the close of business on the date fixed for
determination of stockholders entitled to receive such rights or warrants plus
the number of shares of Common Stock (or convertible, exchangeable or
exercisable securities) that the aggregate offering price of the total number of
shares (or convertible, exchangeable or exercisable securities) so offered for
subscription or purchase (or the aggregate conversion, exchange or exercise
price) would purchase at the Current Market Price on such date.
     Such adjustment shall be successively made whenever any such rights or
warrants are issued, and shall become effective immediately after the opening of
business on the day following the date fixed for determination of stockholders
entitled to receive such rights or warrants. To the extent that shares of Common
Stock are not delivered after the expiration of such rights or warrants, the
Conversion Rate shall be readjusted to the Conversion Rate that would then be in
effect had the adjustments made upon the issuance of such rights or warrants
been made on the basis of delivery of only the number of shares of Common Stock
actually delivered. If such rights or warrants are not so issued, the Conversion
Rate shall again be adjusted to be the Conversion Rate that would then be in
effect if such date fixed for the determination of stockholders entitled to
receive such rights or warrants had not been fixed. In determining whether any
rights or warrants entitle the holders to subscribe for or purchase shares of
Common Stock at less than such Current Market Price, and in determining the
aggregate offering price of such shares of Common Stock, there shall be taken
into account any consideration received by the Issuer for such rights or
warrants and any amount payable on exercise or exchange thereof, the value of
such consideration, if other than cash, to be determined by the Board of
Directors.
     (d) In case the Issuer shall, by dividend or otherwise, distribute to all
or substantially all holders of Common Stock shares of any class of capital
stock of the Issuer or evidences of its indebtedness or assets (including
securities, but excluding (i) any dividends, distributions, rights, warrants,
options, other securities or convertible securities referred to in Sections
13.01(a) or 13.05(c), (ii) any dividends and distributions in connection with a
reclassification, change, consolidation, merger, binding share exchange, sale,
transfer, lease, conveyance or other disposition to which Section 13.06 applies
or (iii) dividends or distributions paid exclusively in cash) (any of the
foregoing hereinafter in this Section 13.05(d) called the “Securities”), then,
in each such case, the Conversion Rate shall be increased so that the same shall
be equal to the rate determined by multiplying the Conversion Rate in effect on
the record date with respect to such distribution by a fraction,
     (i) the numerator of which shall be the Current Market Price on such record
date; and
     (ii) the denominator of which shall be the Current Market Price on such
record date less the Fair Market Value (as determined by the Board of Directors,
whose determination shall be conclusive, and described in a resolution of the
Board of Directors) on the record date of the portion of the Securities so
distributed applicable to one share of Common Stock,

58



--------------------------------------------------------------------------------



 



such adjustment to become effective immediately prior to the opening of business
on the day following such record date; provided that if the then Fair Market
Value (as so determined) of the portion of the Securities so distributed
applicable to one share of Common Stock is equal to or greater than the Current
Market Price on the record date, in lieu of the foregoing adjustment, adequate
provision shall be made so that each Noteholder shall have the right to receive
upon conversion the amount of Securities such holder would have received had
such Noteholder held a number of Shares of Common Stock equal to Conversion Rate
in effect on the record date. If such dividend or distribution is not so paid or
made, the Conversion Rate shall again be adjusted to be the Conversion Rate that
would then be in effect if such dividend or distribution had not been declared.
If the Board of Directors determines the Fair Market Value of any distribution
for purposes of this Section 13.05(d) by reference to the actual or when issued
trading market for any securities, it must in doing so consider the prices in
such market over the same period used in computing the Current Market Price on
the applicable record date.
     If the dividend or distribution requiring an adjustment pursuant to this
Section 13.05(d) consists of capital stock of any class or series, or similar
equity interests, of a Subsidiary or other business unit of the Issuer, for
purposes of making such adjustment, (i) the Current Market Price shall be based
on the average of the Closing Sale Prices of such securities for the ten Trading
Days commencing on and including the fifth Trading Day after the date on which
“ex-dividend trading” commences for such distribution on The New York Stock
Exchange or such other national or regional exchange or market on which such
securities are then listed or quoted, and (ii) the Fair Market Value of such
securities shall be determined as provided herein, measured for the same period.
     Rights or warrants distributed by the Issuer to all or substantially all
holders of Common Stock entitling the holders thereof to subscribe for or
purchase shares of the Issuer’s capital stock (either initially or under certain
circumstances), which rights or warrants, until the occurrence of a specified
event or events (“Trigger Event”): (i) are deemed to be transferred with such
shares of Common Stock; (ii) are not exercisable; and (iii) are also issued in
respect of future issuances of Common Stock, shall be deemed not to have been
distributed for purposes of this Section 13.05 (and no adjustment to the
Conversion Rate under this Section 13.05 will be required) until the occurrence
of the earliest Trigger Event, whereupon such rights and warrants shall be
deemed to have been distributed and an appropriate adjustment (if any is
required) to the Conversion Rate shall be made under this Section 13.05(d). If
any such right or warrant, including any such existing rights or warrants
distributed prior to the date of this Indenture, are subject to events, upon the
occurrence of which such rights or warrants become exercisable to purchase
different securities, evidences of indebtedness or other assets, then the date
of the occurrence of any and each such event shall be deemed to be the date of
distribution and record date with respect to new rights or warrants with such
rights (and a termination or expiration of the existing rights or warrants
without exercise by any of the holders thereof). In addition, in the event of
any distribution (or deemed distribution) of rights or warrants, or any Trigger
Event or other event (of the type described in the preceding sentence) with
respect thereto that was counted for purposes of calculating a distribution
amount for which an adjustment to the Conversion Rate under this Section 13.05
was made, (1) in the case of any such rights or warrants that shall all have
been redeemed or repurchased without exercise by any holders thereof, the
Conversion Rate shall be readjusted upon such final redemption or repurchase to
give effect to such distribution or Trigger Event, as the case may be, as though
it were a cash

59



--------------------------------------------------------------------------------



 



distribution, equal to the per share redemption or repurchase price received by
a holder or holders of Common Stock with respect to such rights or warrants
(assuming such holder had retained such rights or warrants), made to all holders
of Common Stock as of the date of such redemption or repurchase, and (2) in the
case of such rights or warrants that shall have expired or been terminated
without exercise by any holders thereof, the Conversion Rate shall be readjusted
as if such rights and warrants had not been issued.
     No adjustment of the Conversion Rate shall be made pursuant to this
Section 13.05(d) in respect of rights or warrants distributed or deemed
distributed on any Trigger Event to the extent that such rights or warrants are
actually distributed, or reserved by the Issuer for distribution to holders of
Notes (in an amount per Note equal to the number of such rights or warrants that
shall have been distributed in respect of a number of shares of Common Stock
equal to the Conversion Rate in effect at the times of such Trigger Event) upon
conversion by such holders of Notes in accordance with this Article 13.
     For purposes of this Section 13.05(d) and Section 13.05(a) and (c), any
dividend or distribution to which this Section 13.05(d) is applicable that also
includes shares of Common Stock, or rights or warrants to subscribe for or
purchase shares of Common Stock (to which the provisions of Section 13.05(a) or
13.05(c) or both would apply), shall be deemed instead to be (1) a dividend or
distribution of the Securities other than such shares of Common Stock or rights
or warrants (and any Conversion Rate adjustment required by this
Section 13.05(d) with respect to such dividend or distribution shall then be
made) immediately followed by (2) a dividend or distribution of such shares of
Common Stock or such rights or warrants (and any further Conversion Rate
adjustment required by Sections 13.05(a) and 13.05(c) with respect to such
dividend or distribution shall then be made), except (A) the record date of such
dividend or distribution shall be substituted as “the date fixed for the
determination of stockholders entitled to receive such dividend or other
distribution”, “the date fixed for the determination of stockholders entitled to
receive such rights or warrants” and “the date fixed for such determination”
within the meaning of Section 13.05(a) and 13.05(c), respectively, and (B) any
shares of Common Stock included in such dividend or distribution shall not be
deemed “outstanding at the close of business on the date fixed for such
determination” within the meaning of Section 13.05(a).
     (e) In case the Issuer shall, by dividend or otherwise, distribute to all
or substantially all holders of its Common Stock cash (excluding (x) any
dividend or distribution in connection with the liquidation, dissolution or
winding up of the Issuer, whether voluntary or involuntary, (y) any cash
dividend distributed on the Common Stock to the extent the aggregate of all cash
dividends per share of Common Stock in any Fiscal Quarter does not exceed $0.30
(the “dividend threshold amount”) and (z) any dividend or distribution in
connection with a reclassification, change, consolidation, merger, binding share
exchange, sale, transfer, lease, conveyance or other disposition to which
Section 13.06 applies), then, in such case, the Conversion Rate shall be
increased so that the same shall equal the rate determined by multiplying the
Conversion Rate in effect on the applicable record date by a fraction,
     (i) the numerator of which shall be the Current Market Price on such record
date minus the dividend threshold amount; and

60



--------------------------------------------------------------------------------



 



     (ii) the denominator of which shall be the Current Market Price on such
record date minus the full amount of cash distributed in the applicable Fiscal
Quarter in respect of one share of Common Stock,
such adjustment to be effective immediately prior to the opening of business on
the day following the record date. If such dividend or distribution is not so
paid or made, the Conversion Rate shall again be adjusted to be the Conversion
Rate that would then be in effect if such dividend or distribution had not been
declared.
     The “dividend threshold amount” shall be subject to adjustment as of any
date on which the Conversion Rate of the Notes is adjusted pursuant to this
Section 13.05 (other than on account of any adjustment to the Conversion Rate as
a result of the provisions set forth in this Section 13.05(e)). The dividend
threshold amount, as adjusted, will equal the dividend threshold amount
immediately prior to such adjustment, multiplied by a fraction, (i) the
numerator of which is the Conversion Rate immediately prior to the adjustment
giving rise to the dividend threshold amount adjustment and (ii) the denominator
of which is the Conversion Rate as so adjusted.
     (f) In case a tender or exchange offer made by the Issuer or any Subsidiary
of the Issuer for all or any portion of the Common Stock shall expire and such
tender or exchange offer (as amended upon the expiration thereof) shall require
the payment to stockholders of consideration per share of Common Stock having a
fair market value (as determined by the Board of Directors, whose determination
shall be conclusive and described in a resolution of the Board of Directors)
that as of the last time (the “Expiration Time”) tenders or exchanges may be
made pursuant to such tender or exchange offer (as it may be amended) exceeds
the Current Market Price (which, for purposes of this Section 13.05(f), shall
mean the average of the Closing Sale Prices of the Common Stock for the ten
consecutive Trading Days ending on the Trading Day immediately prior to the
Expiration Time), the Conversion Rate shall be increased so that the same shall
equal the rate determined by multiplying the Conversion Rate in effect
immediately prior to the Expiration Time by a fraction,
     (i) the numerator of which shall be the sum of (x) the fair market value
(determined as aforesaid) of the aggregate consideration payable to stockholders
based on the acceptance (up to any maximum specified in the terms of the tender
or exchange offer) of all shares validly tendered or exchanged and not withdrawn
as of the Expiration Time (the shares deemed so accepted up to any such maximum,
being referred to as the “Purchased Shares”) and (y) the product of the number
of shares of Common Stock outstanding (less any Purchased Shares) at the
Expiration Time and the Current Market Price immediately prior to the Expiration
Time, and
     (ii) the denominator of which shall be the number of shares of Common Stock
outstanding (including any tendered or exchanged shares) at the Expiration Time
multiplied by the Current Market Price immediately prior to the Expiration Time,
such adjustment to become effective immediately prior to the opening of business
on the day following the Expiration Time. If the Issuer is obligated to purchase
shares pursuant to any such tender or exchange offer, but the Issuer is
permanently prevented by applicable law from

61



--------------------------------------------------------------------------------



 



effecting any such purchases or all such purchases are rescinded, the Conversion
Rate shall again be adjusted to be the Conversion Rate that would then be in
effect if such tender or exchange offer had not been made.
     (g) For purposes of this Section 13.05, the following terms shall have the
meaning indicated:
     (i) “Current Market Price” shall mean the average of the daily Closing Sale
Prices per share of Common Stock over the ten consecutive Trading Days ending on
the earlier of such date of determination and the day before the “ex” date with
respect to the issuance, distribution, subdivision or combination requiring such
computation. For purpose of this paragraph, the term “ex” date, (1) when used
with respect to any issuance or distribution, means the first date on which the
Common Stock trades, regular way, on the relevant exchange or in the relevant
market from which the Closing Sale Price was obtained without the right to
receive such issuance or distribution, and (2) when used with respect to any
subdivision or combination of shares of Common Stock, means the first date on
which the Common Stock trades, regular way, on such exchange or in such market
after the time at which such subdivision or combination becomes effective.
     If another issuance, distribution, subdivision or combination to which
Section 13.05 applies occurs during the period applicable for calculating
“Current Market Price” pursuant to the definition in the preceding paragraph,
“Current Market Price” shall be calculated for such period in a manner
determined by the Board of Directors to reflect the impact of such issuance,
distribution, subdivision or combination on the Closing Sale Price of the Common
Stock during such period.
     (ii) “Fair Market Value” shall mean the amount which a willing buyer would
pay a willing seller in an arm’s-length transaction.
     (iii) “record date” shall mean, with respect to any dividend, distribution
or other transaction or event in which the holders of Common Stock have the
right to receive any cash, securities or other property or in which the Common
Stock (or other applicable security) is exchanged for or exchanged into any
combination of cash, securities or other property, the date fixed for
determination of stockholders entitled to receive such cash, securities or other
property (whether such date is fixed by the Board of Directors or by statute,
contract or otherwise).
     (h) [Intentionally omitted]
     (i) The Issuer may make such increases in the Conversion Rate, in addition
to those required by Section 13.05(a) through (f) as the Board of Directors
considers to be advisable to avoid or diminish any income tax to holders of
Common Stock or rights to purchase Common Stock resulting from any dividend or
distribution of stock (or rights to acquire stock) or from any event treated as
such for income tax purposes.
     To the extent permitted by applicable law, the Issuer from time to time may
increase the Conversion Rate by any amount for any period of time if the
increase is irrevocable during the period and the Board of Directors shall have
made a determination that such increase would be in

62



--------------------------------------------------------------------------------



 



the best interests of the Issuer, which determination shall be conclusive.
Whenever the Conversion Rate is increased pursuant to the preceding sentence,
the Issuer shall mail to holders of record of the Notes at least fifteen
(15) calendar days prior to the date increased Conversion Rate takes effect, a
notice of the increase, and such notice shall state the increased Conversion
Rate and the period during which it will be in effect.
     (j) No adjustment in the Conversion Rate will be made: (a) upon the
issuance of any shares of Common Stock pursuant to any present or future plan
providing for the reinvestment of dividends or interest payable on securities of
the Issuer and the investment of additional optional amounts in shares of Common
Stock under any plan; (b) upon the issuance of any shares of Common Stock or
options or rights to purchase such shares pursuant to any present or future
employee, director, or consultant benefit plan or program of the Issuer;
(c) upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security outstanding
as of the date hereof; (d) for a change in the par value or a change to no par
value of the Common Stock; or (e) for accrued and unpaid interest (including
Additional Interest, if any).
     (k) No adjustment in the Conversion Rate shall be required unless such
adjustment would require an increase or decrease of at least one percent (1%) in
such rate; provided that any adjustments that by reason of this Section 13.05(k)
are not required to be made shall be carried forward and the Issuer shall make
such carry forward adjustments, regardless of whether the aggregate adjustment
is less than 1%, upon redemption, upon a Fundamental Change or at maturity, as
applicable. All calculations under this Article 13 shall be made by the Issuer
and shall be made to the nearest cent or to the nearest one-thousandth (1/1,000)
of a share, as the case may be. Except as otherwise provided in this Indenture,
no adjustment need be made for any issuance of Common Stock or convertible or
exchangeable securities or rights to purchase Common Stock or convertible or
exchangeable securities. Interest will not accrue on any cash into which the
Notes are convertible.
     (l) Whenever the Conversion Rate is adjusted as herein provided, the Issuer
shall promptly file with the Trustee and any Conversion Agent other than the
Trustee an Officers’ Certificate setting forth the Conversion Rate after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment. Unless and until a Responsible Officer of the Trustee shall have
received such Officers’ Certificate, the Trustee shall not be deemed to have
knowledge of any adjustment of the Conversion Rate and may assume that the last
Conversion Rate of which it has knowledge is still in effect. Promptly after
delivery of such certificate, the Issuer shall prepare a notice of such
adjustment of the Conversion Rate setting forth the adjusted Conversion Rate and
the date on which each adjustment becomes effective and shall mail such notice
of such adjustment of the Conversion Rate to the holder of each Note at its last
address appearing on the Note Register provided for in Section 2.05 of this
Indenture, within twenty (20) calendar days after execution thereof. Failure to
deliver such notice shall not affect the legality or validity of any such
adjustment.
     (m) [Intentionally Omitted]
     (n) For purposes of this Section 13.05, the number of shares of Common
Stock at any time outstanding shall not include shares held in the treasury of
the Issuer but shall include

63



--------------------------------------------------------------------------------



 



shares issuable in respect of scrip certificates issued in lieu of fractions of
shares of Common Stock. The Issuer will not pay any dividend or make any
distribution on shares of Common Stock held in the treasury of the Issuer.
     (o) If, in connection with any adjustment to the Conversion Rate as set
forth in this Section 13.05, a Holder shall be deemed for U.S. federal tax
purposes to have received a distribution or an additional interest payment, the
Issuer may set off any withholding tax it is required to collect with respect to
any such deemed distribution or payment against cash payments of interest in
accordance with Section 2.03 or from cash and shares of Common Stock, if any,
otherwise deliverable to a Holder upon a conversion of Notes in accordance with
the provisions of Section 13.12 hereof or a redemption or repurchase of a Note
in accordance with the provisions of Section 3.01, 3.05 or 3.06 hereof.
     (p) No adjustment to the Conversion Rate shall be made pursuant to this
Section 13.05 if the holders of the Notes may participate, on an as converted
basis (assuming for this purpose that the Notes were convertible solely into
Common Stock at the applicable Conversion Rate), in the transaction that would
otherwise give rise to adjustment pursuant to this Section 13.05.
     Section 13.06. Change in Conversion Right Upon Certain Reclassifications,
Business Combinations and Asset Sales.
     (a) If any of the following shall occur (including as a result of a
Fundamental Change), namely: (i) any reclassification or change of outstanding
shares of Common Stock (other than a change in par value, or from par value to
no par value, or from no par value to par value, or as a result of a subdivision
or combination); (ii) any consolidation, merger or binding share exchange to
which the Issuer is a party other than a merger in which the Issuer is the
resulting or surviving corporation and which does not result in any
reclassification of, or change (other than a change in name, or par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or combination) in, outstanding shares of Common Stock;
or (iii) any sale, transfer, lease, conveyance or other disposition of all or
substantially all of the properties and assets of the Issuer, in each case,
pursuant to which holders of Common Stock would be entitled to receive stock,
other securities, other property, assets or cash in exchange for their Common
Stock, then the Issuer, or such successor or purchasing corporation, as the case
may be, shall, as a condition precedent to such reclassification, change,
consolidation, merger, binding share exchange, sale, transfer, lease, conveyance
or other disposition, execute and deliver to the Trustee a supplemental
indenture providing that the holder of each Note then outstanding shall have the
right to convert such Note by reference to the kind and amount of cash,
securities or other property that a holder of the number of shares of Common
Stock equal to the Conversion Rate of such Note immediately prior to such
transaction would have owned or been entitled to receive (the “Reference
Property”). Such supplemental indenture shall (a) provide for adjustments of the
Conversion Rate which shall be as nearly equivalent as may be practicable to the
adjustments of the Conversion Rate provided for in this Article 13, including,
without limitation, the provisions of Sections 13.12 and 13.13, (b) provide that
from and after the effective time of such transaction, a Noteholder will be
entitled thereafter to convert its Notes into cash (up to the aggregate
principal amount thereof) and Reference Property (or cash in lieu thereof) based
on the Twenty Day Weighted Average Price of the

64



--------------------------------------------------------------------------------



 



Reference Property and the applicable Conversion Rate as set forth in
Section 13.12 and set forth such other appropriate modifications to the means of
determining the Conversion Value and settlement provisions specified in this
Article 13 so as to be nearly equivalent to such provisions applicable on the
date hereof with respect to the Common Stock as may be practicable and (c)
specify the Conversion Rate immediately after such transaction. Notwithstanding
the foregoing, a distribution by the Issuer to all or substantially all holders
of Common Stock for which an adjustment to the Conversion Rate or provision for
conversion of the Notes may be made pursuant to Section 13.05 shall not be
deemed to be a sale or conveyance of all or substantially all of the properties
and assets of the Issuer for purposes of this Section 13.06.
     (b) In the event the Issuer shall execute a supplemental indenture pursuant
to this Section 13.06, the Issuer shall promptly file with the Trustee an
Opinion of Counsel stating that such supplemental indenture is authorized or
permitted by this Indenture and an Officers’ Certificate briefly stating the
reasons therefor, the kind or amount of cash, securities or other property
receivable by holders of the Notes upon the conversion of their Notes after any
such reclassification, change, consolidation, merger, binding share exchange,
sale, transfer, lease or conveyance, any adjustment to be made with respect
thereto and that all conditions precedent have been complied with.
     (c) In the event holders of shares of Common Stock have the opportunity to
elect the form of consideration to be received in such reclassification, change,
consolidation, merger, binding share exchange, sale, transfer, lease, conveyance
or other disposition, the Issuer shall make adequate provision whereby the
holders of the Notes shall have a reasonable opportunity to determine the form
of consideration into which the Notes shall be convertible from and after the
effective date of such transaction, in each case, for purposes of all
outstanding Notes, treated as a single class.
     (d) If this Section 13.06 applies to any event or occurrence, Section 13.05
shall not apply. The provisions of this Section 13.06 shall similarly apply to
successive reclassifications, changes, consolidations, mergers, sales,
transfers, leases, conveyances or other dispositions.
     Section 13.07. Taxes on Shares Issued. The issue of stock certificates, if
any, on conversion of Notes shall be made without charge to the converting
Noteholder for any documentary, stamp or similar issue or transfer tax in
respect of the issue thereof. The Issuer shall not, however, be required to pay
any such tax which may be payable in respect of any transfer involved in the
issue and delivery of stock in any name other than that of the holder of any
Note converted, and the Issuer shall not be required to issue or deliver any
such stock certificate unless and until the Person or Persons requesting the
issue thereof shall have paid to the Issuer the amount of such tax or shall have
established to the satisfaction of the Issuer that such tax has been paid.
     Section 13.08. Reservation of Shares, Shares to be Fully Paid; Compliance
with Governmental Requirements. The Issuer shall provide, free from preemptive
rights, out of its authorized but unissued shares or shares held in treasury,
sufficient shares of Common Stock to provide for the conversion of the Notes as
required by this Indenture from time to time as such Notes are presented for
conversion.

65



--------------------------------------------------------------------------------



 



     Before taking any action which would cause an adjustment increasing the
Conversion Rate to an amount that would cause the Conversion Price to be reduced
below the then par value, if any, of the shares of Common Stock issuable, if
any, upon conversion of the Notes, the Issuer will take all corporate action
which may, in the opinion of its counsel, be necessary in order that the Issuer
may validly and legally issue shares of such Common Stock at such adjusted
Conversion Rate.
     The Issuer covenants that all shares of Common Stock, if any, which may be
issued upon conversion of Notes will upon issue be fully paid and non-assessable
and free from all taxes, liens and charges with respect to the issue thereof.
     Section 13.09. Responsibility of Trustee. The Trustee and any other
Conversion Agent shall not at any time be under any duty or responsibility to
any holder of Notes to determine the Conversion Rate or whether any facts exist
which may require any adjustment of the Conversion Rate, or with respect to the
nature or extent or calculation of any such adjustment when made, or with
respect to the method employed, or herein or in any supplemental indenture
provided to be employed, in making the same. The Trustee and any other
Conversion Agent shall not be accountable with respect to the validity or value
(or the kind or amount) of any shares of Common Stock, or of any capital stock,
other securities or other assets or property, which may at any time be issued or
delivered upon the conversion of any Note; and the Trustee and any other
Conversion Agent make no representations with respect thereto. Neither the
Trustee nor any Conversion Agent shall be responsible for any failure of the
Issuer to issue, transfer or deliver any shares of Common Stock or stock
certificates or other securities or property or cash upon the surrender of any
Note for the purpose of conversion or to comply with any of the duties,
responsibilities or covenants of the Issuer contained in this Article 13.
Without limiting the generality of the foregoing, neither the Trustee nor any
Conversion Agent shall be under any responsibility to determine the correctness
of any provisions contained in any supplemental indenture entered into pursuant
to Section 13.06 relating either to the kind or amount of shares of capital
stock or other securities or other assets or property (including cash)
receivable by Noteholders upon the conversion of their Notes after any event
referred to in such Section 13.06 or to any adjustment to be made with respect
thereto, but, subject to the provisions of Section 7.01, may accept as
conclusive evidence of the correctness of any such provisions, and shall be
protected in relying upon, the Officers’ Certificate (which the Issuer shall be
obligated to file with the Trustee prior to the execution of any such
supplemental indenture) with respect thereto. The Trustee shall not at any time
be under any duty or responsibility to any holder of Notes to determine the
accuracy of the method employed in calculating the Trading Price or whether any
facts exist which may require any adjustment of the Trading Price.
     Section 13.10. Notice to Holders Prior to Certain Actions. In case:
     (a) the Issuer shall declare a dividend (or any other distribution) on its
Common Stock that would require an adjustment in the Conversion Rate pursuant to
Section 13.05; or
     (b) the Issuer shall authorize the granting to the holders of all or
substantially all of its Common Stock of rights or warrants to subscribe for or
purchase any share of any class or any other rights or warrants; or

66



--------------------------------------------------------------------------------



 



     (c) of any reclassification or reorganization of the Common Stock (other
than a subdivision or combination of its outstanding Common Stock, or a change
in par value, or from par value to no par value, or from no par value to par
value), or of any consolidation, combination, merger or share exchange to which
the Issuer is a party and for which approval of any stockholders of the Issuer
is required, or of the sale or transfer of all or substantially all of the
assets of the Issuer; or
     (d) of the voluntary or involuntary dissolution, liquidation or winding up
of the Issuer;
the Issuer shall cause to be filed with the Trustee and to be mailed to each
holder of Notes at its address appearing on the Note Register provided for in
Section 2.05 of this Indenture, as promptly as possible but in any event at
least ten (10) calendar days prior to the applicable date hereinafter specified,
a notice stating (x) the date on which a record is to be taken for the purpose
of such dividend, distribution or rights or warrants, or, if a record is not to
be taken, the date as of which the holders of Common Stock of record to be
entitled to such dividend, distribution or rights are to be determined, or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer, dissolution, liquidation or winding up is expected to become effective
or occur, and the date as of which it is expected that holders of Common Stock
of record shall be entitled to exchange their Common Stock for securities or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer, dissolution, liquidation or winding up. Failure to give such
notice, or any defect therein, shall not affect the legality or validity of such
dividend, distribution, reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding up.
     Section 13.11. Stockholder Rights Plans. If the rights provided for in the
Issuer’s Rights Agreement dated as of September 14, 1999 or in any future rights
plan adopted by the Issuer have separated from the shares of Common Stock in
accordance with the provisions of the applicable stockholder rights agreement so
that the holders of the Notes would not be entitled to receive any rights in
respect of Common Stock issuable upon conversion of the Notes, if any, the
Conversion Rate will be adjusted as provided in Section 13.05(d). To the extent
that the rights under any such rights plan shall not have separated from the
Common Stock, holders who convert Notes shall be entitled to receive (to the
extent that Common Stock shall be issued upon such conversion) the rights under
any such rights plan.
     Section 13.12. Settlement Upon Conversion.
     (a) Upon the tender of Notes for conversion by the holder thereof in
accordance with the provisions of this Indenture, the Issuer shall satisfy its
obligation upon conversion (the “Conversion Obligation”) by payment and delivery
of cash and, if applicable as provided herein, shares of Common Stock, the
aggregate value of which (the “Conversion Value”), for each $1,000 aggregate
principal amount of Notes so converted, shall be equal to the product of:
     (i) the Conversion Rate in effect on the Conversion Date; and
     (ii) the average of the daily Volume Weighted Average Prices of the Common
Stock for each of the twenty (20) consecutive Trading Days (appropriately
adjusted to

67



--------------------------------------------------------------------------------



 



take into account the occurrence during such period of stock splits and similar
events) beginning on the second Trading Day immediately following the day the
Notes are tendered for conversion (the “Twenty Day Weighted Average Price”). The
“Volume Weighted Average Price” per share of the Common Stock on any Trading Day
will be the volume weighted average price on the New York Stock Exchange or, if
the Common Stock is not listed on the New York Stock Exchange, on the principal
U.S. national or regional securities exchange, the Nasdaq National Market or
over-the-counter market on which the Common Stock is then listed or traded, from
9:30 a.m. to 4:00 p.m. (New York City time) on such Trading Day as displayed by
Bloomberg (or if such volume weighted average price is not available, the market
value of one share on such Trading Day as the Board of Directors determine in
good faith using a volume weighted averaging method).
     (b) The Issuer shall deliver the Conversion Value of the Notes surrendered
for conversion to converting holders as follows:
     (i) an amount in cash (the “Principal Return”) equal to the lesser of
(A) the aggregate Conversion Value of the Notes to be converted and (B) the
aggregate principal amount of the Notes to be converted;
     (ii) if the aggregate Conversion Value of the Notes to be converted is
greater than the Principal Return, an amount in cash (the “Net Cash Amount”) or,
at the election of the Issuer, an amount in whole shares of Common Stock (the
“Net Shares Amount”), determined pursuant to Section 13.12(c), or a combination
thereof equal to such aggregate Conversion Value less the Principal Return (the
“Net Amount”); and
     (iii) an amount in cash in lieu of any fractional shares of Common Stock.
     (c) The Net Cash Amount to be paid shall equal that portion of the Net
Amount to be paid in cash. The Net Shares Amount to be paid will be determined
by dividing that portion of the Net Amount to be delivered in shares of Common
Stock by the Twenty Day Weighted Average Price. The cash payment for fractional
shares shall, in accordance with the provisions of Section 13.03, be based on
the Twenty Day Weighted Average Price.
     (d) The Conversion Value, Principal Return, Net Amount, Net Cash Amount and
Net Shares Amount shall be determined by the Issuer at the end of the twenty
(20) consecutive Trading Day period beginning on the second Trading Day
immediately following the day the Notes are tendered for conversion (the
“Averaging Period”). Prior to the close of business on the Trading Day next
following the day on which Notes are tendered for conversion, the Issuer shall
notify holders of such Notes of the Issuer’s election to pay cash for all or a
portion of the Net Amount and, if applicable, the percentage of the Net Amount
that the Issuer shall pay in cash and the percentage of the Net Amount that the
Issuer shall pay in shares of Common Stock.
     (e) Payment of the cash and Net Amount, if any, in satisfaction of the
Conversion Obligation shall be made by the Issuer as promptly as practicable
following the last Trading Day of the Averaging Period, but in no event later
than three Business Days thereafter by paying in cash the Principal Return, the
Net Cash Amount and any cash in lieu of fractional shares to the holder of a
Note surrendered for conversion, or such holder’s nominee or nominees, and
issue, or

68



--------------------------------------------------------------------------------



 



cause to be issued, and deliver to the Conversion Agent or to such holder, or
such holder’s nominee or nominees, certificates or a book-entry transfer through
the Depositary for the number of full shares of Common Stock equal to the Net
Shares Amount, if any, to which such holder shall be entitled as part of such
Conversion Obligation.
     Section 13.13. Conversion Rate Adjustment After Certain Fundamental
Changes.
     (a) Subject to the provisions hereof, if a Noteholder elects to convert its
Notes pursuant to Section 13.01(a)(v) following the occurrence of a transaction
described in clause (1) or (2) of the definition of Fundamental Change that
occurs prior to January 15, 2011, the Issuer shall increase the applicable
Conversion Rate for the Notes so surrendered for conversion by the number of
additional shares of Common Stock (the “Additional Shares”) specified below. A
conversion of Notes will be deemed for these purposes to be “in connection with”
such a Fundamental Change, subject to Section 13.14, if the Conversion Notice is
received by the Conversion Agent from and including the date that is fifteen
(15) Business Days prior to the anticipated Effective Date of the Fundamental
Change until and including the fifth Business Day following the Effective Date.
The Issuer shall notify holders of the Notes at least twenty (20) Business Days
prior to the anticipated Effective Date of the Fundamental Change transaction of
such anticipated Effective Date and whether the Issuer elects, if such
transaction is also a Public Acquirer Change of Control, to modify the
Conversion Obligation in the manner set forth in Section 13.14 in lieu of
increasing the Conversion Rate.
     (b) The number of Additional Shares will be determined by reference to the
table in Section 13.13(e) and is based on the date on which the Fundamental
Change becomes effective (the “Effective Date”) and the price paid per share of
the Common Stock in the Fundamental Change transaction (the “Stock Price”). If
holders of the Common Stock receive only cash in the Fundamental Change
transaction, the Stock Price shall equal the cash amount paid per share of
Common Stock in such transaction. In all other cases, the Stock Price shall
equal the average of the Closing Sale Prices of the Common Stock over the ten
consecutive Trading Days up to but excluding the Effective Date.
     (c) The Stock Prices set forth in the first column of the table set forth
in Section 13.13(e) shall be adjusted as of any date on which the Conversion
Rate of the Notes is adjusted pursuant to Section 13.05. The adjusted Stock
Prices shall equal the Stock Prices applicable immediately prior to such
adjustment, multiplied by a fraction, (i) the numerator of which shall be the
Conversion Rate immediately prior to the adjustment giving rise to the Stock
Price adjustment and (ii) the denominator of which shall be the Conversion Rate
as so adjusted.
     (d) The number of Additional Shares shall be adjusted in the same manner
and for the same events as the Conversion Rate is adjusted pursuant to
Section 13.05.

69



--------------------------------------------------------------------------------



 



     (e) The following table sets forth the Stock Price and number of Additional
Shares issuable per $1,000 principal amount of Notes:

                                                      Effective Date            
January 15,   January 15,   January 15,   January 15,   January 15, Stock Price
  December 19, 2005   2007   2008   2009   2010   2011
$23.51
    6.4917       6.6037       6.6780       6.7505       6.8068       7.2363  
$24.00
    5.8891       5.9743       6.0385       6.0721       6.0827       6.3679  
$25.00
    4.7713       4.8335       4.8560       4.8342       4.7544       4.7012  
$27.50
    2.6275       2.6347       2.5987       2.5024       2.2930       1.0648  
$30.00
    1.2145       1.2037       1.1529       1.0469       0.8423       0.0000  
$32.50
    0.3652       0.3634       0.3225       0.2477       0.1171       0.0000  
$35.00
    0.1600       0.1500       0.1000       0.0700       0.0300       0.0000  
$37.50
    0.0800       0.0800       0.0500       0.0200       0.0000       0.0000  
$40.00
    0.0300       0.0200       0.0100       0.0000       0.0000       0.0000  

     (f) If the exact Stock Price and Effective Date are not set forth on the
table above, then:
     (i) If the Stock Price is between two Stock Price amounts in the table or
the Effective Date is between two Effective Dates in the table, the number of
Additional Shares shall be determined by a straight-line interpolation between
the number of Additional Shares set forth for the higher and lower Stock Price
amounts and the two dates, as applicable, based on a 365-day year.
     (ii) If the Stock Price is in excess of $40.00 per share, subject to
adjustment, the Issuer shall not increase the Conversion Rate by any Additional
Shares.
     (iii) If the Stock Price is less than $23.51 per share, subject to
adjustment, the Issuer shall not increase the Conversion Rate by any Additional
Shares.
     (g) Notwithstanding the provisions of this Section 13.13, in no event shall
the total number of shares of Common Stock issuable upon conversion of the Notes
exceed 42.5351 shares per $1,000 principal amount of Notes, subject to
adjustment in the same manner as the Conversion Rate as set forth in
Section 13.05.
     Section 13.14. Conversion Right After Public Acquirer Change of Control.
     (a) Notwithstanding the foregoing, if a transaction described in clause
(1) or (2) of the definition of Fundamental Change occurs prior to January 15,
2011, in lieu of adjusting the Conversion Rate as set forth in Section 13.13,
the Issuer shall be permitted, in the case of a Public Acquirer Change of
Control, at any time prior to the twentieth Business Day immediately preceding
the proposed Effective Date of the Public Acquirer Change of Control,
irrevocably elect to change the Conversion Obligation with respect to the Notes
into an obligation to deliver, upon conversion of the Notes, cash and shares of
Public Acquirer Common Stock, if any, equal to the Conversion Value in the same
manner as the Issuer would otherwise be required to satisfy the Conversion
Obligation pursuant to Section 13.12 in respect of the shares of Common Stock.
If the Issuer makes such an election, the Conversion Rate applicable to any
Notes converted after

70



--------------------------------------------------------------------------------



 



such election shall be a number of shares of Public Acquirer Common Stock equal
to the Conversion Rate in effect immediately before the Effective Date of the
Public Acquirer Change of Control multiplied by a fraction:
     (i) the numerator of which will be (1) in the case of a share exchange,
consolidation, merger, or binding share exchange pursuant to which the Common
Stock is converted into cash, securities, or other property, the value of all
cash, securities, and other property (as determined by the Board of Directors)
paid or payable per share of Common Stock or (2) in the case of any other Public
Acquirer Change of Control, the average of the Closing Sale Prices of the Common
Stock for the five consecutive Trading Days prior to but excluding the Effective
Date of such Public Acquirer Change of Control; and
     (ii) the denominator of which shall be the average of the Closing Sale
Prices of the Public Acquirer Common Stock for the five consecutive Trading Days
prior to but excluding the Effective Date of such Public Acquirer Change of
Control.
     (b) If the Issuer elects to adjust the Conversion Rate and Conversion
Obligation in connection with a Public Acquirer Change of Control pursuant to
Section 13.14(a), the Issuer shall be required to send holders of Notes written
notice not later than twenty (20) Business Days prior to but excluding the
expected Effective Date of the Public Acquirer Change of Control. If the Issuer
makes such an election, holders who tender their Notes for conversion shall not
have the right to any increase in the Conversion Rate pursuant to Section 13.13.
     Section 13.15. Ownership Limit; Withholding Tax.
     (a) Notwithstanding any other provision of the Notes, no holder of Notes
shall be entitled to receive shares of Common Stock upon a conversion of Notes
to the extent that receipt of such shares would cause such holder (together with
such holder’s Affiliates) to exceed the ownership limit contained in the Charter
of the Issuer. In such case, the Issuer shall satisfy its obligation in respect
of the Net Amount owing upon conversion solely in cash such that such holder
shall be entitled to receive solely cash in respect of to the Conversion Value
owing upon conversion of such holder’s Notes.
     (b) At the Maturity Date or upon earlier redemption or repurchase of the
Notes or otherwise, and as otherwise required by law, the Issuer may deduct and
withhold from the amount of consideration otherwise deliverable to the Holder
the amount required to be deducted and withheld under applicable law.
     Section 13.16. Calculation In Respect of Notes. Except as otherwise
specifically stated herein or in the Notes, all calculations to be made in
respect of the Notes shall be the obligation of the Issuer. All calculations
made by the Issuer or its agent as contemplated pursuant to the terms hereof and
of the Notes shall be made in good faith and be final and binding on the Notes
and the holders of the Notes absent manifest error. The Issuer shall provide a
schedule of calculations to the Trustee, and the Trustee shall be entitled to
rely upon the accuracy of the calculations by the Issuer without independent
verification. The Trustee shall forward calculations made by the Issuer to any
Holder of Notes upon request.

71



--------------------------------------------------------------------------------



 



ARTICLE 14
[Intentionally Omitted]
ARTICLE 15
Miscellaneous Provisions
     Section 15.01. Provisions Binding on Issuer’s Successors. All the
covenants, stipulations, promises and agreements by the Issuer contained in this
Indenture shall bind their respective successors and assigns whether so
expressed or not.
     Section 15.02. Official Acts by Successor Corporation. Any act or
proceeding by any provision of this Indenture authorized or required to be done
or performed by any board, committee or officer of the Issuer shall and may be
done and performed with like force and effect by the like board, committee or
officer of any Person that shall at the time be the lawful sole successor of the
Issuer.
     Section 15.03. Addresses for Notices, etc. Any notice or demand which by
any provision of this Indenture is required or permitted to be given or served
by the Trustee or by the holders of Notes on the Issuer shall be in writing and
shall be deemed to have been sufficiently given or made, for all purposes, if
given or served by being deposited postage prepaid by registered or certified
mail in a post office letter box, or sent by overnight courier, or sent by
telecopier transmission addressed as follows:
United Dominion Realty Trust, Inc.
1745 Shea Center Drive, Suite 200
Highlands Ranch, Colorado 80129
Telecopier No.: (720) 283-2454
Attention: Vice President — Legal Administration and Corporate Secretary
Any notice, direction, request or demand hereunder to or upon the Trustee shall
be deemed to have been sufficiently given or made, for all purposes, if given or
served by being deposited, postage prepaid, by registered or certified mail in a
post office letter box, or sent by overnight courier, or sent by telecopier
transmission addressed as follows: SunTrust Bank, 919 East Main Street, 10th
Floor, Richmond, Virginia 23219, Telecopier No.: (804) 782-7855, Attention:
Corporate Trust Department.
     The Trustee, by notice to the Issuer, may designate additional or different
addresses for subsequent notices or communications.
     Any notice or communication mailed to a Noteholder shall be mailed by first
class mail, postage prepaid, at such Noteholder’s address as it appears on the
Note Register and shall be sufficiently given to such Noteholder if so mailed
within the time prescribed.
     Failure to mail a notice or communication to a Noteholder or any defect in
it shall not affect its sufficiency with respect to other Noteholders. If a
notice or communication is mailed in the manner provided above, it is duly
given, whether or not the addressee receives it.

72



--------------------------------------------------------------------------------



 



     Section 15.04. Governing Law. This Indenture shall be governed by, and
construed in accordance with, the laws of the State of New York.
     Section 15.05. Evidence of Compliance with Conditions Precedent,
Certificates to Trustee. Upon any application or demand by the Issuer to the
Trustee to take any action under any of the provisions of this Indenture, the
Issuer shall furnish to the Trustee an Officers’ Certificate stating that all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with, and an Opinion of Counsel stating that,
in the opinion of such counsel, all such conditions precedent have been complied
with.
     Each certificate or opinion provided for in this Indenture and delivered to
the Trustee with respect to compliance with a condition or covenant provided for
in this Indenture shall include: (1) a statement that the person making such
certificate or opinion has read such covenant or condition; (2) a brief
statement as to the nature and scope of the examination or investigation upon
which the statement or opinion contained in such certificate or opinion is
based; (3) a statement that, in the opinion of such person, such person has made
such examination or investigation as is necessary to enable such person to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and (4) a statement as to whether or not, in the opinion of
such person, such condition or covenant has been complied with; provided,
however, that with respect to matters of fact an Opinion of Counsel may rely on
an Officers’ Certificate or certificates of public officials.
     Section 15.06. Legal Holidays. If any specified date (including a date for
giving notice) on which action is to be taken under this Indenture is a Legal
Holiday, the action shall be taken on the next succeeding day that is not a
Legal Holiday and, if the action to be taken on such date is a payment in
respect of the Notes, no interest shall accrue for the intervening period.
     Section 15.07. Trust Indenture Act. This Indenture is hereby made subject
to, and shall be governed by, the provisions of the Trust Indenture Act required
to be part of and to govern indentures qualified under the Trust Indenture Act;
provided that this Section 15.07 shall not require this Indenture or the Trustee
to be qualified under the Trust Indenture Act prior to the time such
qualification is in fact required under the terms of the Trust Indenture Act,
nor shall it constitute any admission or acknowledgment by any party to the
Indenture that any such qualification is required prior to the time such
qualification is in fact required under the terms of the Trust Indenture Act. If
any provision hereof limits, qualifies or conflicts with another provision
hereof which is required to be included in an indenture qualified under the
Trust Indenture Act, such required provision shall control.
     Section 15.08. No Security Interest Created. Nothing in this Indenture or
in the Notes, expressed or implied, shall be construed to constitute a security
interest under the Uniform Commercial Code or similar legislation, as now or
hereafter enacted and in effect, in any jurisdiction in which property of the
Issuer or its subsidiaries is located.
     Section 15.09. Benefits of Indenture. Nothing in this Indenture or in the
Notes, express or implied, shall give to any Person, other than the parties
hereto, any Paying Agent, any authenticating agent, any Note Registrar and their
successors hereunder and the holders of Notes any benefit or any legal or
equitable right, remedy or claim under this Indenture.

73



--------------------------------------------------------------------------------



 



     Section 15.10. Table of Contents, Headings, etc. The table of contents and
the titles and headings of the Articles and Sections of this Indenture have been
inserted for convenience of reference only, are not to be considered a part
hereof, and shall in no way modify or restrict any of the terms or provisions
hereof.
     Section 15.11. Authenticating Agent. The Trustee may appoint an
authenticating agent that shall be authorized to act on its behalf, and subject
to its direction, in the authentication and delivery of Notes in connection with
the original issuance thereof and transfers and exchanges of Notes hereunder,
including under Sections 2.04, 2.05, 2.06, 2.07, 3.03, 3.05 and 3.06, as fully
to all intents and purposes as though the authenticating agent had been
expressly authorized by this Indenture and those Sections to authenticate and
deliver Notes. For all purposes of this Indenture, the authentication and
delivery of Notes by the authenticating agent shall be deemed to be
authentication and delivery of such Notes “by the Trustee” and a certificate of
authentication executed on behalf of the Trustee by an authenticating agent
shall be deemed to satisfy any requirement hereunder or in the Notes for the
Trustee’s certificate of authentication. Such authenticating agent shall at all
times be a Person eligible to serve as trustee hereunder pursuant to
Section 7.09.
     Any corporation into which any authenticating agent may be merged or
exchanged or with which it may be consolidated, or any corporation resulting
from any merger, consolidation or exchange to which any authenticating agent
shall be a party, or any corporation succeeding to the corporate trust business
of any authenticating agent, shall be the successor of the authenticating agent
hereunder, if such successor corporation is otherwise eligible under this
Section 15.11, without the execution or filing of any paper or any further act
on the part of the parties hereto or the authenticating agent or such successor
corporation.
     Any authenticating agent may at any time resign by giving written notice of
resignation to the Trustee and to the Issuer. The Trustee may at any time
terminate the agency of any authenticating agent by giving written notice of
termination to such authenticating agent and to the Issuer. Upon receiving such
a notice of resignation or upon such a termination, or in case at any time any
authenticating agent shall cease to be eligible under this Section, the Trustee
shall either promptly appoint a successor authenticating agent or itself assume
the duties and obligations of the former authenticating agent under this
Indenture and, upon such appointment of a successor authenticating agent, if
made, shall give written notice of such appointment of a successor
authenticating agent to the Issuer and shall mail notice of such appointment of
a successor authenticating agent to all holders of Notes as the names and
addresses of such holders appear on the Note Register.
     The Issuer agrees to pay to the authenticating agent from time to time such
reasonable compensation for its services as shall be agreed upon in writing
between the Issuer and the authenticating agent.
     The provisions of Sections 7.02, 7.03, 7.04 and 8.03 and this Section 15.11
shall be applicable to any authenticating agent.

74



--------------------------------------------------------------------------------



 



     Section 15.12. Execution in Counterparts. This Indenture may be executed in
any number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same instrument.
     Section 15.13. Severability. In case any provision in this Indenture or in
the Notes shall be invalid, illegal or unenforceable, then (to the extent
permitted by law) the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
     SunTrust Bank hereby accepts the trusts in this Indenture declared and
provided, upon the terms and conditions herein above set forth.

75



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be
duly executed.

                      UNITED DOMINION REALTY TRUST, INC., as Issuer    
 
                    By:   /s/ Scott A. Shanaberger                  
 
      Name:   Scott A. Shanaberger    
 
      Title:   Senior Vice President, Chief    
 
          Accounting Officer and Assistant Secretary    
 
                    SUNTRUST BANK, as Trustee    
 
                    By:   /s/ Jacqueline M. Shornak                  
 
      Name:   Jacqueline M. Shornak    
 
      Title:   Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[Include only for Global Notes]
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (THE
“DEPOSITARY,” WHICH TERM INCLUDES ANY SUCCESSOR DEPOSITARY FOR THE CERTIFICATES)
TO THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY (AND
ANY PAYMENT HEREIN IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY), ANY TRANSFER, PLEDGE, OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH
AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]
[Include only for Notes that are Restricted Securities]
THE SECURITY EVIDENCED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE
FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST
THEREIN, THE HOLDER:
     (1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT AND IS PURCHASING IN COMPLIANCE WITH RULE
144A UNDER THE SECURITIES ACT;
     (2) AGREES THAT IT WILL NOT WITHIN TWO YEARS AFTER THE ORIGINAL ISSUANCE OF
THIS SECURITY RESELL OR OTHERWISE TRANSFER THE SECURITY EVIDENCED HEREBY OR ANY
COMMON STOCK ISSUABLE UPON CONVERSION OF SUCH SECURITY EXCEPT (A) TO THE ISSUER
OR ANY SUBSIDIARY THEREOF, (B) FOR AS LONG AS THIS SECURITY IS ELIGIBLE FOR
RESALE UNDER RULE 144A UNDER THE SECURITIES ACT, TO A QUALIFIED INSTITUTIONAL
BUYER IN COMPLIANCE WITH RULE 144A THEREUNDER, (C) PURSUANT TO ANY OTHER
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, INCLUDING THE
EXEMPTION PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE), OR (D) PURSUANT TO A
REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT AND WHICH CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH TRANSFER; AND
     (3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THE SECURITY
EVIDENCED HEREBY IS TRANSFERRED (OTHER THAN A TRANSFER

 



--------------------------------------------------------------------------------



 



PURSUANT TO CLAUSE 2(D) ABOVE) A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND.
IN CONNECTION WITH ANY TRANSFER OF THE SECURITY EVIDENCED HEREBY WITHIN TWO
YEARS AFTER THE ORIGINAL ISSUANCE OF SUCH SECURITY (OTHER THAN A TRANSFER
PURSUANT TO CLAUSE 2(D) ABOVE), THE HOLDER MUST CHECK THE APPROPRIATE BOX SET
FORTH ON THE REVERSE HEREOF RELATING TO THE MANNER OF SUCH TRANSFER AND SUBMIT
THIS CERTIFICATE TO THE TRUSTEE (OR ANY SUCCESSOR TRUSTEE, AS APPLICABLE). IF
THE PROPOSED TRANSFER IS PURSUANT TO CLAUSE 2(C) ABOVE, THE HOLDER MUST, PRIOR
TO SUCH TRANSFER, FURNISH TO THE TRUSTEE (OR ANY SUCCESSOR TRUSTEE, AS
APPLICABLE), SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS THE
ISSUER OR THE TRUSTEE MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS
BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THIS LEGEND WILL BE REMOVED
UPON THE EARLIER OF THE TRANSFER OF THE SECURITY EVIDENCED HEREBY PURSUANT TO
CLAUSE 2(D) ABOVE OR THE EXPIRATION OF TWO YEARS FROM THE ORIGINAL ISSUANCE OF
THE SECURITY EVIDENCED HEREBY.
THE HOLDER OF THIS SECURITY IS ENTITLED TO THE BENEFITS OF A REGISTRATION RIGHTS
AGREEMENT (AS SUCH TERM IS DEFINED IN THE INDENTURE REFERRED TO ON THE REVERSE
HEREOF) AND, BY ITS ACCEPTANCE HEREOF, AGREES TO BE BOUND BY AND TO COMPLY WITH
THE PROVISIONS OF SUCH REGISTRATION RIGHTS AGREEMENT.
[Include for all Notes]
     PURSUANT TO SECTION 1271 ET SEQ. OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED, THIS SECURITY HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT. TO OBTAIN
(I) THE ISSUE PRICE OF THIS SECURITY, (II) THE AMOUNT OF ORIGINAL ISSUE
DISCOUNT, (III) THE ISSUE DATE, OR (IV) THE YIELD TO MATURITY; CONTACT INVESTOR
RELATIONS AT 1745 SHEA CENTER DRIVE, SUITE 200, HIGHLANDS RANCH, COLORADO,
80129, OR BY PHONE AT (720) 283-6120.

A-2



--------------------------------------------------------------------------------



 



UNITED DOMINION REALTY TRUST, INC. 4.00% CONVERTIBLE SENIOR NOTES DUE 2035

    CUSIP: No.   $                    

     United Dominion Realty Trust, Inc., a Maryland corporation (herein called
the “Issuer,” which term includes any successor corporation under the Indenture
referred to on the reverse hereof), for value received hereby promises to pay to
                     or its registered assigns, [the principal sum of
                     DOLLARS] [or such other principal amount as shall be set
forth on Schedule I hereto]1 on December 15, 2035 at the office or agency of the
Issuer maintained for that purpose in accordance with the terms of the
Indenture, in such coin or currency of the United States of America as at the
time of payment shall be legal tender for the payment of public and private
debts, and to pay interest, semi-annually, on June 15 and December 15 of each
year (each, an “Interest Payment Date”), commencing June 15, 2006, on said
principal sum at said office or agency, in like coin or currency, at the rate
per annum of 4.00%, from and including the most recent Interest Payment Date in
respect of which interest has been paid (or commencing December 19, 2005 if no
interest has been paid hereon).
     Reference is made to the further provisions of this Note set forth on the
reverse hereof, including, without limitation, provisions giving the holder of
this Note the right to convert this Note in the manner specified in the
Indenture. Such further provisions shall for all purposes have the same effect
as though fully set forth at this place.
     This Note shall not be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been manually signed by the
Trustee or a duly authorized authenticating agent under the Indenture.
 

    1    For Global Notes only.

A-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.
Dated: ________________

                  UNITED DOMINION REALTY TRUST, INC., a Maryland corporation    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

ATTEST:

         
By
       
 
 
 
   
 
  Name:    
 
  Title:    

A-4



--------------------------------------------------------------------------------



 



TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is one of the Notes described in the within-named Indenture.
SUNTRUST BANK, as Trustee

         
By:
       
 
       
 
  Name:    
 
  Title:    

Dated:

A-5



--------------------------------------------------------------------------------



 



FORM OF REVERSE OF NOTE
UNITED DOMINION REALTY TRUST, INC.
4.00% CONVERTIBLE SENIOR NOTES DUE 2035
     This note is one of a duly authorized issue of notes of the Issuer,
designated as its “4.00% Convertible Senior Notes due 2035” (herein called the
“Notes”), issued under and pursuant to an Indenture, dated as of December 19,
2005 (herein called the “Indenture”), between the Issuer and SunTrust Bank, as
trustee (herein called the “Trustee”), to which Indenture and all indentures
supplemental thereto reference is hereby made for a description of the rights,
limitations of rights, obligations, duties and immunities thereunder of the
Trustee, the Issuer and the holders of the Notes. Capitalized terms used but not
otherwise defined in this Note shall have the respective meanings ascribed
thereto in the Indenture.
     The Issuer shall not have the right to redeem the Notes prior to
January 15, 2011, except to preserve its status as a real estate investment
trust. If the Issuer determines it is necessary to redeem the Notes in order to
preserve its status as a real estate investment trust, the Issuer may redeem the
Notes for cash, in whole or in part, at a redemption price equal to 100% of the
principal amount of the Notes to be redeemed plus unpaid interest, if any,
accrued thereon to, but excluding, the Redemption Date. At any time on or after
January 15, 2011, the Notes may be redeemed at the option of the Issuer, in
whole or in part, in cash at a redemption price equal to 100% of the principal
amount of Notes to be redeemed plus accrued and unpaid interest accrued thereon
to, but excluding, the Redemption Date. If an Interest Payment Date falls on or
prior to the Redemption Date, then the interest payable on such Interest Payment
Date shall be paid to the holders of record of the Notes on the applicable
Record Date instead of the holders surrendering the Notes for redemption.
     Subject to the terms and conditions set forth in the Indenture, following
the occurrence of Fundamental Change at any time prior to the Maturity Date, the
Notes shall be subject to repurchase by the Issuer, at the option of the holder,
on the Fundamental Change Repurchase Date, at a repurchase price equal to 100%
of the principal amount of the Notes to be repurchased together with accrued and
unpaid interest accrued thereon to, but excluding, the Fundamental Change
Repurchase Date; provided that if an Interest Payment Date falls on or prior to
the Fundamental Change Repurchase Date, then, with respect to any Note in
respect of which the holder thereof shall have submitted a Repurchase Notice,
the interest payable on such Interest Payment Date shall be paid to the holder
of record of such Note on the applicable Record Date instead of the holder
surrendering such Note for repurchase. To exercise such right, the holder shall
be required to satisfy the conditions to such repurchase set forth in the
Indenture and to deliver to the Paying Agent the Repurchase Notice set forth on
the reverse hereof prior to the close of business on the Fundamental Change
Repurchase Date.
     Subject to the terms and conditions of the Indenture, each holder shall
have the right, at such holder’s option, to require the Issuer to repurchase all
or any portion of the Notes held by such holder, on January 15, 2011,
December 15, 2015, December 15, 2020, December 15, 2025 and December 15, 2030,
at a repurchase price equal to 100% of the principal amount of the Notes to be
repurchased together with any accrued and unpaid interest accrued thereon to,
but excluding, the Repurchase Date; provided that if an Interest Payment Date
falls on or prior to a

A-6



--------------------------------------------------------------------------------



 



Repurchase Date, then, with respect to any Note in respect of which the holder
thereof shall have submitted a Repurchase Notice, the interest payable on such
Interest Payment Date shall be paid to the holder of record of such Note on the
applicable Record Date instead of the holder surrendering such Note for
repurchase. To exercise such right, the holder shall be required to satisfy the
conditions to such repurchase set forth in the Indenture and deliver to the
Paying Agent the Repurchase Notice set forth on the reverse hereof, at any time
from the opening of business on the date that is twenty (20) Business Days prior
to the applicable Repurchase Date until the close of business on the applicable
Repurchase Date.
     The Issuer may not repurchase any Notes if there has occurred and is
continuing an Event of Default with respect to the Notes (other than a default
in the payment of the repurchase price for such Notes).
     Holders have the right to withdraw any Repurchase Notice by delivering to
the Paying Agent a written notice of withdrawal at any time prior to the close
of business on a Repurchase Date, all as provided in the Indenture.
     Subject to and in compliance with the provisions of the Indenture, holders
of Notes shall have the right to convert each $1,000 principal amount of Notes
at the applicable Conversion Rate into cash and, if applicable, shares of Common
Stock, with an aggregate value equal to the Conversion Value as provided in the
Indenture, upon surrender of the Note to be converted with the form entitled
“Conversion Notice” on the reverse hereof duly completed and manually signed, to
the Issuer at the office or agency of the Issuer maintained for that purpose in
The City of New York in accordance with the terms of the Indenture, together
with any funds required pursuant to the terms of the Indenture. The Conversion
Rate shall initially be 35.2988 shares of Common Stock per $1,000 principal
amount of Notes, subject to adjustment in the manner set forth in the Indenture.
     Notes surrendered for conversion at any time after the close of business on
any applicable Record Date for the payment of interest and prior to the
corresponding Interest Payment Date must be accompanied by payment, in
immediately available funds or other funds acceptable to the Issuer, of an
amount equal to the interest otherwise payable on such Interest Payment Date on
the principal amount being converted; provided that no such payment shall be
required (1) if the Issuer has specified a Redemption Date that is after a
Record Date and on or prior to the corresponding Interest Payment Date, (2) if
the Issuer has specified a Fundamental Change Repurchase Date that is after a
Record Date and on or prior to the corresponding Interest Payment Date or (3) to
the extent of any overdue interest (including Additional Interest), if any
exists at the time of conversion with respect to this Note.
     In the event the holder surrenders this Note for conversion in connection
with a Fundamental Change occurring prior to January 15, 2011, the Issuer shall
increase the applicable Conversion Rate in accordance with the provisions of
Section 13.13 of the Indenture unless the Issuer shall have made a Public
Acquiror Change of Control election in accordance with the provisions of Section
13.14 of the Indenture.
     In the event that shares of Common Stock are issued upon conversion of
Notes, no fractional shares shall be issued upon such conversion, but an
adjustment and payment in cash

A-7



--------------------------------------------------------------------------------



 



will be made, as provided in the Indenture, in respect of any fraction of a
share which would otherwise be issuable upon such conversion.
     A Note in respect of which a holder has submitted a Repurchase Notice may
be converted only if such holder validly withdraws such Repurchase Notice in
accordance with the terms of the Indenture.
     If an Event of Default (other than an Event of Default specified in
Section 6.01(h), 6.01(i) and 6.01(j)) with respect to the Issuer) shall occur
and be continuing, the principal of, and accrued and unpaid interest on, the
Notes may be declared to be due and payable in the manner specified in the
Indenture. If an Event of Default specified in Section 6.01(h), 6.01(i) or
6.01(j) of the Indenture shall occur with respect to the Issuer, the principal
of, and interest accrued and unpaid on, the Notes shall be immediately and
automatically due and payable without necessity of further action. Subject to
the provisions of the Indenture, the holders of not less than a majority in
aggregate principal amount of the Notes at the time outstanding may, on behalf
of the holders of all of the Notes, waive any past default or Event of Default,
subject to exceptions set forth in the Indenture. Upon any such waiver, said
default shall for all purposes of this Note and the Indenture be deemed to have
been cured and to be not continuing, but no such waiver shall extend to any
subsequent or other default or impair any right consequent thereon.
     The Indenture contains provisions permitting the Issuer and the Trustee,
with the consent of the holders of not less than a majority in aggregate
principal amount of the Notes at the time outstanding, to execute supplemental
indentures to modify provisions of the Indenture, subject to exceptions
permitting the modification of the Indenture without the consent of any holder
of Notes or requiring the consent of each holder of a Note affected by such
modification all as set forth in Article 9 of the Indenture.
     The Notes are issuable in fully registered form, without coupons, in
denominations of $1,000 principal amount and any multiple of $1,000. At the
office or agency of the Issuer referred to on the face hereof, and in the manner
and subject to the limitations provided in the Indenture, without payment of any
service charge but with payment of a sum sufficient to cover any tax, assessment
or other governmental charge that may be imposed in connection with any
registration or exchange of Notes, Notes may be exchanged for a like aggregate
principal amount of Notes of any other authorized denominations. Upon surrender
for registration of transfer of any Note to the Note Registrar or any
co-registrar, and satisfaction of the requirements for such transfer set forth
in the Indenture, the Issuer shall execute, and the Trustee shall authenticate
and deliver, in the name of the designated transferee or transferees, one or
more new Notes of any authorized denominations and of a like aggregate principal
amount and bearing such restrictive legends as may be required by the Indenture.
No service charge shall be made to any holder for any registration of transfer
or exchange of Notes, but the Issuer may require payment by the holder of a sum
sufficient to cover any tax, assessment or other governmental charge that may be
imposed in connection with any registration of transfer or exchange of Notes.
     The Issuer, the Trustee, any Paying Agent, any Conversion Agent and any
Note Registrar may deem the Person in whose name this Note shall be registered
upon the Note Register to be, and may treat it as, the absolute owner of this
Note (whether or not this Note shall be overdue and notwithstanding any notation
of ownership or other writing thereon made by any Person

A-8



--------------------------------------------------------------------------------



 



other than the Issuer or any Note Registrar) for the purpose of receiving
payment of or on account of the principal of, and interest on this Note, for
conversion of this Note and for all other purposes; and neither the Issuer or
the Trustee nor any Paying Agent, Conversion Agent or any Note Registrar shall
be affected by any notice to the contrary. All such payments so made to any
holder for the time being, or upon its order, shall be valid, and, to the extent
of the sum or sums so paid, effectual to satisfy and discharge the liability for
monies payable upon any this Note.
     No recourse for the payment of the principal of or interest on this Note,
or for any claim based hereon or otherwise in respect hereof, and no recourse
under or upon any obligation, covenant or agreement of the Issuer in the
Indenture or any supplemental indenture or in any Note, or because of the
creation of any indebtedness represented hereby, shall be had against any
incorporator, stockholder, partner, member, manager, employee, agent, officer,
director or subsidiary, as such, past, present or future, of the Issuer or any
of the Issuer’s Subsidiaries or of any successor thereto, either directly or
through the Issuer or any of the Issuer’s Subsidiaries or of any successor
thereto, whether by virtue of any constitution, statute or rule of law, or by
the enforcement of any assessment or penalty or otherwise; it being expressly
understood that all such liability is hereby expressly waived and released as a
condition of, and as consideration for, the execution of the Indenture and the
issue of this Note.
     In the case of any conflict between the provisions of this Note and the
Indenture, the provisions of the Indenture shall control. The Indenture and this
Note shall be governed by, and construed in accordance with, the laws of the
state of New York.
     In addition to the rights provided to holders of Notes under the Indenture,
holders shall have all the rights set forth in the Registration Rights
Agreement, dated as of December 19, 2005, between the Issuer and the Initial
Purchaser named therein.

A-9



--------------------------------------------------------------------------------



 



ABBREVIATIONS
     The following abbreviations, when used in the inscription of the face of
this Note, shall be construed as though they were written out in full according
to applicable laws or regulations.

             
TEN-COM -
  as tenants in common   UNIF GIFT MIN ACT - ___    
 
      Custodian ___    
TEN-ENT -
  as tenant by the entireties   (Cust) (Minor)    
JT-TEN -
  as joint tenants with   under Uniform Gifts to Minors Act    
 
  right of survivorship and        
 
           
 
  not as tenants in common                   (State)    

     Additional abbreviations may also be used though not in the above list.

B-1



--------------------------------------------------------------------------------



 



CONVERSION NOTICE

     
TO:
  UNITED DOMINION REALTY TRUST, INC.
 
  SUNTRUST BANK, as Trustee

     The undersigned registered owner of this Note hereby irrevocably exercises
the option to convert this Note, or the portion thereof (which is $1,000 or a
multiple thereof) below designated, into cash and, if applicable, shares of
Common Stock of United Dominion Realty Trust, Inc., as applicable, in accordance
with the terms of the Indenture referred to in this Note, and directs that the
shares, if any, issuable and deliverable upon such conversion, together with any
check in payment for cash, if any, payable upon conversion or for fractional
shares and any Notes representing any unconverted principal amount hereof, be
issued and delivered to the registered holder hereof unless a different name has
been indicated below. Capitalized terms used herein but not defined shall have
the meanings ascribed to such terms in the Indenture. If shares or any portion
of this Note not converted are to be issued in the name of a person other than
the undersigned, the undersigned will provide the appropriate information below
and pay all transfer taxes payable with respect thereto. Any amount required to
be paid by the undersigned on account of interest accompanies this Note.
Dated: ______________________

     
 
   
 
   
 
   
 
  Signature(s)
 
   
 
  Signature(s) must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Note Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.
 
   
 
   
 
  Signature Guarantee

B-2



--------------------------------------------------------------------------------



 



     Fill in the registration of shares of Common Stock, if any, if to be
issued, and Notes if to be delivered, and the person to whom cash and payment
for fractional shares is to be made, if to be made, other than to and in the
name of the registered holder:
Please print name and address

     
 
(Name)
   
 
   
 
(Street Address)
   
 
   
 
(City, State and Zip Code)
   
 
   
Principal amount to be converted
   
(if less than all):
   
 
   
$
   
 
   
 
   
Social Security or Other Taxpayer
   
Identification Number:
   
 
   
 
   

NOTICE: The signature on this Conversion Notice must correspond with the name as
written upon the face of the Note in every particular without alteration or
enlargement or any change whatever.

B-3



--------------------------------------------------------------------------------



 



REPURCHASE NOTICE

     
TO:
  UNITED DOMINION REALTY TRUST, INC.
 
  SUNTRUST BANK

     The undersigned registered owner of this Note hereby irrevocably
acknowledges receipt of a notice from United Dominion Realty Trust, Inc. (the
“Issuer”) regarding the right of holders to elect to require the Issuer to
repurchase the Notes and requests and instructs the Issuer to repay the entire
principal amount of this Note, or the portion thereof (which is $1,000 or an
integral multiple thereof) below designated, in cash, in accordance with the
terms of the Indenture at the price of 100% of such entire principal amount or
portion thereof specified below, together with accrued and unpaid interest to,
but excluding, the Repurchase Date to the registered holder hereof. Capitalized
terms used herein but not defined shall have the meanings ascribed to such terms
in the Indenture. The Notes shall be repurchased by the Issuer as of the
Repurchase Date pursuant to the terms and conditions specified in the Indenture.
     NOTICE: The above signatures of the holder(s) hereof must correspond with
the name as written upon the face of the Note in every particular without
alteration or enlargement or any change whatever.
     Note Certificate Number:                                         
     Principal amount to be repurchased (if less than all, must be $1,000 or
whole multiples thereof):                                         
     Social Security or Other Taxpayer Identification Number:
                                        
Dated: ______________________

     
 
   
 
   
 
   
 
  Signature(s)
 
   
 
  Signature(s) must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Note Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.
 
   
 
   
 
  Signature Guarantee

B-4



--------------------------------------------------------------------------------



 



ASSIGNMENT
     For value received
                                                              hereby sell(s)
assign(s) and transfer(s) unto                                                 
(Please insert social security or other Taxpayer Identification Number of
assignee) the within Note, and hereby irrevocably constitutes and appoints
                                                             attorney to
transfer said Note on the books of the Issuer, with full power of substitution
in the premises.
     In connection with any transfer of the Note prior to the expiration of the
holding period applicable to sales thereof under Rule 144(k) under the
Securities Act (or any successor provision) (other than any transfer pursuant to
a registration statement that has been declared effective under the Securities
Act), the undersigned confirms that such Note is being transferred:
     o To United Dominion Realty Trust, Inc. or a subsidiary thereof; or
     o To a “qualified institutional buyer” in compliance with Rule 144A under
the Securities Act of 1933, as amended; or
     o Pursuant to any other available exemption from registration under the
Securities Act of 1933, as amended, including the exemption provided by Rule 144
thereunder; or
     o Pursuant to a Registration Statement which has been declared effective
under the Securities Act of 1933, as amended, and which continues to be
effective at the time of transfer.
Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered holder thereof.
Dated: ______________________

     
 
   
 
   
 
   
 
  Signature(s)
 
   
 
  Signature(s) must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Note Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

B-5



--------------------------------------------------------------------------------



 



         
 
 
 
Signature Guarantee    

NOTICE: The signature on this Assignment must correspond with the name as
written upon the face of the Note in every particular without alteration or
enlargement or any change whatever.

B-6



--------------------------------------------------------------------------------



 



Schedule I
UNITED DOMINION REALTY TRUST, INC.
4.00% CONVERTIBLE SENIOR NOTES DUE 2035

                      Notation Explaining   Authorized Signature        
Principal Amount   of Trustee or Date   Principal Amount   Recorded   Custodian
 
           

B-7